
	
		IB
		Union Calendar No. 145
		112th CONGRESS
		1st Session
		H. R. 2583
		[Report No.
		  112–223]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			July 19, 2011
			Ms. Ros-Lehtinen
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		
			September 23, 2011
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on July 19, 2011
		
		
			
		
		A BILL
		To authorize appropriations for the
		  Department of State for fiscal year 2012, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Foreign Relations Authorization Act,
			 Fiscal Year 2012.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Appropriate congressional committees
				defined.
				Title I—Authorization of
				Appropriations
				Sec. 101. Administration of foreign
				affairs.
				Sec. 102. Contributions to International
				Organizations.
				Sec. 103. Contributions for International
				Peacekeeping Activities.
				Sec. 104. International
				Commissions.
				Sec. 105. Migration and Refugee
				Assistance.
				Sec. 106. National Endowment for
				Democracy.
				Title II—Department of State Authorities and
				Activities
				Subtitle A—Basic Authorities and
				Activities
				Sec. 201. Transfer of inspections back to the
				Secretary of State.
				Sec. 202. International Litigation
				Fund.
				Sec. 203. Actuarial valuations.
				Sec. 204. Special agents.
				Sec. 205. Diplomatic security program
				contracting.
				Subtitle B—Consular Services and Related
				Matters
				Sec. 211. Extension of authority to assess
				passport surcharge.
				Sec. 212. Tibet.
				Sec. 213. Maintenance cost sharing
				program.
				Sec. 214. Border crossing card fee for
				minors.
				Sec. 215. Report on Office of Terrorism Finance
				and Economic Sanctions Policy of the Department of State.
				Subtitle C—Other Matters
				Sec. 221. Statement of policy on existing
				United States understandings with Israel.
				Sec. 222. Recognition of Jerusalem as the
				capital of the State of Israel and relocation of the United States Embassy to
				Jerusalem.
				Title III—Organization and Personnel
				Authorities
				Sec. 301. Suspension of Foreign Service members
				without pay.
				Sec. 302. Repeal of recertification requirement
				for Senior Foreign Service.
				Sec. 303. Limited appointments in the Foreign
				Service.
				Sec. 304. Limitation of compensatory time off
				for travel.
				Title IV—United States International
				Broadcasting
				Sec. 401. Authorization of appropriations for
				international broadcasting.
				Sec. 402. Personal services contracting
				program.
				Sec. 403. Employment for international
				broadcasting.
				Sec. 404. Technical amendment relating to civil
				immunity for Broadcasting Board of Governors members.
				Title V—Reporting Requirements
				Sec. 501. Reporting reform.
				Sec. 502. Diplomatic relations with
				Israel.
				Sec. 503. Report on progress to ameliorate
				violations of religious freedom.
				Title VI—Proliferation Security
				Initiative
				Sec. 601. Authority to interdict certain
				imports to and exports from Iran.
				Sec. 602. Report.
				Sec. 603. Definitions.
				Title VII—Peace Corps Volunteer Service
				Protection
				Sec. 701. Sexual assault complaints in the
				Peace Corps.
				Sec. 702. Peace Corps volunteer
				protection.
				Sec. 703. Conforming amendments.
				Sec. 704. Independence of the Inspector General
				of the Peace Corps.
				Sec. 705. Authorization of
				appropriations.
				Title VIII—Nuclear Nonproliferation
				Sec. 801. Withdrawal from the Treaty on the
				Non-Proliferation of Nuclear Weapons.
				Sec. 802. Prohibition on assistance to state
				sponsors of proliferation of weapons of mass destruction.
				Sec. 803. Additional protocol as a criterion
				for United States assistance.
				Title IX—Foreign Assistance
				Subtitle A—General provisions
				Sec. 901. Goals of United States
				assistance.
				Sec. 902. Guidelines for United States foreign
				assistance programs.
				Sec. 903. Report.
				Subtitle B—Authorizations of appropriations
				
				Sec. 911. Bilateral Economic
				Assistance.
				Sec. 912. United States Agency for
				International Development.
				Sec. 913. Nonproliferation, antiterrorism, and
				demining.
				Sec. 914. International narcotics control and
				law enforcement.
				Sec. 915. Partnerships between businesses and
				postsecondary educational institutions in Africa.
				Subtitle C—Prohibitions on
				assistance
				Part I—General provisions
				Sec. 921. Countries that fail to meet MCC’s
				Corruption Performance Indicator.
				Sec. 922. Foreign organizations that promote or
				perform abortion.
				Sec. 923. Development Innovation Ventures
				program.
				Sec. 924. Countries that oppose the position of
				the United States in the United Nations.
				Sec. 925. Support for activities of the Global
				Climate Change Initiative.
				Sec. 926. Trilateral Assistance
				Program.
				Part II—Country and organization-specific
				provisions
				Sec. 931. Limitation on assistance to
				Argentina, Venezuela, Nicaragua, Ecuador, and Bolivia.
				Sec. 932. Muslim Brotherhood.
				Sec. 933. Palestinian Authority.
				Sec. 934. Sri Lanka.
				Sec. 935. Former Yugoslav Republic of
				Macedonia.
				Subtitle D—Administrative
				provisions
				Sec. 941. Transfer of liquidated assets of
				certain Enterprise Funds to the United States Treasury.
				Sec. 942. Limitation on funds for USAID’s
				Office of Budget and Resource Management.
				Sec. 943. Limitation on USAID training
				contracts under the Merida Initiative.
				Sec. 944. Internet website to make publicly
				available comprehensive, timely, comparable, and accessible information on
				United States foreign assistance programs.
				Subtitle E—Reports and other
				matters
				Sec. 951. Report on aid commitments and
				disbursements by other donors and international organizations.
				Sec. 952. Reports on financial disclosure of
				certain organizations and businesses that receive United States foreign
				assistance funding.
				Sec. 953. Statement of policy and report on
				sex-selection abortion.
				Sec. 954. Sense of Congress regarding reducing
				malaria prevalence and deaths.
				Sec. 955. Sense of Congress regarding second
				MCC Compact with Cape Verde.
				Sec. 956. Sense of Congress regarding
				microfinance and microenterprise programs.
				Sec. 957. Sense of Congress regarding
				microenterprise development assistance to sub-Saharan Africa.
				Title X—Security Assistance
				Sec. 1001. Short title.
				Subtitle A—Military assistance and related
				matters
				Part I—Funding authorizations
				Sec. 1011. Foreign Military Financing
				program.
				Sec. 1011A. International military education
				and training.
				Part II—Military assistance authorities and
				related provisions
				Sec. 1012. Authority to transfer excess defense
				articles.
				Sec. 1012A. Annual military assistance
				report.
				Sec. 1012B. Annual report on foreign military
				training.
				Sec. 1012C. Global Security Contingency
				Fund.
				Sec. 1012D. International military education
				and training.
				Part III—Arms Export Control Act amendments and
				related provisions
				Sec. 1013. Increased flexibility for use of
				defense trade control registration fees.
				Sec. 1013A. Increase in congressional
				notification thresholds.
				Sec. 1013B. Return of defense
				articles.
				Sec. 1013C. Annual estimate and justification
				for sales program.
				Sec. 1013D. Updating and conforming penalties
				for violations of sections 38 and 39 of the Arms Export Control
				Act.
				Sec. 1013E. Clarification of prohibitions
				relating to state sponsors of terrorism and their nationals.
				Sec. 1013F. Exemption for transactions with
				countries supporting acts of international terrorism.
				Sec. 1013G. Report on Foreign Military
				Financing program.
				Sec. 1013H. Congressional notification of
				regulations and amendments to regulations under section 38 of the Arms Export
				Control Act.
				Sec. 1013I. Diplomatic efforts to strengthen
				national and international arms export controls.
				Sec. 1013J. Review and report of investigations
				of violations of section 3 of the Arms Export Control Act.
				Sec. 1013K. Increase in penalties for illicit
				trafficking in small arms and light weapons to countries in the Western
				Hemisphere.
				Sec. 1013L. Department of State Rewards
				Program.
				Subtitle B—Security assistance and related
				matters
				Part I—Israel
				Sec. 1021. Report on United States commitments
				to the security of Israel.
				Sec. 1021A. Clarification of certification
				requirements relating to Israel’s qualitative military edge.
				Sec. 1021B. Support to Israel for missile
				defense.
				Part II—Egypt
				Sec. 1022. Limitation on security assistance to
				the Government of Egypt.
				Sec. 1022A. Report on security assistance to
				the Government of Egypt.
				Sec. 1022B. Government of Egypt
				defined.
				Part III—Lebanon
				Sec. 1023. Statement of policy.
				Sec. 1023A. Limitation on security assistance
				to the Government of Lebanon.
				Sec. 1023B. Report on security assistance to
				the Government of Lebanon.
				Sec. 1023C. Government of Lebanon
				defined.
				Part IV—Palestinian Authority
				Sec. 1024. Limitation on security assistance to
				the Palestinian Authority.
				Sec. 1024A. Report on security assistance to
				the Palestinian Authority.
				Sec. 1024B. Palestinian Authority
				defined.
				Part V—Pakistan
				Sec. 1025. Authorization of
				appropriations.
				Sec. 1025A. Limitations on certain
				assistance.
				Sec. 1025B. Strategy reports.
				Part VI—Yemen
				Sec. 1026. Limitation on security assistance to
				the Government of Yemen.
				Sec. 1026A. Report on security assistance to
				the Government of Yemen.
				Sec. 1026B. Government of Yemen
				defined.
				Part VII—Miscellaneous provisions
				Sec. 1027. Definitions.
				Sec. 1027A. Report on police
				training.
				Sec. 1027B. Audits of United States assistance
				to Iraq.
				Subtitle C—Peacekeeping operations
				Sec. 1031. Peacekeeping operations.
				Subtitle D—Reports
				Sec. 1041. Report on transparency in NATO arms
				sales.
				Sec. 1041A. Report on Task Force for Business
				and Stability Operations in Afghanistan.
				Title XI—Miscellaneous Provisions
				Subtitle A—General Provisions
				Sec. 1101. Elimination of East-West
				Center.
				Sec. 1102. Inspector General of the Global
				Fund.
				Sec. 1103. Antiboycott provisions.
				Sec. 1104. American materials required for
				public use of certain funds.
				Sec. 1105. Prohibition on disclosure of
				political contributions in submitting offers for Department of State
				contracts.
				Sec. 1106. Protection of intellectual property
				rights.
				Sec. 1107. Inter-country adoption
				strategy.
				Sec. 1108. Clarification of sensitive
				technologies for purposes of procurement ban.
				Sec. 1109. Curtailing the frequency of
				international maritime piracy.
				Sec. 1110. United Nations High Commissioner for
				Refugees and Religious Freedom.
				Sec. 1111. Exchange program for women
				legislators and civil society leaders.
				Sec. 1112. National interest waiver under the
				Child Soldiers Prevention Act of 2008.
				Subtitle B—Country-specific
				provisions
				Sec. 1121. Azores Cooperative Initiative
				Program.
				Sec. 1122. United States embassies in Caribbean
				countries.
				Sec. 1123. Limitation on funds for U.S.-China
				Center of Excellence on Nuclear Security.
				Sec. 1124. Visas for certain citizens of the
				People’s Republic of China.
				Sec. 1125. Report on the influence of the
				People’s Republic of China in Southwest Asia.
				Sec. 1126. Enforcement of United States
				regulations on travel to Cuba.
				Sec. 1127. Measures supporting the
				reunification of Cyprus.
				Sec. 1128. Pending claims against the Kingdom
				of Saudi Arabia.
				Sec. 1129. Promotion of human rights in
				Vietnam.
				Subtitle C—Statements of policy
				Sec. 1131. Ecumenical Patriarchate.
				Sec. 1132. Special Envoy for the Great Lakes
				Region of Africa.
				Sec. 1133. Lord’s Resistance Army.
				Sec. 1134. Camp Ashraf.
				Sec. 1135. Human rights abuses by the
				Government of Syria.
				Sec. 1136. Relations with Russia.
				Sec. 1137. Cote d’Ivoire.
				Sec. 1138. Water and sanitation.
				Subtitle D—Sense of Congress
				provisions
				Part I—General provisions
				Sec. 1141. Bureau of Educational and Cultural
				Affairs.
				Sec. 1142. Department of State code of conduct
				to prevent human trafficking.
				Sec. 1143. Public diplomacy.
				Sec. 1144. Human rights priorities.
				Sec. 1145. Discouraging murder and other forms
				of violence.
				Sec. 1146. International cooperation in
				space.
				Sec. 1147. Boundary, water, and fisheries
				commissions.
				Part II—Country-specific provisions
				Sec. 1151. Keystone XL pipeline.
				Sec. 1152. Activities of the People’s Republic
				of China in Africa.
				Sec. 1153. Actions to secure freedom of Chen
				Guangcheng and other human rights defenders in the People’s Republic of
				China.
				Sec. 1154. Chinese drywall.
				Sec. 1155. Rights of religious minorities in
				Egypt.
				Sec. 1156. Plight of Coptic Christians in
				Egypt.
				Sec. 1157. State sponsorship of terrorism by
				Eritrea.
				Sec. 1158. Holocaust-era property restitution
				and compensation by certain European countries.
				Sec. 1159. Democracy in Georgia.
				Sec. 1160. Urging the immediate return of
				United States children abducted to Japan.
				Sec. 1161. Relating to the Quartet and contacts
				with any Palestinian government.
				Sec. 1162. Democracy and the rule of law in the
				Russian Federation.
				Sec. 1163. Republic of the Sudan and Republic
				of South Sudan.
				Sec. 1164. Sale of F-16 fighter aircraft to
				Taiwan.
				Sec. 1165. Official contacts with Government of
				Turkey.
				Sec. 1166. Restrictions on religious freedom in
				Vietnam.
				Sec. 1167. European arms sales to
				China.
				Title XII—Limitation on assistance to the
				Palestinian Authority
				Sec. 1201. Short title.
				Sec. 1202. Sense of Congress.
				Sec. 1203. Limitation on assistance to the
				Palestinian Authority.
			
		3.Appropriate
			 congressional committees definedExcept as otherwise provided in this Act,
			 the term appropriate congressional committees means the
			 Committee on Foreign Affairs of the House of Representatives and the Committee
			 on Foreign Relations of the Senate.
		IAuthorization of
			 Appropriations
			101.Administration of
			 foreign affairsThe following
			 amounts are authorized to be appropriated for the Department of State under
			 Administration of Foreign Affairs to carry out the authorities,
			 functions, duties, and responsibilities in the conduct of foreign affairs of
			 the United States, and for other purposes authorized by law:
				(1)Diplomatic and Consular
			 ProgramsFor Diplomatic and Consular Programs,
			 $8,790,000,000 for fiscal year 2012.
					(A)Worldwide security
			 protectionOf such amounts, $1,500,000,000 is authorized to be
			 appropriated for worldwide security protection.
					(B)Bureau of Democracy,
			 Human Rights, and LaborOf such amounts, not less than
			 $21,416,000 for fiscal year 2012 is authorized to be appropriated for the
			 Bureau of Democracy, Human Rights and Labor.
					(2)Capital Investment
			 FundFor Capital Investment Fund, $59,499,000 for
			 fiscal year 2012.
				(3)Embassy Security,
			 Construction and MaintenanceFor Embassy Security,
			 Construction and Maintenance, $1,620,000,000 for fiscal year
			 2012.
				(4)Educational and
			 Cultural Exchange ProgramsFor Educational and Cultural
			 Exchange Programs, $600,000,000 for fiscal year 2012.
				(5)Conflict Stabilization
			 OperationsFor Conflict Stabilization Operations,
			 $35,000,000 for fiscal year 2012.
				(6)Representation
			 AllowancesFor Representation Allowances,
			 $7,499,000 for fiscal year 2012.
				(7)Protection of Foreign
			 Missions and OfficialsFor Protection of Foreign Missions
			 and Officials, $27,744,000 for fiscal year 2012.
				(8)Emergencies in the
			 Diplomatic and Consular ServiceFor Emergencies in the
			 Diplomatic and Consular Service, $9,499,000 for fiscal year
			 2012.
				(9)Repatriation
			 LoansFor Repatriation Loans, $1,450,000 for
			 fiscal year 2012.
				(10)Payment to the
			 American Institute in TaiwanFor Payment to the American
			 Institute in Taiwan, $21,150,000 for fiscal year 2012.
				(11)Office of the
			 Inspector GeneralFor Office of the Inspector
			 General, $100,000,000 for fiscal year 2012, including for the Special
			 Inspector General for Iraq Reconstruction and the Special Inspector General for
			 Afghanistan Reconstruction.
				102.Contributions to
			 International Organizations
				(a)In
			 generalThere are authorized
			 to be appropriated for Contributions to International
			 Organizations, $1,186,361,250 for fiscal year 2012, for the Department
			 of State to carry out the authorities, functions, duties, and responsibilities
			 in the conduct of the foreign affairs of the United States with respect to
			 international organizations and to carry out other authorities in law
			 consistent with such purposes.
				(b)LimitationNone
			 of the funds authorized to be appropriated by this section are authorized to be
			 appropriated for assessed contributions to the Organization of American
			 States.
				103.Contributions for
			 International Peacekeeping Activities
				(a)Statement of
			 policyIt remains the policy of the United States, pursuant to
			 section 404(b)(2)(A) of the Foreign Relations Authorization Act, Fiscal Years
			 1994 and 1995 (Public Law 103–236; 22 U.S.C. 287e note) that funds authorized
			 to be appropriated for contributions for international peacekeeping activities
			 shall not be available for the payment of the United States assessed
			 contribution for a United Nations peacekeeping operation in an amount that is
			 greater than 25 percent of the total of all assessed contributions for such
			 operation.
				(b)Authorization of
			 appropriationsThere are
			 authorized to be appropriated for Contributions for International
			 Peacekeeping Activities, $1,735,382,277 for fiscal year 2012 for the
			 Department of State to carry out the authorities, functions, duties, and
			 responsibilities of the United States with respect to international
			 peacekeeping activities and to carry out other authorities in law consistent
			 with such purposes.
				104.International
			 CommissionsThe following
			 amounts are authorized to be appropriated under International
			 Commissions for the Department of State to carry out the authorities,
			 functions, duties, and responsibilities in the conduct of the foreign affairs
			 of the United States and for other purposes authorized by law:
				(1)International Boundary
			 and Water Commission, United States and MexicoFor
			 International Boundary and Water Commission, United States and
			 Mexico—
					(A)for Salaries and
			 Expenses, $43,300,000 for fiscal year 2012; and
					(B)for
			 Construction, $26,500,000 for fiscal year 2012.
					(2)International Boundary
			 Commission, United States and CanadaFor International
			 Boundary Commission, United States and Canada, $2,433,000 for fiscal
			 year 2012.
				(3)International Joint
			 CommissionFor International Joint Commission,
			 $7,237,000 for fiscal year 2012.
				(4)International Fisheries
			 CommissionsFor International Fisheries
			 Commissions, $31,291,000 for fiscal year 2012.
				105.Migration and Refugee
			 Assistance
				(a)Authorization of
			 appropriationsThere are
			 authorized to be appropriated for Migration and Refugee
			 Assistance for authorized activities $1,690,000,000 for fiscal year
			 2012.
				(b)Refugee resettlement in
			 IsraelOf the amounts authorized to be appropriated by subsection
			 (a), there are authorized to be appropriated $25,000,000 for fiscal year 2012
			 for resettlement of refugees in Israel.
				106.National Endowment for
			 DemocracyThere are authorized
			 to be appropriated for the National Endowment for Democracy for
			 authorized activities $118,000,000 for fiscal year 2012.
			IIDepartment of State
			 Authorities and Activities
			ABasic Authorities and
			 Activities
				201.Transfer of
			 inspections back to the Secretary of State
					(a)Limitation of Inspector
			 General dutiesParagraph (1) section 209(a) of the Foreign
			 Service Act of 1980 (22 U.S.C. 3929(a)), is amended by striking the fourth
			 sentence and inserting the following new sentence: The Inspector General
			 shall perform such functions as the Secretary of State may prescribe, except
			 that the Secretary of State shall not assign to the Inspector general any
			 general operating responsibilities..
					(b)Inspections by the
			 Secretary of State
						(1)InspectionsThe
			 Secretary of State shall periodically inspect the administration of activities
			 and operations of each Foreign Service post and each bureau and other operating
			 unit of the Department of State.
						(2)Reports provided to the
			 Inspector GeneralThe Secretary of State shall provide to the
			 Inspector General of the Department of State a copy of the report of each
			 inspection carried out in accordance with paragraph (1).
						(c)Rule of
			 constructionNothing in this section shall be construed as
			 limiting the authority of the Inspector General of the Department of State to
			 conduct audits, investigations, or inspections under the Inspector General Act
			 of 1978 (5 U.S.C. App.).
					202.International
			 Litigation FundParagraph (3)
			 of section 38(d) of the State Department Basic Authorities Act of 1956 (22
			 U.S.C. 2710(d)) is amended by striking by the Department of State from
			 another agency of the United States Government or pursuant to and
			 inserting by the Department of State as a result of a decision of an
			 international tribunal, from another agency of the United States Government, or
			 pursuant to.
				203.Actuarial
			 valuationsThe Foreign Service
			 Act of 1980 is amended—
					(1)in section 818 (22 U.S.C.
			 4058)—
						(A)in the first sentence, by
			 striking Secretary of the Treasury and inserting
			 Secretary of State; and
						(B)by amending the second
			 sentence to read as follows: The Secretary of State is authorized to
			 expend from money to the credit of the Fund such sums as may be necessary to
			 administer the provisions of this subchapter, including actuarial advice, but
			 only to the extent and in such amounts as are provided in advance in
			 appropriations Acts.;
						(2)in section 819 (22 U.S.C.
			 4059), in the first sentence, by striking Secretary of the
			 Treasury the second place it appears and inserting Secretary of
			 State;
					(3)in section 825(b) (22
			 U.S.C. 4065(b)), by striking Secretary of the Treasury and
			 inserting Secretary of State; and
					(4)section 859(c) (22 U.S.C.
			 4071h(c))—
						(A)by striking
			 Secretary of the Treasury and inserting instead Secretary
			 of State; and
						(B)by striking and
			 shall advise the Secretary of State of and inserting that will
			 provide.
						204.Special
			 agents
					(a)In
			 generalParagraph (1) of section 37(a) of the State Department
			 Basic Authorities Act of 1956 (22 U.S.C. 2709(a)) is amended to read as
			 follows:
						
							(1)conduct investigations
				concerning—
								(A)illegal passport or visa
				issuance or use;
								(B)identity theft or
				document fraud affecting or relating to the programs, functions, and
				authorities of the Department of State; and
								(C)Federal offenses
				committed within the special maritime and territorial jurisdiction of the
				United States as defined in paragraph (9) of section 7 of title 18, United
				States Code, except as that jurisdiction relates to the premises of United
				States military missions and related
				residences;
								.
					(b)Rule of
			 constructionNothing in
			 paragraph (1) of section 37(a) the State Department Basic Authorities Act of
			 1956 (as amended by subsection (a) of this section) shall be construed to limit
			 the investigative authority of any other Federal department or agency.
					205.Diplomatic security
			 program contractingSection
			 136 of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 (22
			 U.S.C. 4864) is amended—
					(1)in subsection (c)—
						(A)in the matter preceding
			 paragraph (1), by striking With respect and inserting
			 Except as provided in subsection (d), with respect; and
						(B)in paragraph (3), by
			 striking subsection (d) and inserting subsection
			 (e);
						(2)by redesignating
			 subsections (d), (e), (f), and (g) as subsections (e), (f), (g), and (h),
			 respectively;
					(3)by inserting after
			 subsection (c) the following new subsection:
						
							(d)Award of local guard
				and protective service contracts in high risk areasWith respect
				to local guard contracts for Foreign Service buildings located in high risk
				areas which exceed $250,000, the Secretary of State shall—
								(1)comply with paragraphs
				(1), (2), (4), (5), and (6) of subsection (c) in the award of such
				contracts;
								(2)in evaluating proposals
				for such contracts, award contracts to the firm representing the best value to
				the Government in accordance with the best value tradeoff process described in
				subpart 15.1 of the Federal Acquisition Regulation (48 C.F.R. 15.101–1);
				and
								(3)ensure that in all
				contracts awarded under this subsection, contractor personnel providing local
				guard or protective services are classified as—
									(A)employees of the
				offeror;
									(B)if the offeror is a joint
				venture, as the employees of one of the persons or parties constituting the
				joint venture; or
									(C)as employees of a
				subcontractor to the offeror, and not as independent contractors to the offeror
				or any other entity performing under such
				contracts.
									;
				and
					(4)in subsection (e), as
			 redesignated by paragraph (2) of this section—
						(A)in paragraph (3), by
			 striking and at the end;
						(B)in paragraph (4), by
			 striking the period at the end and inserting ; and; and
						(C)by adding after paragraph
			 (4) the following new paragraph:
							
								(5)the term high risk
				areas means—
									(A)an area designated as a
				contingency operation in accordance with section 101(a)(13) of title 10, United
				States Code; or
									(B)an area determined by the
				Assistant Secretary of Diplomatic Security to present an increased threat of
				serious damage or harm to United States diplomatic facilities or
				personnel.
									.
						BConsular Services and
			 Related Matters
				211.Extension of authority
			 to assess passport surchargeParagraph (2) of section 1(b) of the Act of
			 June 4, 1920 (41 Stat. 750; chapter 223; 22 U.S.C. 214(b)), is amended by
			 striking 2010 and inserting 2015.
				212.Tibet
					(a)Tibet
			 negotiationsSection 613(a) of the Tibetan Policy Act of 2002
			 (Public Law 107–228; 22 U.S.C. 6901 note) is amended—
						(1)in paragraph (1), by
			 inserting before the period at the end the following: , and should
			 coordinate with other governments in multilateral efforts toward this
			 goal;
						(2)by redesignating
			 paragraph (2) as paragraph (3); and
						(3)by inserting after
			 paragraph (1) the following new paragraph:
							
								(2)Policy
				coordinationThe President shall direct the National Security
				Council to ensure that, in accordance with this Act, United States policy on
				Tibet is coordinated and communicated with all executive branch agencies in
				contact with the Government of the People’s Republic of
				China.
								.
						(b)Diplomatic
			 representation relating to Tibet
						(1)United States embassy
			 in Beijing
							(A)In
			 generalThe Secretary of State is authorized to establish a Tibet
			 Section within the United States Embassy in Beijing, China, for the purposes of
			 following political, economic, and social developments inside Tibet, including
			 Tibetan areas of Qinghai, Sichuan, Gansu, and Yunnan provinces, until such time
			 as a United States consulate in Tibet is established. Such Tibet Section shall
			 have the primary responsibility for reporting on human rights issues in Tibet
			 and shall work in close cooperation with the Office of the Special Coordinator
			 for Tibetan Issues of the Department of State. The chief of such Tibet Section
			 should be of senior rank.
							(2)In
			 TibetSection 618 of the Tibetan Policy Act of 2002 is amended to
			 read as follows:
							
								618.Establishment of a
				United States consulate in Lhasa, TibetThe Secretary shall seek to establish a
				United States consulate in Lhasa, Tibet, to provide services to United States
				citizens traveling in Tibet and to monitor political, economic, and cultural
				developments in Tibet, including Tibetan areas of Qinghai, Sichuan, Gansu, and
				Yunnan provinces and, until such consulate is established, shall not permit the
				establishment in the United States of any additional consulate of the People’s
				Republic of
				China.
								.
						(c)Religious persecution
			 in TibetSection 620(b) of the Tibetan Policy Act of 2002 is
			 amended by adding before the period at the end the following: ,
			 including in the reincarnation system of Tibetan Buddhism.
					(d)Bilateral
			 assistanceSection 616 of the
			 Tibetan Policy Act of 2002 is amended—
						(1)in subsection (a), in the
			 second sentence, by striking subsection (d) and inserting
			 subsection (e);
						(2)in subsection (b), by
			 striking subsection (d) and inserting subsection
			 (e);
						(3)in subsection (c), by
			 striking subsection (d) and inserting subsection
			 (e);
						(4)by redesignating
			 subsection (d) as subsection (e); and
						(5)by inserting after
			 subsection (c) the following new subsection:
							
								(d)United States
				assistanceThe President
				shall provide grants to nongovernmental organizations to support sustainable
				economic development, cultural and historical preservation, health care,
				education, and environmental sustainability projects for Tibetan communities in
				the Tibet Autonomous Region and in other Tibetan communities in China, in
				accordance with the principles specified in subsection (e) and subject to
				review and approval of the United States Special Coordinator for Tibetan Issues
				under section
				621(d).
								.
						213.Maintenance cost
			 sharing programSection
			 604(e)(1) of the Secure Embassy Construction and Counterterrorism Act of 1999
			 (22 U.S.C. 4865 note) is amended, in the first sentence, by striking
			 providing new, and inserting providing, maintaining,
			 repairing, and renovating.
				214.Border crossing card
			 fee for minorsSection
			 410(a)(1)(A) of the Department of State and Related Agencies Appropriations
			 Act, 1999 (contained in division A of Public Law 105–277) is amended by
			 striking a fee of $13 and inserting a fee equal to
			 one-half the fee that would otherwise apply for processing a machine readable
			 combined border crossing identification card and nonimmigrant
			 visa.
				215.Report on Office of
			 Terrorism Finance and Economic Sanctions Policy of the Department of
			 State
					(a)ReportNot later than three months after the date
			 of the enactment of this Act, the Secretary of State shall submit to the
			 appropriate congressional committees a report on the resources and
			 effectiveness of the Office of Terrorism Finance and Economic Sanctions Policy
			 of the Department of State.
					(b)ContentsThe
			 report required under subsection (a) shall include the following:
						(1)An assessment of how
			 additional resources would enhance the efforts of the Office of Terrorism
			 Finance and Economic Sanctions Policy to initiate, conduct, and complete
			 investigations into violations of United States sanctions policy in a timely
			 and effective manner and carry out its goals and mission.
						(2)An assessment of the
			 feasibility and constraints toward increasing personnel numbers or enabling
			 short-term contracting with outside consultants in the Office of Terrorism
			 Finance and Economic Sanctions Policy.
						(3)An analysis of the
			 potential impact of increased personnel, contracting authority, and resources
			 for the Office of Terrorism Finance and Economic Sanctions Policy on the
			 timeframe for a typical investigation’s initiation, performance, conclusion,
			 and resolution.
						COther Matters
				221.Statement of policy on
			 existing United States understandings with IsraelIt is shall be the policy of the United
			 States to uphold and act in accordance with all of the reassurances provided by
			 the President in the April 14, 2004, letter to the Prime Minister of
			 Israel.
				222.Recognition of
			 Jerusalem as the capital of the State of Israel and relocation of the United
			 States Embassy to Jerusalem
					(a)Sense of
			 CongressIt is the sense of Congress that—
						(1)Jerusalem must remain an
			 undivided city in which the rights of every ethnic and religious group are
			 protected as they have been by Israel since 1967;
						(2)the President and the
			 Secretary of State should publicly affirm as a matter of United States policy
			 that Jerusalem must remain the undivided capital of the State of Israel;
						(3)the President should
			 immediately implement the provisions of Jerusalem Embassy Act of 1995 (Public
			 Law 104–45) and begin the process of relocating the United States Embassy in
			 Israel to Jerusalem; and
						(4)United States officials
			 should refrain from any actions that contradict United States law on this
			 subject.
						(b)Amending of waiver
			 authoritySubsection (a) of section 7 of the Jerusalem Embassy
			 Act of 1995 (Public Law 104–45) is amended by adding at the end the following
			 new paragraph:
						
							(4)The Presidential waiver authority granted
				in this section shall expire on January 1,
				2014.
							.
					(c)Identification of
			 Jerusalem on Government documentsNotwithstanding any other
			 provision of law, any official document of the United States Government that
			 lists countries and their capital cities shall identify Jerusalem as the
			 capital of Israel.
					(d)TimetableIt
			 is the policy of the United States that the United States Embassy in Israel
			 should be established in Jerusalem as soon as possible, and not later than
			 January 1, 2014.
					(e)Fiscal year 2012
			 fundingOf the funds authorized to be appropriated for
			 Acquisition and Maintenance of Buildings Abroad for the
			 Department of State for fiscal year 2012, not less than $500,000 shall be made
			 available until expended only for construction and other costs associated with
			 the establishment of the United States Embassy in Israel in the capital of
			 Jerusalem.
					(f)DefinitionIn
			 this section, the term United States Embassy means the offices
			 of the United States diplomatic mission and the residence of the United States
			 chief of mission.
					IIIOrganization and
			 Personnel Authorities
			301.Suspension of Foreign
			 Service members without pay
				(a)SuspensionSection
			 610 of the Foreign Service Act of 1980 (22 U.S.C. 4010) is amended by adding at
			 the end the following new subsection:
					
						(c)(1)In order to promote the
				efficiency of the Service, the Secretary may suspend a member of the Foreign
				Service without pay when the member’s security clearance is suspended or when
				there is reasonable cause to believe that the member has committed a crime for
				which a sentence of imprisonment may be imposed.
							(2)Any member of the Foreign
				Service for whom a suspension is proposed in accordance with paragraph (1)
				shall be entitled to—
								(A)written notice stating
				the specific reasons for the proposed suspension;
								(B)a reasonable time to
				respond orally and in writing to the proposed suspension;
								(C)representation by an
				attorney or other representative; and
								(D)a final written decision,
				including the specific reasons for such decision, as soon as
				practicable.
								(3)Any member suspended
				under this section may file a grievance in accordance with the procedures
				applicable to grievances under chapter 11.
							(4)In the case of a
				grievance filed under paragraph (3)—
								(A)the review by the Foreign
				Service Grievance Board shall be limited to a determination of whether the
				provisions of paragraphs (1) and (2) have been fulfilled; and
								(B)the Foreign Service
				Grievance Board may not exercise the authority provided under section
				1106(8).
								(5)In this
				subsection:
								(A)The term
				reasonable time means—
									(i)with respect to a member
				of the Foreign Service assigned to duty in the United States, 15 days after
				receiving notice of the proposed suspension; and
									(ii)with respect to a member
				of the Foreign Service assigned to duty outside the United States, 30 days
				after receiving notice of the proposed suspension.
									(B)The term
				suspend or suspension means the placing of a
				member of the Foreign Service in a temporary status without duties and
				pay.
								.
				(b)Conforming and clerical
			 amendments
					(1)Amendment of section
			 headingSection 610 of the Foreign Service Act of 1980, as
			 amended by subsection (a) of this section, is further amended, in the section
			 heading, by inserting ;
			 Suspension before the period at the end.
					(2)Clerical
			 amendmentThe item relating to section 610 in the table of
			 contents in section 2 of the Foreign Service Act of 1980 is amended to read as
			 follows:
						
							
								Sec. 610. Separation for cause;
				suspension.
							
							.
					302.Repeal of
			 recertification requirement for Senior Foreign ServiceSection 305(d) of the Foreign Service Act of
			 1980 (22 U.S.C. 3945(d)) is repealed.
			303.Limited appointments
			 in the Foreign ServiceSection
			 309 of the Foreign Service Act of 1980 (22 U.S.C. 3949) is amended—
				(1)in subsection (a), by
			 striking subsection (b) and inserting subsections (b) or
			 (c);
				(2)in subsection (b)—
					(A)in paragraph (3)—
						(i)by inserting
			 (A), after if; and
						(ii)by inserting before the
			 semicolon at the end the following: , or (B), the career candidate is
			 serving in the uniformed services, as defined by the Uniformed Services
			 Employment and Reemployment Rights Act of 1994 (38 U.S.C. 4301 et seq.), and
			 the limited appointment expires in the course of such service;
						(B)in paragraph (4), by
			 striking and at the end;
					(C)in paragraph (5), by
			 striking the period at the end and inserting ; and; and
					(D)by adding after paragraph
			 (5) the following new paragraph:
						
							(6)in exceptional
				circumstances where the Secretary determines the needs of the Service require
				the extension of a limited appointment (A), for a period of time not to exceed
				12 months (if such period of time does not permit additional review by boards
				under section 306), or (B), for the minimum time needed to settle a grievance,
				claim, or complaint not otherwise provided for in this
				section.
							;
				and
					(3)by adding at the end the
			 following new subsection:
					
						(c)Non-career Foreign
				Service employees who have served five consecutive years under a limited
				appointment may be reappointed to a subsequent limited appointment if there is
				a one year break in service between each such appointment. The Secretary may in
				cases of special need waive the requirement for a one year break in
				service.
						.
				304.Limitation of
			 compensatory time off for travelSection 5550b of title 5, United States
			 Code, is amended by adding at the end the following new subsection:
				
					(c)The maximum amount of
				compensatory time off earned under this section may not exceed 104 hours during
				any leave year (as defined by regulations established by the Office of
				Personnel
				Management).
					.
			IVUnited States
			 International Broadcasting
			401.Authorization of
			 appropriations for international broadcasting
				(a)In
			 generalThe following amounts
			 are authorized to be appropriated to carry out United States international
			 broadcasting activities under the United States Information and Educational
			 Exchange Act of 1948, the Radio Broadcasting to Cuba Act, the Television
			 Broadcasting to Cuba Act, the United States International Broadcasting Act of
			 1994, and the Foreign Affairs Reform and Restructuring Act of 1998, and to
			 carry out other authorities in law consistent with such purposes:
					(1)For International
			 Broadcasting Operations, $741,500,000 for fiscal year 2012.
					(2)For Broadcasting
			 Capital Improvements, $6,875,000 for fiscal year 2012.
					(b)Limitation
					(1)Relating to Voice of
			 America broadcasting to ChinaOf the funds authorized to be
			 appropriated to the Broadcasting Board of Governors, $13,760,000 is authorized
			 to be appropriated only for Voice of America Mandarin and Cantonese language
			 radio and satellite television broadcasting. Such funds may not be used for any
			 other purpose.
					(2)Relating to
			 SindhiOf the funds
			 authorized to be appropriated to the Broadcasting Board of Governors,
			 $1,500,000 is authorized to be appropriated only for Voice of America Sindhi
			 language communication. Such funds may not be used for any other
			 purpose.
					402.Personal services
			 contracting programSection
			 504(c) of the Foreign Relations Authorization Act, Fiscal Year 2003, (Public
			 Law 107–228; 22 U.S.C. 6206 note), is amended by striking 2009
			 and inserting 2014.
			403.Employment for
			 international broadcastingSection 804(1) of the United States
			 Information and Educational Exchange Act of 1948 (22 U.S.C. 1474(1)) is
			 amended—
				(1)by inserting after
			 suitably qualified United States citizens the following:
			 (for purposes of this paragraph, the term suitably qualified
			 United States citizens means those United States citizen applicants who
			 are equally or better qualified than alien applicants); and
				(2)by striking
			 Attorney General and inserting Secretary of Homeland
			 Security.
				404.Technical amendment
			 relating to civil immunity for Broadcasting Board of Governors
			 membersSection 304(g) of the
			 United States International Broadcasting Act of 1994 (22 U.S.C. 6203(g)) is
			 amended by striking Incorporated and Radio Free Asia and
			 inserting Incorporated, Radio Free Asia, and Middle East Broadcasting
			 Networks.
			VReporting
			 Requirements
			501.Reporting
			 reformThe following
			 provisions of law are repealed:
				(1)Section 560(g) of Public
			 Law 103–87.
				(2)Section 605(c) of App. G, Public Law
			 106–113.
				(3)Section 104 of Public Law 102–511.
				(4)Section 704(c) of Public Law
			 101–179.
				(5)Section 1012(c) of Public Law
			 103–337.
				(6)Subsections (c)(4) and (c)(5) of section
			 601 of Public Law 96–465.
				(7)Section 585 in the matter under section
			 101(c) of division A of Public Law 104–208.
				(8)Sections 694(a), 694(b), 704, and 1321 of
			 Public Law 107–228.
				(9)Sections 133(d) of Public Law
			 87–195.
				(10)Sections 11(b) of Public Law
			 107–245.
				(11)Section 514(a) of Public Law
			 103–236.
				(12)Section 807 of Public Law 98–164.
				502.Diplomatic relations
			 with Israel
				(a)Statement of
			 policyIt is the policy of the United States to assist Israel in
			 its efforts to establish and enhance its diplomatic relations with other
			 responsible countries and to promote Israel’s full participation in appropriate
			 multilateral forums.
				(b)ReportNot
			 later than 90 days after the date of the enactment of this Act and annually for
			 each of the following three years, the Secretary of State shall submit to the
			 appropriate congressional committees a report that includes the following
			 information:
					(1)Actions taken by
			 representatives of the United States to encourage other responsible countries
			 to establish full diplomatic relations with Israel.
					(2)Specific responses
			 solicited and received by the Secretary from countries that do not maintain
			 full diplomatic relations with Israel with respect to their attitudes toward
			 and plans for entering into diplomatic relations with Israel.
					(3)Actions taken by
			 representatives of the United States to encourage Israel’s entry into
			 appropriate regional and other groupings, encourage Israel’s election to
			 governing bodies of appropriate multilateral forums, and support Israel’s
			 membership in appropriate multilateral forums.
					(4)Other measures being
			 undertaken, and measures that will be undertaken, by the United States to
			 counter multilateral efforts to isolate Israel, as well as to ensure and
			 promote Israel’s full participation in the world diplomatic community.
					(c)Form of
			 submissionEach report required under subsection (b) shall be
			 submitted in unclassified form but may include a classified annex, if the
			 Secretary of State determines such is appropriate.
				503.Report on progress to
			 ameliorate violations of religious freedomThe Foreign Assistance Act of 1961 is
			 amended—
				(1)in section 116 (22 U.S.C.
			 2151n), by adding at the end the following new subsection:
					
						(g)Progress to ameliorate
				violations of religious freedomEvery five years beginning in 2012, the
				report required by subsection (d) shall include, wherever applicable, a
				description of progress to ameliorate violations of religious freedom
				identified by the United States Commission on International Religious Freedom
				by governments of countries designated by the Commission as Countries of
				Particular Concern.
						;
				and
				(2)in section 502B (22
			 U.S.C. 2304), by adding at the end the following new subsection:
					
						(j)Progress to ameliorate
				violations of religious freedomEvery five years beginning in 2012, the
				report required by subsection (b) shall include, wherever applicable, a
				description of progress to ameliorate violations of religious freedom
				identified by the United States Commission on International Religious Freedom
				by governments of countries designated by the Commission as Countries of
				Particular
				Concern.
						.
				VIProliferation Security
			 Initiative
			601.Authority to interdict
			 certain imports to and exports from IranThe President is authorized to—
				(1)utilize the Proliferation Security
			 Initiative and other measures necessary to enforce United States laws and
			 Executive Orders, and multilateral and bilateral agreements, including the 2005
			 Protocol to the Convention for the Suppression of Unlawful Acts against the
			 Safety of Maritime Navigation, for the purpose of interdicting the import into
			 or export from Iran by the Government of Iran or any other country, entity, or
			 person of any items, materials, equipment, goods, or technology useful for any
			 nuclear, biological, chemical, missile, or conventional arms program;
			 and
				(2)utilize ship boarding and
			 other interdiction agreements with countries determined to be necessary to
			 accomplish the purpose specified in paragraph (1).
				602.Report
				(a)In
			 generalSection 2 of the
			 Iran, North Korea, and Syria Nonproliferation Act (Public Law 106–178; 50
			 U.S.C. 1701 note) is amended—
					(1)in subsection (b), by
			 striking 6-month period and inserting 120-day
			 period; and
					(2)by adding at the end the
			 following new subsection:
						
							(f)Additional contents of
				reportsEach report under
				subsection (a) shall contain a description, with respect the transfer or
				acquisition of the goods, services, or technology described in such subsection,
				of the actions taken by foreign governments to assist in interdicting such
				transfer or
				acquisition.
							.
					(b)Effective
			 dateThe amendments made by subsection (a) take effect on the
			 date of the enactment of this Act and apply with respect to the first report
			 required to be submitted under section 2 of the Iran, North Korea, and Syria
			 Nonproliferation Act after such date.
				603.DefinitionsIn this title:
				(1)Appropriate
			 congressional committeesThe term appropriate
			 congressional committees means—
					(A)the Committee of Foreign
			 Affairs and the Committee on Appropriations of the House of Representatives;
			 and
					(B)the Committee on Foreign
			 Relations and the Committee on Appropriations of the Senate.
					(2)Government of
			 IranThe term Government of Iran means—
					(A)any official of the
			 Government of Iran;
					(B)any agency or
			 instrumentality of the Government of Iran;
					(C)any entity that is owned
			 or controlled, directly or indirectly, by the Government of Iran;
					(D)any member or
			 instrumentality of the Iranian Revolutionary Guard Corps (IRGC); or
					(E)any entity that is owned
			 or controlled, directly or indirectly by a member or instrumentality of the
			 IRGC.
					VIIPeace Corps Volunteer
			 Service Protection
			701.Sexual assault
			 complaints in the Peace Corps
				(a)Sense of
			 CongressIt is the sense of
			 Congress that the Peace Corps has begun responding to concerns related to its
			 handling of sexual assault complaints from its volunteers that have been the
			 subject of media reports and oversight hearings, including by the hiring of a
			 Victim’s Advocate.
				(b)Statement of
			 CongressCongress looks forward to working cooperatively with the
			 Peace Corps on additional, necessary steps to protect volunteers, including the
			 enactment and implementation of this title.
				702.Peace Corps volunteer
			 protectionThe Peace Corps Act
			 is amended by inserting after section 8 (22 U.S.C. 2507) the following new
			 sections:
				8A.Safety
		  and security agreement regarding Peace Corps volunteers serving in foreign
		  countries(a)In
				generalNot later than six
				months after the date of the enactment of this section, the Director of the
				Peace Corps shall consult with the Assistant Secretary of State for Diplomatic
				Security and enter into a memorandum of understanding that specifies the duties
				and obligations of the Peace Corps and the Bureau of Diplomatic Security of the
				Department of State with respect to the protection of Peace Corps volunteers
				and staff members serving in foreign countries, including with respect to
				investigations of safety and security incidents and crimes committed against
				such volunteers and staff members.
						(b)Inspector General
				review
							(1)ReviewThe Inspector General of the Peace Corps
				shall review the memorandum of understanding described in subsection (a) and be
				afforded the opportunity to recommend changes that advance the safety and
				security of Peace Corps volunteers before its entry into force.
							(2)ReportThe Director of the Peace Corps shall
				consider all recommendations of the Inspector General of the Peace Corps
				regarding the memorandum of understanding described in subsection (a). If the
				Director enters into such memorandum without addressing a recommendation of the
				Inspector General, the Director shall submit to the Inspector General an
				explanation relating thereto.
							(3)Failure to meet
				deadline
								(A)Requirement to submit
				reportIf, by the date that is 6 months after the date of the
				enactment of this section, the Director of the Peace Corps is unable to obtain
				agreement with the Assistant Secretary of State for Diplomatic Security and
				certification by the Inspector General of the Peace Corps, the Director shall
				submit to the committees of Congress specified in subparagraph (C) a report
				explaining the reasons for such failure.
								(B)Limitation on
				fundsIf, by the date that is
				9 months after the date of the enactment of this section, the memorandum of
				understanding described in subsection (a) has not entered into force, no funds
				available to the Peace Corps may be obligated or expended to extend to Peace
				Corps volunteers invitations for service or to deploy Peace Corps trainees
				overseas unless the Director of the Peace Corps certifies to the committees of
				Congress specified in subparagraph (C) that—
									(i)significant progress is
				being made toward finalizing such memorandum; and
									(ii)the Peace Corps is using
				best efforts to provide volunteers with the training, support, and information
				they need to stay safe and secure.
									(C)Committees of Congress
				specifiedThe committees of
				Congress specified in this subparagraph are the Committee on Foreign Affairs of
				the House of Representatives and the Committee on Foreign Relations of the
				Senate.
								(c)Inclusion of
				traineesIn this section and sections 8B through 8I, the term
				volunteers includes trainees.
						8B.Sexual assault risk-reduction and
		  response training(a)In
				generalAs part of the
				training provided to all volunteers under section 8(a), the Director of the
				Peace Corps shall develop and implement comprehensive sexual assault
				risk-reduction and response training that conforms to best practices in the
				sexual assault field as appropriate for first responders and other
				staff.
						(b)Development and
				consultation with expertsIn developing the sexual assault
				risk-reduction and response training under subsection (a), the Director of the
				Peace Corps shall consult with and incorporate, as appropriate, the
				recommendations and views of experts in the sexual assault field.
						(c)Subsequent
				trainingOnce a trainee has
				arrived in such trainee’s country of service, the Director of the Peace Corps
				shall provide such trainee with training tailored to such country, including
				cultural training relating to gender relations, risk-reduction strategies, a
				safety plan in the event of an assault, treatment available in such country
				(such as forensic rape exams, PEP for HIV exposure, STD screening, and
				pregnancy testing), MedEvac procedures, and information regarding the legal
				process for pressing charges against an attacker.
						(d)Historical
				analysisThe Director of the
				Peace Corps shall provide each applicant for enrollment with a historical
				analysis of crimes and risks against volunteers in the country in which the
				applicant has been invited to serve.
						(e)Contact
				informationThe Director of the Peace Corps shall provide each
				trainee, before each such trainee enrolls as a volunteer, with—
							(1)the contact information of the Inspector
				General of the Peace Corps for purposes of reporting violations of the sexual
				assault protocol under section 8C or any other criminal or administrative
				wrongdoing by volunteers, personnel (including experts and consultants), or
				other individuals (including contractors) who do business with the Peace Corps;
				and
							(2)clear, written guidelines
				regarding whom to contact, including the direct telephone number for a victim
				advocate and what steps to take in the event of a sexual assault.
							(f)DefinitionsIn this section and sections 8C through
				8I:
							(1)Assault
								(A)In
				generalThe term
				assault means an act that—
									(i)creates an apprehension
				in an individual of an imminent, harmful, or offensive contact; or
									(ii)is a harmful or
				offensive touching.
									(B)InclusionThe
				term assault includes stalking and sexual assault.
								(2)Sexual
				assaultThe term
				sexual assault means any conduct described in chapter 109A of
				title 18, United States Code, relating to aggravated sexual abuse, sexual
				abuse, and sexual contact, whether or not the conduct occurs in the special
				maritime and territorial jurisdiction of the United States, and includes both
				assaults committed by offenders who are strangers to the victim and assaults
				committed by offenders who are known or related by blood or marriage to the
				victim.
							(3)StalkingThe term stalking means
				engaging in a course of conduct directed at a specific person that would cause
				a reasonable person to—
								(A)fear for his or her safety or the safety of
				others; or
								(B)suffer substantial
				emotional distress.
								8C.Sexual assault protocol and
		  guidelines(a)In
				generalThe Director of the Peace Corps shall develop and
				implement comprehensive sexual assault protocol and guidelines that—
							(1)conform to best practices
				in the sexual assault field; and
							(2)are applicable to all
				posts at which volunteers serve.
							(b)Development and
				consultation with expertsIn
				developing the sexual assault policy under subsection (a), the Director of the
				Peace Corps shall consult with and incorporate, as appropriate, the
				recommendations and views of experts in the sexual assault field.
						(c)ElementsThe
				sexual assault protocol and guidelines developed under subsection (a) shall
				include, at a minimum, the following services with respect to a volunteer who
				has been a victim of sexual assault:
							(1)Protection of such
				volunteer’s confidentiality.
							(2)Provision of a victim’s
				advocate to such volunteer.
							(3)Provision of a sexual
				assault forensic evidence kit to such volunteer upon request.
							(4)Provision of emergency
				health care to such volunteer, including, to the greatest extent practicable, a
				choice of medical providers and a mechanism for such volunteer to evaluate such
				provider.
							(5)Provision of counseling
				and psychiatric medication.
							(6)Completion of a safety
				and treatment plan with such volunteer.
							(7)Evacuation of such
				volunteer, accompanied by a Peace Corps staffer at the request of such
				volunteer.
							(8)An explanation to such
				volunteer of available law enforcement, prosecutorial options, and legal
				representation.
							(d)Distribution and
				trainingThe Director of the
				Peace Corps shall distribute to and train all in-country staff regarding the
				sexual assault protocol and guidelines developed under subsection (a).
						(e)Removal and assessment
				and evaluation
							(1)In
				generalIf a volunteer feels
				at risk of imminent bodily harm and requests removal from the site in which
				such volunteer is serving, the Director of the Peace Corps shall, as
				expeditiously as practical after receiving such request, remove such volunteer
				from such site. If the Director of the Peace Corps receives such a request, the
				Director of the Peace Corps shall assess and evaluate the safety of such site
				and may not assign another volunteer to such site until such time as such
				assessment and evaluation is complete and such site has been determined to be
				safe.
							(2)Determination of site
				as unsafeVolunteers may
				remain at a site during an assessment and evaluation under paragraph (1). If
				the Director the Peace Corps determines that a site is unsafe, the Director of
				the Peace Corps shall, as expeditiously as practical, remove all volunteers
				from such site.
							(f)Sexual assault response
				teamsThe Director of the
				Peace Corps shall establish sexual assault response teams, including Safety and
				Security Officers, medical staff, and a victim advocate, that can respond to
				reports of sexual assault against a volunteer.
						(g)Case
				reviewThe Director of the
				Peace Corps shall conduct case reviews of a statistically significant number of
				cases on a quarterly basis to determine if proper procedures were followed in
				accordance with the sexual assault protocols and guidelines developed under
				subsection (a) and including the elements specified in subsection (c).
						(h)Tracking and
				recordingThe Director of the
				Peace Corps shall establish a global tracking and recording system to track and
				record incidents of assault against volunteers.
						(i)Prohibition on
				combining incidentsThe Director of the Peace Corps may not
				combine into one incident for purposes of tracking and recording under
				subsection (h) reports by different volunteers of assault against such
				volunteers even if such assaults were committed by one individual against such
				volunteers at any one time.
						(j)Alternative
				systemsThe Director of the
				Peace Corps shall establish an alternative reporting system and hotline access
				system through which volunteers who are victims of assault can report and
				receive support on an anonymous basis. Such alternative systems shall be
				published in the Volunteer Handbook.
						8D.Victims advocates(a)Victims
				advocates
							(1)In
				generalThe Director of the
				Peace Corps shall assign a certified victims advocate in Peace Corps
				headquarters who shall report directly to the Director. The Director of the
				Peace Corps shall assign such additional certified victims advocates to assist
				such victims advocate as the Director determines necessary. Such additional
				victims advocates shall have regional expertise and may be posted abroad if
				such victims advocate determines that such is necessary.
							(2)Sense of
				CongressIt is the sense of Congress that the Director of the
				Peace Corps should assign three additional certified victims advocates to
				assist the certified victims advocate under paragraph (1).
							(3)ProhibitionPeace
				Corps Medical Officers, Safety and Security Officers, and program staff may not
				serve as victims advocates. The victims advocate and additional victims
				advocates may not have any other duties in the Peace Corps.
							(4)ExemptionThe
				victims advocate and additional victims advocates shall be exempt from the five
				year rule on appointments and assignments under section 7.
							(b)ResponsibilitiesThe victims advocate and additional victims
				advocates shall help develop and implement the sexual assault risk-reduction
				and response training described in section 8B and the sexual assault protocol
				and guidelines described in section 8C and ensure such training and such
				protocol and guidelines are being properly updated and followed. The victims
				advocate and additional victims advocates shall assist volunteers who are
				victims of assault by making such victims aware of the services specified in
				section 8C(c) available to them and facilitating their access to such
				services.
						(c)Status
				updatesThe victims advocate and additional victims advocates
				shall provide to volunteers who are victims of assault regular updates on the
				status of their cases if such volunteers have opted to pursue
				prosecution.
						(d)TransitionA
				victims advocate who is working with a volunteer who is a victim of assault and
				who relocates back to the United States shall assist such volunteer to receive
				the services specified in section 8C(c) required by such volunteer, including
				through the duration of the claim with the Department of Labor, even after such
				volunteer is medically separated.
						8E.Establishment of Sexual Assault
		  Advisory Council(a)EstablishmentThere
				is established in the Peace Corps a Sexual Assault Advisory Council (in this
				section referred to as the Council).
						(b)MembershipThe
				Council shall be composed of individuals selected by the Director of the Peace
				Corps who are returned volunteers (including volunteers who were victims of
				sexual assault and volunteers who were not victims of sexual assault) and
				governmental and nongovernmental experts and professionals in the sexual
				assault field.
						(c)Functions;
				MeetingsThe Council shall
				meet not less often than annually to review the sexual assault risk-reduction
				and response training developed under section 8B, sexual assault policy
				developed under section 8C, and the confidentiality policy developed under
				section 8G to ensure that such training and policies conform to best practices
				in the sexual assault field.
						(d)ReportsThe
				Council shall annually submit to the Director of the Peace Corps and the
				Committee on Foreign Affairs and the Committee on Appropriations of the House
				of Representatives and Committee on Foreign Relations and the Committee on
				Appropriations of the Senate a report on its findings based on the reviews
				conducted pursuant to subsection (c).
						(e)Federal
				employeesMembers of the Council shall not be considered Federal
				employees for any purpose and shall not receive compensation other than
				reimbursement of travel expenses and per diem allowance.
						(f)Nonapplicability of
				FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not
				apply to the Council.
						8F.Volunteer feedback and Peace Corps
		  review(a)Monitoring and
				evaluationNot later than one
				year after the date of the enactment of this section, the Director of the Peace
				Corps shall establish goals, metrics, and monitoring and evaluation plans for
				all Peace Corps programs and Country Directors. Monitoring and evaluation plans
				shall incorporate best practices from monitoring and evaluation studies and
				analyses.
						(b)Annual volunteer
				surveysThe Director of the Peace Corps shall annually conduct a
				confidential survey of volunteers regarding the effectiveness of Peace Corps
				programs and staff and the safety of volunteers.
						(c)Peace Corps Inspector
				GeneralThe Inspector General
				of the Peace Corps shall submit to the Committee on Foreign Affairs and the
				Committee on Appropriations of the House of Representatives and Committee on
				Foreign Relations and the Committee on Appropriations of the Senate the
				following:
							(1)A biennial report on
				reports received from volunteers relating to misconduct, mismanagement, or
				policy violations of Peace Corps staff, any breaches of the confidentiality of
				volunteers, and any actions taken to assure the safety of volunteers who
				provide such reports.
							(2)A report, not later than two years after
				the date of the enactment of this section and every five years thereafter,
				evaluating the effectiveness and implementation of the assault risk-reduction
				and response training developed under section 8B and the sexual assault
				protocol and guidelines developed under section 8C.
							(3)A trend analysis every
				three years of the annual volunteer surveys, including actions taken in
				response to such surveys.
							(4)A report, not later than
				two years after the date of the enactment of this section, describing how
				Country Directors are hired, how Country Directors are terminated, and how
				Country Directors hire staff.
							(d)Evaluation
				definedFor purposes of this
				section, the term evaluation means the systematic collection and
				analysis of information about the characteristics and outcomes of programs and
				projects as a basis for judgments, to improve effectiveness, or inform
				decisions about current and future programming.
						8G.Nondisclosure of confidential or
		  private information(a)In
				generalThe Director of the Peace Corps shall establish and
				maintain a process to allow volunteers to report incidents of assault,
				incidents of misconduct or mismanagement, or violations of any policy of the
				Peace Corps in order to protect the confidentiality as described in subsection
				(c) and safety of such volunteers and of the information reported, and to
				ensure that such information is acted on appropriately. The Director of the
				Peace Corps shall train all volunteers and staff about such process.
						(b)GuidanceThe
				Director of the Peace Corps shall provide guidance to officers and employees of
				the Peace Corps who have access to the information reported by volunteers under
				subsection (a) in order to protect against the inappropriate disclosure of such
				information and ensure the safety of such volunteers.
						(c)Nondisclosure
							(1)In
				generalExcept as provided in
				paragraphs (1) and (2), the Director of the Peace Corps may not—
								(A)disclose any personally identifying
				information or personal information of a volunteer who is a victim of assault
				collected in connection with services requested, utilized, or denied through
				Peace Corps programs; or
								(B)reveal such information without the
				informed, purpose-limited, and reasonably time-limited consent of such
				volunteer about whom such information is sought.
								(2)ReleaseIf
				the release of information described in paragraph (1) is authorized by statute
				or compelled by court order, the Director of the Peace Corps shall—
								(A)make reasonable attempts
				to provide notice to the volunteer with respect to whom such information is
				being released; and
								(B)take such action as is
				necessary to protect the privacy and safety of such volunteer.
								(3)Information
				sharingThe Director of the Peace Corps may share—
								(A)nonpersonally identifying information in
				the aggregate regarding services to volunteers and nonpersonally identifying
				demographic information in order to comply with reporting, evaluation, or data
				collection requirements;
								(B)nonpersonally identifying
				information that would protect the safety of volunteers;
								(C)court-generated information and
				law-enforcement generated information contained in secure, governmental
				registries for protection order enforcement purposes; and
								(D)law enforcement- and prosecution-generated
				information necessary for law enforcement and prosecution purposes.
								(d)DefinitionIn
				this section, the terms personally identifying information and
				personal information mean information for or about a volunteer
				who is a victim of assault, including information likely to disclose the
				location of such victim, including the following:
							(1)A first and last
				name.
							(2)A home or other physical
				address.
							(3)Contact information
				(including a postal, email, or Internet protocol address, or telephone or
				facsimile number).
							(4)A social security
				number.
							(5)Any other information,
				including date of birth, racial or ethnic background, or religious affiliation,
				that, in combination with paragraphs (1) through (4), would serve to identify
				such victim.
							8H.Reporting
		  requirements(a)Assault and sexual
				assaultThe Director of the Peace Corps shall annually submit to
				the Committee on Foreign Affairs and the Committee on Appropriations of the
				House of Representatives and the Committee on Foreign Relations and the
				Committee on Appropriations of the Senate a report summarizing information
				on—
							(1)sexual assault against
				volunteers;
							(2)assault against
				volunteers; and
							(3)the annual rate of early
				termination of volunteers, including, to the maximum extent practicable,
				demographic data associated with such early termination.
							(b)GAONot
				later than one year after the date of the enactment of this section, the
				Comptroller General of the United States shall submit to the Committee on
				Foreign Affairs and the Committee on Appropriations of the House of
				Representatives and the Committee on Foreign Relations and the Committee on
				Appropriations of the Senate a report evaluating the quality and accessibility
				of health care provided through the Department of Labor to returned volunteers
				upon their separation from the Peace Corps.
						(c)Safety and
				security
							(1)In
				generalThe Director of the
				Peace Corps shall annually submit to the Committee on Foreign Affairs of the
				House of Representatives and the Committee on Foreign Relations of the Senate a
				report on the safety of Peace Corps volunteers. Each such report shall at a
				minimum include the following information:
								(A)The incidence of crimes,
				together with the number of arrests, prosecutions, and incarcerations for every
				country in which volunteers serve for the preceding year.
								(B)A three year trend
				analysis of the types and frequency of crimes committed against volunteers for
				every country in which the Peace Corps has operated for at least the three
				preceding years.
								(2)Inspector General
				auditNot later than two years after the date of the enactment of
				this section and at least once every five years thereafter (or more frequently
				as appropriate), the Inspector General of the Peace Corps shall perform an
				audit of Peace Corps implementation of safety and security protocols, including
				the status of any Inspector General findings and recommendations from previous
				audits that have not been adequately remediated or implemented.
							(d)Access to
				communications
							(1)In
				generalThe Director of the
				Peace Corps, in coordination with all Country Directors, shall determine the
				level of access to communication, including cellular and Internet access, of
				each volunteer.
							(2)ReportNot later than six months after the date of
				the enactment of this section, the Director of the Peace Corps shall submit to
				the Committee on Foreign Affairs and the Committee on Appropriations of the
				House of Representatives and the Committee on Foreign Relations and the
				Committee on Appropriations of the Senate a report on the costs of providing
				all volunteers with access to adequate communication, including cellular
				service and Internet access.
							(e)Monitoring and
				evaluationNot later than one
				year after the date of the enactment of this section and annually thereafter,
				the Director of the Peace Corps shall submit to the Committee on Foreign
				Affairs and the Committee on Appropriations of the House of Representatives and
				the Committee on Foreign Relations and the Committee on Appropriations of the
				Senate a report on the monitoring and evaluation of Peace Corps programs and
				Country Directors, including information on the following:
							(1)A description of the
				monitoring and evaluation activities conducted in the preceding year.
							(2)A forecast of the
				monitoring and evaluation activities planned for the subsequent year.
							(3)A description of the ways
				in which the results of the monitoring and evaluation activities have informed
				the design and operation of development policies and programs during the
				preceding year.
							8I.Portfolio reviews(a)In
				generalThe Director of the
				Peace Corps shall, at least once every three years (or more frequently as
				appropriate), perform a review to evaluate the allocation and delivery of
				resources across the countries the Peace Corps serves or is considering for
				service. Such portfolio reviews shall at a minimum include the following with
				respect to each such country:
							(1)An evaluation of the country’s commitment
				to the Peace Corps program.
							(2)An analysis of the safety
				and security of volunteers.
							(3)An evaluation of the
				country’s need for assistance.
							(4)An analysis of country
				program costs
							(5)An evaluation of the
				effectiveness of management of each post within the country.
							(6)An evaluation of the
				country’s congruence with the Peace Corps’ mission and strategic
				priorities.
							(b)ReportThe Director of the Peace Corps shall
				prepare a report on each portfolio review required under subsection (a). Each
				such report shall discuss performance measures and sources of data used (such
				as project status reports, volunteer surveys, impact studies, reports of the
				Inspector General of the Peace Corps, and any external sources) in making each
				such review’s findings and conclusions. The Director shall make each such
				report available upon request to the Chairman and Ranking Member of the
				Committee on Foreign Affairs of the House of Representatives and the Committee
				on Foreign Relations of the Senate in a manner consistent with the protection
				of classified information if determined necessary to protect sensitive
				information.
						.
			703.Conforming
			 amendments
				(a)Inclusion of sexual
			 assault risk-Reduction and response trainingThe Peace Corps Act is amended—
					(1)in section 5(a) (22
			 U.S.C. 2504(a)), in the second sentence, by inserting (including
			 training under section 8B) after training; and
					(2)in section 8(a) (22
			 U.S.C. 2507(a)), in the first sentence, by inserting , including
			 training under section 8B, after training.
					(b)Certain
			 servicesSection 5(e) of the Peace Corps Act (22 U.S.C. 2504(e))
			 is amended, in the first sentence—
					(1)by inserting
			 (including, if necessary, for such volunteers and for trainees, services
			 under section 8C(c)) after health care; and
					(2)by inserting
			 including services provided in accordance with section 8C(c) (except
			 that the six-month limitation shall not apply in the case of such
			 services) before as the President.
					704.Independence of the
			 Inspector General of the Peace CorpsSection 7(a) of the Peace Corps Act (22
			 U.S.C. 2506(a)) is amended by adding at the end the following new
			 paragraph:
				
					(7)The limitations specified in subparagraph
				(A) of paragraph (2) on the length of appointment or assignment under such
				paragraph, subparagraph (B) of paragraph (2) on reappointment or reassignment
				of an individual whose appointment or assignment under such paragraph has been
				terminated, and paragraph (5) on the circumstances under which an appointment
				or assignment under paragraph (2) may exceed five years shall not apply
				to—
						(A)the Inspector General of
				the Peace Corps; and
						(B)officers and employees of
				the Office of the Inspector General of the Peace
				Corps.
						.
			705.Authorization of
			 appropriationsOf the amounts
			 authorized to be appropriated under section 911(a), there is authorized to be
			 appropriated for the Peace Corps $375,000,000 for fiscal year 2012, of which
			 not less than $4,637,000 is authorized to be appropriated for the Office of the
			 Inspector General of the Peace Corps.
			VIIINuclear
			 Nonproliferation
			801.Withdrawal from the
			 Treaty on the Non-Proliferation of Nuclear Weapons
				(a)Statement of
			 policyIt is the policy of
			 the United States to oppose the withdrawal from the Treaty on the
			 Non-Proliferation of Nuclear Weapons (in this section referred to as the
			 Treaty) of any country that is a party to the Treaty and to use
			 all political, economic, and diplomatic means at its disposal to deter,
			 prevent, or reverse any such withdrawal from the Treaty.
				(b)Prohibition on certain
			 assistanceNotwithstanding
			 any other provision of law, no assistance (other than humanitarian assistance)
			 under any provision of law may be provided to a country that has withdrawn from
			 the Treaty on or after the date of the enactment of this Act.
				(c)Return of all United
			 States-Origin materials and equipmentThe United States shall seek the return of
			 any material, equipment, or components transferred under an agreement for civil
			 nuclear cooperation that is in force pursuant to section 123 of the Atomic
			 Energy Act of 1954 (42 U.S.C. 2153) on or after the date of the enactment of
			 this Act, and any special fissionable material produced through the use of such
			 material, equipment, or components previously provided to a country that
			 withdraws from the Treaty.
				802.Prohibition on
			 assistance to state sponsors of proliferation of weapons of mass
			 destruction
				(a)Prohibition on
			 assistanceThe United States
			 shall not provide any assistance under Public Law 87–195, Public Law 90–629,
			 the Food for Peace Act, the Peace Corps Act, or the Export-Import Bank Act of
			 1945 to any country if the Secretary of State determines that the government of
			 such country has repeatedly provided support for acts of proliferation of
			 equipment, technology, or materials to support the design, acquisition,
			 manufacture, or use of weapons of mass destruction or the acquisition or
			 development of ballistic missiles to carry such weapons.
				(b)Publication of
			 DeterminationsEach determination of the Secretary of State under
			 subsection (a) shall be published in the Federal Register.
				(c)RescissionA
			 determination of the Secretary of State under subsection (a) may not be
			 rescinded unless the Secretary submits to the appropriate congressional
			 committees—
					(1)before the proposed
			 rescission would take effect, a report certifying that—
						(A)there has been a
			 fundamental change in the leadership and policies of the government of the
			 country concerned;
						(B)the government is not
			 supporting acts of proliferation of equipment, technology, or materials to
			 support the design, acquisition, manufacture, or use of weapons of mass
			 destruction; and
						(C)the government has
			 provided assurances that it will not support such acts in the future; or
						(2)at least 45 days before
			 the proposed rescission would take effect, a report justifying the rescission
			 and certifying that—
						(A)the government of the country concerned has
			 not provided any support for acts of proliferation of equipment, technology, or
			 materials to support the design, acquisition, manufacture, or use of weapons of
			 mass destruction during the preceding 24-month period; and
						(B)the government has
			 provided assurances that it will not support such acts of proliferation in the
			 future.
						(d)WaiverThe
			 President may waive the requirements of subsection (a) on a case-by-case basis
			 if—
					(1)the President determines that national
			 security interests or humanitarian reasons justify a waiver of such
			 requirements, except that humanitarian reasons may not be used to justify the
			 waiver of such requirements to provide security assistance under Public Law
			 87–195, Public Law 90–629, or the Export-Import Bank Act of 1945; and
					(2)at least 15 days before the waiver takes
			 effect, the President consults with the appropriate congressional committees
			 regarding the proposed waiver and submits to such committees a report
			 containing—
						(A)the name of the recipient
			 country;
						(B)a description of the
			 national security interests or humanitarian reasons that require the
			 waiver;
						(C)the type and amount of
			 and the justification for the assistance to be provided pursuant to the waiver;
			 and
						(D)the period of time during
			 which such waiver will be effective.
						803.Additional protocol as
			 a criterion for United States assistance
				(a)Statement of
			 policyIt is the policy of
			 the United States to ensure that each country that is a party to the Treaty on
			 the Non-Proliferation of Nuclear Weapons should bring into force an Additional
			 Protocol to its safeguards agreement with the IAEA.
				(b)Criterion for
			 assistanceThe United States
			 shall, when considering the provision of assistance under Public Law 87–195 or
			 Public Law 90–629 to a country that is a party to the Treaty on the
			 Nonproliferation of Nuclear Weapons, take into consideration whether the
			 proposed recipient has in force an Additional Protocol to its safeguards
			 agreement with the IAEA.
				IXForeign
			 Assistance
			AGeneral
			 provisions
				901.Goals of United States
			 assistance
					(a)Goals of
			 assistanceUnited States foreign assistance should be designed to
			 further the national interests of the United States by achieving the following
			 interrelated and mutually-reinforcing goals:
						(1)Reduce global poverty and
			 alleviate human suffering.
						(2)Advance peace and
			 mitigate crises.
						(3)Support human rights and
			 democracy.
						(4)Build and reinforce
			 strategic partnerships.
						(5)Combat transnational
			 threats.
						(6)Sustain the global
			 environment.
						(7)Expand prosperity through
			 trade and investment.
						(b)FindingsCongress makes the following
			 findings:
						(1)In December 2007, the United States
			 Government’s Commission on Helping to Enhance the Lives of Poor People Around
			 the Globe, also known as the “HELP Commission,” reported that sustained
			 economic growth is vital and necessary for a country to feed, educate, house
			 and provide for the health of its citizens over the long term and that
			 foreign assistance alone is not sufficient to help developing countries
			 achieve long-term, sustainable economic growth.
						(2)Private sector-led trade
			 and investment are fundamental components of economic development and
			 growth.
						(3)The United States Agency for International
			 Development’s Global Development Alliance program characterizes the rising
			 importance of private resources and private actors as development tools in an
			 expanding and more integrated globalized economy, aligning public resources
			 with private capital through the establishment of public-private partnerships
			 for the economic advancement of impoverished countries.
						(4)In an increasingly
			 interdependent world, the health, prosperity, freedom, and security of the
			 people of the United States are strengthened when the people of all countries
			 can enjoy these same advantages.
						(5)United States foreign
			 assistance should be designed to help build the capacity of other countries to
			 meet the needs of their people and to conduct themselves responsibly in the
			 international system.
						(6)Foreign assistance is not
			 only a reflection of the values, generosity, and goodwill of the people of the
			 United States, but also an essential means for achieving United States foreign
			 policy, economic, and national security objectives.
						(c)Statement of
			 policyIt shall be the policy
			 of the United States to—
						(1)help build and sustain an international
			 community composed of states that meet basic human needs, resolve conflicts
			 peacefully, respect fundamental human rights, cooperate to address issues that
			 transcend national boundaries, use wisely the world’s limited resources in a
			 sustainable manner, and work toward the achievement of economic well-being for
			 all people;
						(2)emphasize the development of innovative
			 partnerships between governments and organizations in the private sector
			 (including corporations, foundations, universities, faith-based organizations,
			 and other nongovernmental organizations) in the approach to and distribution of
			 foreign assistance; and
						(3)focus United States
			 assistance programs on achieving sustainable economic growth and graduating
			 United States aid recipients into a trade-based relationship with the United
			 States.
						902.Guidelines for
			 United States foreign assistance programs
					(a)PurposeThe purpose of this section is to evaluate
			 the performance of United States foreign assistance programs and their
			 contribution to policy, strategies, projects, program goals, and priorities
			 undertaken by the Federal Government, to foster and promote innovative programs
			 to improve the effectiveness of such programs, and to coordinate the monitoring
			 and evaluation processes of Federal departments and agencies that administer
			 such programs.
					(b)Establishment of
			 guidelinesThe President, in
			 consultation with the Secretary of State, the Administrator of the United
			 States Agency for International Development, the head of the Millennium
			 Challenge Corporation, and the Secretary of Defense, shall establish guidelines
			 regarding the establishment of measurable goals, performance metrics, and
			 monitoring and evaluation plans that can be applied on a uniform basis to
			 United States foreign assistance programs, country assistance plans, and
			 international and multilateral assistance programs receiving financial
			 assistance from the United States. Such guidelines shall be established
			 according to best practices of monitoring and evaluation studies and
			 analyses.
					(c)Objectives of
			 guidelines
						(1)In
			 generalSuch guidelines shall provide direction to Federal
			 departments and agencies that administer United States foreign assistance
			 programs on how to develop the complete range of activities relating to the
			 monitoring of resources, the evaluation of projects, the evaluation of program
			 impacts, and analysis that is necessary for the identification of findings,
			 generalizations that can be derived from those findings, and their
			 applicability to proposed project and program design.
						(2)ObjectivesSpecifically,
			 the guidelines shall provide direction on how to achieve the following
			 objectives for monitoring and evaluation programs:
							(A)Building measurable
			 goals, performance metrics and monitoring and evaluation into program design at
			 the outset, including the provision of sufficient program resources to conduct
			 monitoring and evaluation.
							(B)Disseminating guidelines
			 for the development and implementation of monitoring and evaluation programs to
			 all personnel, especially in the field, who are responsible for the design,
			 implementation and management of foreign assistance programs.
							(C)Developing a
			 clearinghouse capacity for the dissemination of knowledge and lessons learned
			 to United States development professionals, implementing partners, the
			 international aid community, and aid recipient governments, and as a repository
			 of knowledge on lessons learned.
							(D)Distributing monitoring
			 and evaluation reports internally and making this material available online to
			 the public. Furthermore, providing a summary including a description of
			 methods, key findings and recommendations to the public on-line in a fully
			 searchable form within 90 days after the completion of the evaluation.
			 Principled exceptions will be made in cases of classified or proprietary
			 material.
							(E)Establishing annual
			 monitoring and evaluation agendas and objectives that are responsive to policy
			 and programmatic priorities.
							(F)Applying rigorous
			 monitoring and evaluation methodologies, choosing from among a wide variety of
			 qualitative and quantitative methods common in the field of social scientific
			 inquiry.
							(G)Partnering with the
			 academic community, implementing partners, and national and international
			 institutions that have expertise in monitoring and evaluation and analysis when
			 such partnerships will provide needed expertise or will significantly improve
			 the evaluation and analysis.
							(H)Developing and
			 implementing a training plan for aid personnel on the proper conduct of
			 monitoring and evaluation programs.
							(d)Role of other Federal
			 departments and agenciesThe
			 head of each Federal department and agency that administers United States
			 foreign assistance programs shall implement such guidelines.
					(e)Evaluation
			 definedIn this section, the
			 term evaluation means, with respect to a United States foreign
			 assistance program, the systematic collection and analysis of information about
			 the characteristics and outcomes of the program and projects under the program
			 as a basis for judgments, to improve effectiveness, and to inform decisions
			 about current and future programming.
					903.ReportNot later than one year after the date of
			 the enactment of this Act, the Administrator shall submit to the appropriate
			 congressional committees a report that contains a detailed description of the
			 guidelines that have been developed on measurable goals, performance metrics,
			 and monitoring and evaluation plans established under section 902 for United
			 States foreign assistance programs.
				BAuthorizations of
			 appropriations 
				911.Bilateral Economic
			 Assistance
					(a)In
			 generalNot more than
			 $21,207,400,000 is authorized to be appropriated to the President for
			 Bilateral Economic Assistance for fiscal year 2012.
					(b)Development credit
			 authority
						(1)Sense of
			 CongressIt is the sense of
			 Congress that—
							(A)access to financial
			 services for underserved populations and sectors in developing countries is
			 essential to expanding economic opportunities for poor households and small
			 businesses to build assets and invest in enterprise development and growth;
			 and
							(B)the Development Credit
			 Authority, through the issuance of partial loan guarantees, has proven to be a
			 vital and effective tool in bolstering microenterprise development in
			 impoverished countries by reducing the risk of private investors and financial
			 institutions that invest in underserved sectors or creditworthy borrowers that
			 otherwise would not qualify for such loans.
							(2)Limitation on
			 authorization of appropriationsOf the amounts authorized to be
			 appropriated under subsection (a), not more than $8,300,000 is authorized to be
			 appropriated to the President for administrative expenses to carry out credit
			 programs administered by the United States Agency for International Development
			 for fiscal year 2012.
						(c)Millennium Challenge
			 Corporation
						(1)Limitation on
			 authorization of appropriationsOf the amounts authorized to be
			 appropriated under subsection (a), not more than $900,000,000 is authorized to
			 be appropriated to the President for necessary expenses to carry out the
			 provisions of the Millennium Challenge Act of 2003 for fiscal year 2012.
						(2)Maintaining candidate
			 status for purposes of income categorySection 606 of the
			 Millennium Challenge Act of 2003 (22 U.S.C. 7705) is amended—
							(A)by redesignating
			 subsection (c) as subsection (d); and
							(B)by inserting after
			 subsection (b) the following:
								
									(c)Maintaining candidate
				statusAny candidate country
				whose per capita income changes in a given fiscal year such that the country’s
				income-classification as low income or lower middle
				income changes, should retain its candidacy at the former income
				category only for the year of such
				transition.
									.
							(d)Democracy
			 FundOf the amounts authorized to be appropriated under
			 subsection (a), not more than $115,000,000 is authorized to be appropriated to
			 the President for necessary expenses to carry out the provisions of the Foreign
			 Assistance Act of 1961 for the promotion of democracy globally for fiscal year
			 2012.
					912.United States Agency
			 for International DevelopmentNot more than $1,521,900,000 is authorized
			 to be appropriated to the President for Operating Expenses,
			 Capital Investment Fund, and Office of Inspector
			 General of the United States Agency for International Development for
			 fiscal year 2012.
				913.Nonproliferation,
			 antiterrorism, and deminingNot more than $708,540,000 is authorized to
			 be appropriated to the President for nonproliferation, antiterrorism, and
			 demining programs for fiscal year 2012.
				914.International
			 narcotics control and law enforcementNot more than $1,597,000,000 is authorized
			 to be appropriated to the President for international narcotics control and law
			 enforcement programs for fiscal year 2012.
				915.Partnerships between
			 businesses and postsecondary educational institutions in Africa
					(a)FindingsCongress finds the following:
						(1)There is a growing need in developing
			 countries in Africa to educate and properly train future business leaders in
			 such a way to help them adapt to the demanding complexities of leadership.
						(2)This growing need has led
			 to the call for Africa to develop and train the next generation of leaders that
			 will bring Africa forward into a peaceful and prosperous new century and ensure
			 that democracy lasts across the continent.
						(3)One of the ways to help
			 train the next generation of leaders is through entrepreneurial education,
			 entrepreneurship may be one of the most important channels through which
			 education raises economic productivity.
						(4)All youth should be
			 provided with the access to any and all opportunities to develop skills,
			 attitudes, and abilities that are needed in later life that can lead to
			 entrepreneurship and leadership.
						(5)One of the goals of
			 educators should be to train students to become self-employed after graduation
			 and produce the goods and services that are needed locally, thereby initiating
			 significant internal economic activity.
						(6)It is important that the
			 youth be assisted to achieve higher levels of access and entry into the economy
			 as potentially self-employed people since there are simply not enough
			 employment opportunities within the private and public sectors for them all.
						(7)Business and management
			 education is especially critical in Africa where, in the face of huge shortages
			 in both the private and public sectors, only 50 business schools exist to serve
			 nearly 800 million people, compared with 1,000 business schools in India and
			 1,200 in the United States.
						(8)While many institutions
			 in Africa do offer a business certificate/degree, the training can lack certain
			 practical elements, which makes it difficult for graduates to readily apply
			 their skills in the real-world.
						(9)Educational institutions
			 are not rapidly responding to this urgent challenge.
						(b)Partnerships between
			 businesses and postsecondary educational institutions in
			 AfricaChapter 1 of part I of the Foreign Assistance Act of 1961
			 (22 U.S.C. 2151 et seq.) is amended by inserting after section 105 the
			 following new section:
						
							105A.Assistance to
				establish partnerships between businesses and postsecondary educational
				institutions in developing countries in Africa
								(a)Assistance
				authorizedThe President,
				acting through the Administrator of the United States Agency for International
				Development, is authorized to provide assistance, on such terms and conditions
				as the President may determine, to establish partnerships between businesses
				and postsecondary educational institutions in developing countries in Africa to
				further the education and entrepreneurship skills of students at such
				institutions in order to increase economic freedom and competitiveness, promote
				civil society, and improve the quality of life in such countries.
								(b)Activities
				supportedAssistance provided
				under subsection (a) shall, to the maximum extent practicable, be used
				to—
									(1)enable students at
				postsecondary educational institutions in developing countries in Africa to
				practice in the field what they are learning in the classroom and thereby
				acquire relevant business and management experience;
									(2)provide opportunities for
				individuals in developing countries in Africa who are unable to receive a
				formal education to benefit from the transfer of knowledge and skills by
				students described in paragraph (1); and
									(3)carry out other
				appropriate activities, including—
										(A)training students
				described in paragraph (1) and faculty to build sustainable programs;
										(B)institutionalizing and
				promoting sustainability of program leadership;
										(C)supporting the launch and
				development of new in-country operations;
										(D)investing in other United
				States assistance programs for long-term sustainability and support of African
				programs; and
										(E)demonstrating results and
				sharing best practices.
										(c)ReportThe President shall transmit to Congress a
				report on the implementation of this section for each of the fiscal years 2012
				through 2016. The report shall include an assessment of the impact of the
				assistance provided under subsection (a) and an analysis of the extent to which
				such assistance could be provided in other regions of the world.
								.
					CProhibitions on
			 assistance
				IGeneral
			 provisions
					921.Countries that fail to
			 meet MCC’s Corruption Performance Indicator
						(a)RestrictionExcept as provided in subsection (b), no
			 United States economic or development assistance authorized to be appropriated
			 by this Act or any amendment made by this Act may be provided to the government
			 of a country that does not meet the corruption performance indicator of the
			 Millennium Challenge Corporation used for purposes of determining eligibility
			 for assistance under the Millennium Challenge Act of 2003.
						(b)WaiverThe
			 President may waive the restriction on assistance under subsection (a) on a
			 case-by-case basis for a period of not more than 6 months if—
							(1)the President determines
			 that such a waiver is important to the national security interests of United
			 States; and
							(2)the President provides to the appropriate
			 congressional committees at least 15 days prior to exercising the waiver a
			 report on concrete steps that the recipient country has undertaken to meet the
			 corruption benchmarks and on United States implementation and enforcement of
			 end-use monitoring mechanisms in the country to ensure United States assistance
			 provided is being used as intended.
							(c)Appropriate
			 congressional committees definedIn this section, the term
			 appropriate congressional committees means—
							(1)the Committee on Foreign
			 Affairs and the Committee on Appropriations of the House of Representatives;
			 and
							(2)the Committee on Foreign
			 Relations and the Committee on Appropriations of the Senate.
							922.Foreign organizations
			 that promote or perform abortionNone of the funds authorized to be
			 appropriated by this Act or any amendment made by this Act may be made
			 available to any foreign nongovernmental organization that promotes or performs
			 abortion, except in cases of rape or incest or when the life of the mother
			 would be endangered if the fetus were carried to term.
					923.Development
			 Innovation Ventures program
						(a)ProhibitionNo funds available to the United States
			 Agency for International Development (USAID) may be used to carry out the
			 Development Innovation Ventures (DIV) program or any successor program.
						(b)Effective
			 dateThis section shall take effect on the date of the enactment
			 of this Act and shall apply with respect to funds available to USAID for the
			 DIV program or any successor program that are made available on or after such
			 date of enactment.
						924.Countries that oppose
			 the position of the United States in the United Nations
						(a)ProhibitionNone of the funds authorized to be
			 appropriated by this Act or any amendment made by this Act may be provided as
			 bilateral economic assistance to a foreign government that opposed the position
			 of the United States in the United Nations.
						(b)DefinitionsIn this section—
							(1)the term opposed the position of the
			 United States means, in the case of a country, that the country’s
			 recorded votes in the United Nations General Assembly during the most recent
			 session of the General Assembly and, in the case of a country which is a member
			 of the United Nations Security Council, the country's recorded votes both in
			 the Security Council and the General Assembly during the most recent session of
			 the General Assembly, were the same as the position of the United States less
			 than 50 percent of the time, using for this purpose a comparison of the
			 recorded vote cast by each member country with the recorded vote cast by the
			 United States, as described in the annual report submitted to Congress pursuant
			 to section 406 of the Foreign Relations Authorization Act, Fiscal Years 1990
			 and 1991; and
							(2)the term most
			 recent session of the General Assembly means the most recently
			 completed plenary session of the General Assembly for which a comparison of the
			 vote cast by each member country with the vote cast by the United States is
			 described in the most recent report submitted to Congress pursuant to section
			 406 of the Foreign Relations Authorization Act, Fiscal Years 1990 and
			 1991.
							(c)WaiverThe President may waive the requirements in
			 subsection (a) on a case-by-case basis if the President determines and
			 certifies to the appropriate congressional committees not less than 15 days
			 prior to the exercise of waiver authority that the exercise of such waiver
			 authority is important to the national interests of the United States.
						925.Support for activities
			 of the Global Climate Change InitiativeNone of the funds authorized to be
			 appropriated by this Act or any amendment made by this Act may be made
			 available to support activities of the Global Climate Change Initiative.
					926.Trilateral Assistance
			 Program
						(a)FindingsCongress finds the following:
							(1)During fiscal years 2009
			 and 2010, the United States Agency for International Development provided the
			 Government of South Africa with $2,500,000 to support the Trilateral Assistance
			 Program, a program through which the Government of South Africa provides
			 technical assistance to third countries in Africa.
							(2)$1,500,000 was requested
			 for fiscal year 2011 and $1,530,000 has been requested for fiscal year
			 2012.
							(3)South Africa has been
			 recognized, along with Brazil, Russia, India, and China, as having one of the
			 world’s largest, rapidly growing economies and has become a donor nation.
							(4)Further, while South
			 Africa still faces enormous development challenges, including one of the
			 highest HIV/AIDS infections rates in the world, this funding is not used to
			 support development programs within South Africa.
							(5)Using the Government of
			 South Africa as a pass-through for foreign assistance made available through
			 the generosity of the American taxpayer diminishes the public diplomacy value
			 of this assistance for the United States, while enhancing South Africa’s own
			 standing in the region.
							(6)In a time of domestic
			 financial crisis, continued support for the Trilateral Assistance Program
			 cannot continue.
							(b)ProhibitionNone
			 of the funds authorized to be appropriated under section 911(a) may be used to
			 support the Trilateral Assistance Program in South Africa.
						IICountry and
			 organization-specific provisions
					931.Limitation on
			 assistance to Argentina, Venezuela, Nicaragua, Ecuador, and
			 BoliviaNone of the funds
			 authorized to be appropriated under this Act may be made available for
			 assistance to the governments of Argentina, Venezuela, Nicaragua, Ecuador, or
			 Bolivia.
					932.Muslim
			 BrotherhoodThe Secretary of
			 State may not use any funds made available under this Act for direct or
			 indirect assistance to the Muslim Brotherhood.
					933.Palestinian
			 AuthorityChapter 1 of part
			 III of the Foreign Assistance Act of 1961 is amended—
						(1)by redesignating the
			 second section 620J (as added by section 651 of Public Law 110–161) as section
			 620M; and
						(2)by adding at the end the
			 following:
							
								620N.Limitation on
				assistance to the Palestinian Authority
									(a)LimitationFunds may not be provided under this Act to
				the Palestinian Authority except during a period for which a certification
				described in subsection (b) is in effect.
									(b)CertificationNot
				later than 60 days after the date of the enactment of this Act, and every 180
				days thereafter—
										(1)the President shall
				certify in writing, to the Speaker of the House of Representatives, the
				President pro tempore of the Senate, and the Committees on Foreign Affairs of
				the House of Representatives and Foreign Relations of the Senate that leaders
				of the Palestinian Authority or any caretaker or follow-on government have not
				unilaterally declared independence in 2011 or thereafter, are engaged in peace
				negotiations with the State of Israel, and are not pursuing recognition of
				Palestinian statehood at the United Nations; or
										(2)if the President is
				unable to make such a certification, the President shall transmit to the
				individuals and committees described in paragraph (1) a report that contains
				the reasons therefor.
										(c)WaiverThe
				President may waive subsection (a) if—
										(1)the President determines
				that it is vital to the national security interest of the United States to do
				so; and
										(2)the President transmits
				to the individuals and committees described in subsection (b)(1) a report
				detailing—
											(A)the justification for the
				waiver, the purposes for which the funds for the Palestinian Authority will be
				spent, and the reasons the President is unable to make the certification
				contained in subsection; and
											(B)the steps the Palestinian
				Authority has taken to arrest terrorists, confiscate weapons, dismantle
				terrorist infrastructure, halt incitement, and to promote peace with the Jewish
				state of
				Israel.
											.
						934.Sri Lanka
						(a)Limitation
							(1)In
			 generalExcept as provided in paragraph (2), none of the funds
			 made available to carry out this Act may be used to provide assistance to Sri
			 Lanka unless a certification described in subsection (b) is in effect.
							(2)ExceptionThe
			 limitation on funds under paragraph (1) shall not apply with respect to
			 democracy and governance assistance, humanitarian assistance, and assistance
			 for demining activities.
							(b)CertificationA certification described in this
			 subsection is a certification submitted by the Secretary of State to the
			 appropriate congressional committees that contains a determination of the
			 Secretary of State that the Government of Sri Lanka is making demonstrable
			 progress in the following areas:
							(1)Accountability for those involved in
			 violations of human rights and war crimes at the end of Sri Lanka’s civil war
			 in May 2009, including by any remaining members of the Liberation Tigers of
			 Tamil Eelam (LTTE).
							(2)Reconciliation, including
			 —
								(A)the establishment of a
			 mechanism to account for events that occurred at the end of the civil
			 war;
								(B)information from the
			 government on what happened to those missing at the end of the civil war;
			 and
								(C)expeditious release of
			 those remaining in detention.
								(3)Withdrawal of emergency
			 regulations.
							(4)An improved climate for freedom of the
			 press throughout the country.
							(c)WaiverThe
			 Secretary of State may waive the limitation on funds under subsection (a) on a
			 case-by-case basis if the Secretary determines that it is in the national
			 interests of the United States to do so.
						935.Former Yugoslav
			 Republic of Macedonia
						(a)FindingsCongress
			 finds the following:
							(1)Greece has demonstrated
			 an enormous good will gesture in agreeing that Macedonia may be
			 included in the future name of the Former Yugoslav Republic of Macedonia
			 (FYROM) as long as that term is combined with a geographic qualifier that makes
			 it clear that there are no territorial ambitions on the part of the FYROM with
			 regard to the historical boundaries of the Greek province of Macedonia.
							(2)The FYROM continues to
			 utilize materials that violate provisions of the United Nations-brokered
			 Interim Agreement between the FYROM and Greece regarding incendiary rallies,
			 rhetoric, or propaganda, and United Nations-led negotiations between the FYROM
			 and Greece have so far failed to achieve the longstanding goals of the United
			 States and the United Nations to find a mutually acceptable, new official name
			 for the FYROM.
							(b)Sense of
			 CongressIt is the sense of Congress that all United States
			 assistance to the FYROM should be conditioned on the FYROM’s willingness to
			 engage in meaningful discussions with Greece in accordance with United Nations
			 Security Council Resolution 817.
						(c)LimitationThe
			 Secretary of State may not use funds authorized to be appropriated under this
			 Act for programs and activities that directly or indirectly promote incendiary
			 rallies, rhetoric, or propaganda by state-controlled agencies of the FYROM or
			 encourage acts by private entities likely to incite violence, hatred, or
			 hostility, including support for printing and publishing of textbooks, maps,
			 and teaching aids that may include inaccurate information on the histories and
			 geographies of Greece and FYROM.
						DAdministrative
			 provisions
				941.Transfer of liquidated
			 assets of certain Enterprise Funds to the United States Treasury
					(a)Transfer of liquidated
			 assetsThe President, acting
			 through the Administrator of the United States Agency for International
			 Development, should transfer to the Treasury of the United States for purposes
			 of payment on the public debt not less than 50 percent of all assets from the
			 liquidation, dissolution, or winding up of each Enterprise Fund described in
			 subsection (b).
					(b)Enterprise funds
			 describedThe Enterprise Funds described in this subsection are
			 the following:
						(1)The U.S.-Russia
			 Investment Fund and the Western Newly Independent States Enterprise Fund
			 established pursuant to section 498b(c) of the Foreign Assistance Act of 1961
			 (22 U.S.C. 2295b(c)).
						(2)The Baltic-American
			 Enterprise Fund established pursuant to section 201 of the Support for East
			 European Democracy (SEED) Act of 1989 (22 U.S.C. 5421).
						(3)The South African
			 Enterprise Development Fund established pursuant to sections 496 and 635(b) of
			 the Foreign Assistance Act of 1961.
						942.Limitation on funds
			 for USAID’s Office of Budget and Resource Management
					(a)Statement of
			 policyIn order to better
			 align budget resources with United States foreign assistance strategic
			 priorities and objectives, to establish clearer lines of authority and enhance
			 accountability between agencies, to reduce replication of foreign assistance
			 programs, and to ensure better efficiency and effectiveness of United States
			 foreign assistance programs, it shall be the policy of the United States to
			 vest budget authorities and policy planning for all United States foreign
			 assistance within one office at the Department of State that shall complete the
			 Federal budgets for both the Department of State and the United States Agency
			 for International Development.
					(b)Office of Budget and
			 Resource ManagementNone of the funds authorized to be
			 appropriated by this Act or any amendment made by this Act may be used to
			 support the costs of maintaining the Office of Budget and Resource Management
			 of the United States Agency for International Development.
					(c)Report
						(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the President shall submit to Congress a report that contains a
			 feasibility study and strategy—
							(A)to eliminate duplicative
			 bureaus, offices, and positions, including an assessment and recommendations
			 for the elimination of special envoys and special representatives; and
							(B)to consolidate such
			 bureaus, offices, and positions, as necessary and appropriate, in a manner
			 which maximizes efficiency and effectiveness of United States foreign policy
			 and assistance.
							(2)Matters to be
			 includedThe report shall include a cost estimate for the
			 establishment of additional bureaus and offices of the Department of State and
			 the United States Agency for International Development, as requested by the
			 Secretary of State in the most recent Quadrennial Diplomacy and Development
			 Review, with any cost offsets created by the elimination of existing bureaus,
			 offices, and positions.
						943.Limitation on USAID
			 training contracts under the Merida Initiative
					(a)FindingsCongress finds the following:
						(1)In 2007, the United States and Mexico
			 announced the Merida Initiative, a multi-year partnership to fight organized
			 crime and associated violence while furthering respect for human rights and the
			 rule of law in the region.
						(2)One of the Merida
			 Initiative’s four primary goals is to improve the capacity of justice systems
			 in the region.
						(3)In April 2009,
			 USAID/Mexico awarded a 3-year, $44.1 million cost-type contract to Management
			 Systems International (MSI) to work with Mexican state and federal justice
			 institutions to strengthen their capacity to improve transparency, public
			 oversight, and public accountability, and better serve Mexican citizens under
			 the new constitutional reforms that shape the police and criminal procedure
			 codes.
						(4)A January 2011 USAID
			 Office of the Inspector General audit determined that the contract mechanism
			 that USAID/Mexico used to award the task order to MSI was not in accordance
			 with procurement regulations, USAID/Mexico’s technical officers responsible for
			 the rule of law projects have not effectively carried out all their
			 responsibilities in accordance with USAID policy and internal mission orders,
			 USAID/Mexico’s contractor has not developed systems for evaluating the
			 effectiveness of the training it delivers, and USAID/Mexico’s reported numbers
			 of beneficiaries trained are not accurate.
						(b)LimitationNotwithstanding any other provision of law,
			 the Administrator of the United States Agency for International Development, in
			 awarding contracts during a fiscal year to procure training services as part of
			 the Merida Initiative, may not award more than 50 percent of the dollar amount
			 of the contracts to one company.
					(c)Merida Initiative
			 definedIn this section, the
			 term Merida Initiative means the program announced by the United
			 States and Mexico on October 22, 2007, to fight illicit narcotics trafficking
			 and criminal organizations throughout the Western Hemisphere.
					944.Internet website to
			 make publicly available comprehensive, timely, comparable, and accessible
			 information on United States foreign assistance programs
					(a)Establishment;
			 publication and updatesNot
			 later than 2 years after the date of the enactment of this Act, the President
			 shall establish and maintain an Internet website to make publicly available
			 comprehensive, timely, comparable, and accessible information on United States
			 foreign assistance programs. The head of each Federal department or agency that
			 administers such programs shall on a regular basis publish and update on the
			 website such information with respect to the programs of the department or
			 agency.
					(b)Matters to be
			 included
						(1)In
			 generalSuch information shall be published on a detailed
			 program-by-program basis and country-by-country basis.
						(2)Types of
			 informationTo ensure transparency, accountability, and
			 effectiveness of United States foreign assistance programs, the information
			 shall include country assistance strategies, annual budget documents,
			 congressional budget justifications, and reports and evaluations for such
			 programs and projects under such programs. Each type of information described
			 in this paragraph shall be published on the website not later than 30 days
			 after the date of issuance of the information and shall be continuously
			 updated.
						(c)Scope of
			 informationThe website shall
			 contain such information relating to the current fiscal year and the
			 immediately preceding 5 fiscal years. The website shall also contain a link to
			 a searchable database available to the public containing such information
			 relating to fiscal years prior to such immediately preceding 5 fiscal years.
					(d)FormSuch
			 information shall be published on the website in unclassified form. Any
			 information determined to be classified information may be submitted to
			 Congress in classified form and an unclassified summary of such information
			 shall be published on the website.
					EReports and other
			 matters
				951.Report on aid
			 commitments and disbursements by other donors and international
			 organizationsSection 634 of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2394) is amended—
					(1)in subsection (a)—
						(A)in the matter preceding
			 paragraph (1), by striking Chairman of the Development Coordination
			 Committee and insert President;
						(B)by striking paragraphs
			 (6) and (7); and
						(C)by redesignating
			 paragraphs (8) through (12) as paragraphs (6) through (10), respectively;
			 and
						(2)by adding at the end the
			 following new subsection:
						
							(c)Report
				required
								(1)In
				generalThe President shall
				submit to the appropriate congressional committees, at such time that the
				President submits the annual budget request under section 1105 of title 31,
				United States Code, a report providing the most up-to-date and detailed
				information on aid commitments and disbursements by other donors and
				international organizations to countries and regions for which the President is
				seeking United States assistance funds.
								(2)Use of readily
				available resources and statisticsIn carrying out this
				subsection, the President shall utilize all readily available resources and
				statistics, including information provided by such organizations as the
				Development Assistance Committee (DAC) of the Organization for Economic
				Cooperation and Development (OECD).
								(3)Appropriate
				congressional committees definedIn this subsection, the term
				appropriate congressional committees means—
									(A)the Committee on Foreign
				Affairs of the House of Representatives; and
									(B)the Committee on Foreign
				Relations of the
				Senate.
									.
					952.Reports on financial
			 disclosure of certain organizations and businesses that receive United States
			 foreign assistance funding
					(a)PurposeThe purpose of this section is to
			 strengthen the capacity, transparency, and accountability of United States
			 foreign assistance programs to steward American tax dollars wisely in
			 effectively adapting and responding to new challenges of the 21st
			 century.
					(b)ReportsThe Administrator of the United States
			 Agency for International Development shall require any organization or business
			 that receives more than 50 percent of its funding from the United States
			 Government under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.)
			 for any fiscal year to submit to the United States Agency for International
			 Development a report that contains the names and all forms of compensation paid
			 by the organization or business to the 5 most highly-compensated employees of
			 the organization or business.
					(c)Public
			 disclosureThe Administrator of the United States Agency for
			 International Development shall make the reports submitted under subsection (b)
			 publicly accessible on the website of the Agency.
					953.Statement of policy
			 and report on sex-selection abortion
					(a)Statement of
			 policyIt shall be the policy
			 of the United States to declare sex-selection abortion a human rights
			 violation.
					(b)Human rights
			 reports
						(1)Section 116
			 reportSection 116 of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2151n), as amended by section 503 of
			 this Act, is further amended by adding at the end the following:
							
								(h)Sex-selection
				abortionThe report required
				by subsection (d) of this section shall include, wherever applicable,
				systematic assessments and conclusions of the extent and nature of
				sex-selection abortion in each foreign
				country.
								.
						(2)Section 502B
			 reportSection 502B of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2304), as amended by section 503 of
			 this Act, is further amended by adding at the end the following:
							
								(k)Sex-selection
				abortionThe report required
				by subsection (b) of this section shall include, wherever applicable,
				systematic assessments and conclusions of the extent and nature of
				sex-selection abortion in each foreign
				country.
								.
						954.Sense of Congress
			 regarding reducing malaria prevalence and deaths
					(a)FindingsCongress finds the following:
						(1)Malaria is a leading cause of death and
			 disease in many developing countries, despite being completely preventable and
			 treatable.
						(2)According to the Centers
			 for Disease Control and Prevention, 35 countries, the majority of them in
			 sub-Saharan Africa, account for 98 percent of global malaria deaths.
						(3)Young children and
			 pregnant women are particularly vulnerable and disproportionately affected by
			 malaria.
						(4)Malaria greatly affects
			 child health, with estimates that children under the age of 5 account for 85
			 percent of malaria deaths each year.
						(5)Malaria poses great risks
			 to maternal health, causing complications during delivery, anemia, and low
			 birth weights, with estimates that malaria infection causes 400,000 cases of
			 severe maternal anemia and from 75,000 to 200,000 infant deaths annually in
			 sub-Saharan Africa.
						(6)Heightened national,
			 regional, and international efforts to prevent and treat malaria over recent
			 years have made measurable progress and have helped save hundreds of thousands
			 of lives.
						(7)The World Health
			 Organization’s World Malaria Report 2010 reports that in 2010, more African
			 households (42 percent) owned at least one insecticide-treated mosquito net
			 (ITN), more children under 5 years of age (35 percent) were using an ITN
			 compared to previous years, and household ITN ownership reached more than 50
			 percent in 19 African countries.
						(8)The World Health
			 Organization’s World Malaria Report 2010 further states that a total of 11
			 countries and one area in the African region showed a reduction of more than 50
			 percent in either confirmed malaria cases or malaria admissions and deaths in
			 recent years (Algeria, Botswana, Cape Verde, Eritrea, Madagascar, Namibia,
			 Rwanda, Sao Tome and Principe, South Africa, Swaziland, Zambia, and Zanzibar,
			 United Republic of Tanzania), and that in all countries, the decreases are
			 associated with intense malaria control interventions.
						(9)Continued national,
			 regional, and international investment is critical to continue to reduce
			 malaria deaths and to prevent backsliding in those areas where progress has
			 been made.
						(10)The United States
			 Government has played a major leadership role in the recent progress made
			 toward reducing the global burden of malaria, particularly through the
			 President’s Malaria Initiative (PMI) and the United States contribution to the
			 Global Fund to Fight AIDS, Tuberculosis, and Malaria.
						(11)Recognizing the burden
			 of malaria on many partner countries, PMI has set the target for 2015 of
			 reducing the burden of malaria by 50 percent for 450,000,000 people,
			 representing 70 percent of the at-risk population in Africa.
						(b)Sense of
			 CongressCongress—
						(1)supports the achievable
			 target of ending malaria deaths by 2015;
						(2)recognizes the importance
			 of reducing malaria prevalence and deaths to improve overall child and maternal
			 health, especially in sub-Saharan Africa;
						(3)commends the recent
			 progress made toward reducing global malaria deaths and prevalence,
			 particularly through the efforts of the President’s Malaria Initiative and the
			 Global Fund to Fight AIDS, Tuberculosis, and Malaria;
						(4)welcomes ongoing
			 public-private partnerships to research and develop more effective and
			 affordable tools for malaria diagnosis, treatment, and vaccination;
						(5)supports continued
			 leadership by the United States in bilateral and multilateral efforts to combat
			 malaria; and
						(6)encourages other members
			 of the international community to sustain and scale up their support and
			 financial contributions for efforts worldwide to combat malaria.
						955.Sense of Congress
			 regarding second MCC Compact with Cape Verde
					(a)FindingsCongress finds the following:
						(1)The Millennium Challenge Corporation (MCC)
			 provides access to financial services and helps create sustainability for
			 financial institutions in Cape Verde, both of which are critical components to
			 that country’s economic growth.
						(2)The MCC strategy in Cape Verde, a
			 developing nation in which 30 percent of its citizens live below the poverty
			 level, focuses on microfinance development and improved access to credit for
			 farmers.
						(3)The MCC Compact with Cape
			 Verde contributed to e-government service by investing in software, equipment,
			 and technical assistance. As a result, the number of days it takes to start a
			 business has decreased from an average of 52 days in 2007, to less than one day
			 to do so in 2010.
						(4)Preliminary findings of
			 the MCC Compact with Cape Verde indicate substantial results for farmers
			 receiving assistance through the Agricultural Support Project. For example,
			 following a year of very bad rains, farmers who did not receive MCC assistance
			 experienced a drop in income of 88 percent, while farmers who did receive such
			 assistance faced a decrease of only 18 percent.
						(5)As a result of the MCC
			 Compact with Cape Verde, the following outputs have been completed:
							(A)The construction of 28 reservoirs.
							(B)549 farmers have received
			 training in new technologies.
							(C)Four participating
			 microfinance institutions have issued $617,000 in rural agricultural loans to
			 209 farmers on agribusiness.
							(D)Increased financial
			 intermediation and competition in the government securities market and
			 development of the private sector.
							(E)Eight microfinance
			 institutions have received technical assistance, and capacity-building in
			 accounting, credit appraisal, delivery, collection, human resources management,
			 and marketing.
							(6)As a result of the MCC, Cape Verde is
			 launching its first private credit bureau.
						(7)Because the compact with Cape Verde was
			 among the first MCC compacts approved, a number of unanticipated issues arose
			 regarding timing and design that required rescoping of projects and revision of
			 targets and indicators. Without the ability to extend the compact beyond the
			 5-year limit, the MCC was unable to provide full support for the activities
			 initially envisioned.
						(b)Sense of
			 CongressIt is the sense of
			 Congress that—
						(1)Cape Verde has demonstrated a commitment to
			 transforming its economy and creating sustainable growth, as well as an ability
			 to effectively utilize the assistance provided by the Millennium Challenge
			 Corporation (MCC); and
						(2)a second compact with the
			 MCC would allow Cape Verde to build on the success of its first compact,
			 accelerate economic growth, raise incentives in other countries to maintain
			 high levels of performance on MCC programs, and exemplify the results-based
			 approach to foreign assistance.
						956.Sense of Congress
			 regarding microfinance and microenterprise programsIt is the sense of Congress that—
					(1)access to financial
			 markets is essential to economic growth;
					(2)microfinance and
			 microenterprise programs have been successful in creating and expanding
			 economic opportunities by providing access to financial markets and financial
			 services, such credit, small loans and savings services, to poor and vulnerable
			 populations, particularly women and the rural poor, in developing
			 countries;
					(3)microfinance helps
			 improve economic welfare in poor households, and has been shown to raise
			 borrower income, stimulate the growth of the borrower’s business, and generate
			 employment; and
					(4)the United States should
			 support and encourage, wherever possible and appropriate, microfinance and
			 microenterprise development and programs in order to help generate stable
			 economic growth in developing countries.
					957.Sense of Congress
			 regarding microenterprise development assistance to sub-Saharan Africa
					(a)In
			 GeneralIt is the sense of Congress that—
						(1)the United States Agency
			 for International Development should seek to increase the reach, impact, and
			 effectiveness of microenterprise development assistance in sub-Saharan
			 Africa;
						(2)the United States Agency for International
			 Development should target half of all sustainable poverty-focused programs
			 under subsection (a) of section 252 of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2211a) to the very poor, as required by subsection (c) of such section;
			 and
						(3)the United States Agency for International
			 Development should seek to improve poverty assessment tools used to provide
			 microenterprise development assistance so that the tools can assist the
			 management and outreach of partner organizations to the very poor.
						(b)DefinitionIn
			 this section, the term microenterprise development assistance
			 means assistance under title VI of chapter 2 of part I of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2211 et seq.).
					XSecurity
			 Assistance
			1001.Short
			 titleThis title may be cited
			 as the Security Assistance Act of 2011.
			AMilitary assistance and
			 related matters
				IFunding
			 authorizations
					1011.Foreign Military
			 Financing program
						(a)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 President for grant assistance under section 23 of the Arms Export Control Act
			 (22 U.S.C. 2763), $6,374,000,000 for fiscal year 2012.
						(b)Assistance for
			 Israel
							(1)Sense of
			 CongressIt is the sense of
			 Congress that the United States should continue to support the August 2007
			 announcement that it would increase United States military assistance to Israel
			 by $6 billion through incremental $150 million annual increases in Foreign
			 Military Financing program assistance to Israel, starting at $2.55 billion in
			 fiscal year 2009 and reaching $3.15 billion in each of the fiscal years 2013
			 through 2018.
							(2)AmendmentsSection
			 513(c) of the Security Assistance Act of 2000 (Public Law 106–280; 114 Stat.
			 856), as amended by section 1221(a) of the Security Assistance Act of 2002
			 (division B of Public Law 107–228; 116 Stat. 1430), is further amended—
								(A)in paragraph (1)—
									(i)by striking each
			 of the fiscal years 2002 and 2003 and inserting fiscal year
			 2012; and
									(ii)by striking each
			 such fiscal year and inserting such fiscal year;
									(B)in paragraph (3), by
			 striking Funds authorized and all that follows through
			 later. and inserting Funds authorized to be available for
			 Israel under subsection (b)(1) and paragraph (1) of this subsection for fiscal
			 year 2012 shall be disbursed not later than 30 days after the date of the
			 enactment of an Act making appropriations for foreign operations, export
			 financing, and related programs for fiscal year 2012, or October 31, 2011,
			 whichever is later; and
								(C)in paragraph (4)—
									(i)by striking fiscal
			 years 2002 and 2003 and inserting fiscal year 2012;
			 and
									(ii)by striking
			 $535,000,000 for fiscal year 2002 and not less than $550,000,000 for
			 fiscal year 2003 and inserting $3,075,000,000 for fiscal year
			 2012.
									(c)Assistance for
			 Iraq
							(1)FindingsCongress finds the following:
								(A)United States support for
			 the security of the Government of Iraq remains critical for the long-term
			 success of United States efforts in that country.
								(B)United States security
			 assistance from the Iraq Security Forces Fund (ISFF) account administered by
			 the Department of Defense has been discontinued in H.R. 2219, the Department of
			 Defense Appropriations Act, 2012, as passed the House of Representatives, with
			 the intent of transitioning responsibility for such activities to the Foreign
			 Military Financing program administered by the Department of State.
								(C)The ISFF account was
			 funded at $1.5 billion for fiscal year 2011 under the Department of Defense and
			 Full-Year Continuing Appropriations Act, 2011.
								(D)The request for Foreign
			 Military Financing program assistance for the Government of Iraq for fiscal
			 year 2012 is $1 billion marking a $500 million reduction from previous levels
			 of security assistance for Iraq.
								(2)Authorization of
			 appropriationsOf the amounts authorized to be appropriated under
			 subsection (a), $1,000,000,000 is authorized to be appropriated to the
			 President for grant assistance under section 23 of the Arms Export Control Act
			 (22 U.S.C. 2763) for the Government of Iraq for fiscal year 2012.
							(3)ReportNot
			 later than 90 days after the date of enactment of this Act, the Comptroller
			 General of the United States shall submit to the appropriate congressional
			 committees a report that—
								(A)reviews and comments on the grant
			 assistance provided under section 23 of the Arms Export Control Act (22 U.S.C.
			 2763) for the Government of Iraq for fiscal year 2012;
								(B)includes the amount of
			 such grant assistance that is unobligated or unexpended as of such date;
			 and
								(C)provides recommendations
			 regarding additional actions to ensure greater accountability and transparency
			 with respect to the provision of United States assistance to Iraq.
								(d)Certification on
			 Foreign Military Financing for IraqNotwithstanding any other provision of this
			 section or any amendment made by this section, 25 percent of the funds made
			 available to the Department of State for the Foreign Military Financing program
			 in Iraq for fiscal year 2012 may not be made available for contracts under the
			 program unless the Secretary of State submits to Congress a plan to manage
			 large-scale contracts under the program and certifies to Congress that
			 sufficient management and oversight practices are in place with respect to such
			 contracts.
						1011A.International
			 military education and training
						(a)Authorization of
			 appropriationsSection 542 of the Foreign Assistance Act of 1961
			 (22 U.S.C. 2347a) is amended by striking There are authorized
			 and all that follows through fiscal year 1987 and inserting
			 There are authorized to be appropriated to the President to carry out
			 the purposes of this chapter $105,800,000 for fiscal year 2012.
						(b)Authority To provide to
			 international organizationsSection 541(a) of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2347(a)) is amended in the first sentence by
			 adding at the end before the period the following: and comparable
			 personnel of regional and sub-regional organizations for the purposes of
			 contributing to peacekeeping operations.
						IIMilitary assistance
			 authorities and related provisions
					1012.Authority to transfer
			 excess defense articlesSection 516(g)(1) of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2321j(g)(1)) is amended—
						(1)by inserting
			 authorized to be before transferred; and
						(2)by striking
			 425,000,000 and inserting 450,000,000.
						1012A.Annual military
			 assistance report
						(a)Information relating to
			 military assistance and military exportsSection 655(b) of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2415(b)) is amended—
							(1)in the matter preceding
			 paragraph (1), by striking whether such defense articles— and
			 inserting the following:
							(2)in paragraph (1)—
								(A)by inserting
			 Whether such defense articles before were;
			 and
								(B)by striking the semicolon
			 at the end and inserting a period;
								(3)in paragraph (2)—
								(A)by inserting Whether such defense
			 articles before were; and
								(B)by striking ;
			 or at the end and inserting a period; and
								(4)by striking paragraph (3)
			 and inserting the following:
								
									(3)Whether such defense
				articles were exported without a license under section 38 of the Arms Export
				Control Act pursuant to an exemption established under the International
				Traffic in Arms Regulations, other than defense articles exported in
				furtherance of a letter of offer and acceptance under the Foreign Military
				Sales program or a technical assistance or manufacturing license agreement,
				including the specific exemption in the regulation under which the export was
				made.
									(4)A detailed listing, by United States
				Munitions List category and sub-category, as well as by country and by
				international organization, of the actual total dollar value of major defense
				equipment and defense articles delivered pursuant to licenses authorized under
				section 38 of the Arms Export Control Act for the previous fiscal year.
									(5)In the case of defense
				articles that are firearms controlled under category I of the United States
				Munitions List, a statement of the aggregate dollar value and quantity of
				semiautomatic assault weapons, or spare parts for such weapons, the
				manufacture, transfer, or possession of which is unlawful under section 922 of
				title 18, United States Code, that were licensed for export during the period
				covered by the
				report.
									.
							(b)Information not
			 requiredSection 655 of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2415) is amended—
							(1)by redesignating
			 subsection (c) as subsection (d); and
							(2)by inserting after
			 subsection (b) the following:
								
									(c)Information not
				requiredEach such report may
				exclude information relating to—
										(1)exports of defense
				articles (including excess defense articles), defense services, and
				international military education and training activities authorized by the
				United States on a temporary basis;
										(2)exports of such articles,
				services, and activities to United States Government end users located in
				foreign countries; and
										(3)and the value of
				manufacturing license agreements or technical assistance agreements licensed
				under section 38 of the Arms Export Control
				Act.
										.
							1012B.Annual report on
			 foreign military trainingSection 656(a)(1) of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2416(a)(1)) is amended—
						(1)by striking
			 January 31 and inserting March 1; and
						(2)by striking and
			 all such training proposed for the current fiscal year.
						1012C.Global Security
			 Contingency Fund
						(a)Authority
							(1)In
			 generalThe Secretary of State, with the concurrence of the
			 Secretary of Defense, is authorized to establish a fund, to be known as the
			 Global Security Contingency Fund, which shall consist of such amounts as may be
			 contributed under paragraph (2) to the fund, to provide assistance to a foreign
			 country described in subsection (b) for the purposes described in subsection
			 (c). The program authorized under this subsection shall be jointly financed and
			 carried out by the Department of State and the Department of Defense in
			 accordance with the requirements of this section.
							(2)Contributions to
			 fund
								(A)In
			 generalFor each of fiscal years 2012 through 2015, the Secretary
			 of State and the Secretary of Defense may contribute not more than $300,000,000
			 of amounts made available to carry out the provisions of law described in
			 subsection (d).
								(B)AvailabilityNotwithstanding
			 any other provision of law, amounts contributed under this paragraph to the
			 fund shall be merged with amounts in the fund and shall be available for
			 purposes of carrying out the program authorized under this subsection.
								(3)LimitationThe
			 authority of this subsection may not be exercised with respect to a fiscal year
			 until—
								(A)the Secretary of State contributes to the
			 fund not less than one-third of the total amount contributed to the fund for
			 the fiscal year; and
								(B)the Secretary of Defense contributes to the
			 fund not more than two-thirds of the total amount contributed to the fund for
			 the fiscal year.
								(4)Rule of
			 constructionThe ratios of contributions described in paragraph
			 (3) shall be determined at the beginning of a fiscal year and may not be
			 determined on a project-by-project basis.
							(b)Eligible foreign
			 countriesA foreign country
			 described in this subsection is a country that is designated by the Secretary
			 of State, with the concurrence of the Secretary of Defense, and is eligible to
			 receive assistance under one or more of the provisions of law described in
			 subsection (d).
						(c)Purpose of
			 programThe program
			 authorized under subsection (a) may provide assistance to enhance the
			 capabilities of military forces, and other security forces that conduct border
			 and maritime security, and counterterrorism operations, as well as the
			 government agencies responsible for such forces, in order to strengthen a
			 foreign country’s national and regional security interests consistent with
			 United States foreign policy interests.
						(d)Provisions of law
			 describedThe provisions of law described in this subsection are
			 the following:
							(1)Section 1206 of the
			 National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163;
			 119 Stat. 3456; relating to program to build the capacity of foreign military
			 forces).
							(2)Section 1033 of the
			 National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 111
			 Stat. 1881; relating to authority to provide additional support for
			 counter-drug activities of other countries).
							(3)Amounts authorized to be
			 appropriated by section 301 for operation and maintenance, Defense-wide
			 activities, and available for the Defense Security Cooperation Agency for the
			 Warsaw Initiative Funds (WIF) for the participation of the North Atlantic
			 Treaty Organization (NATO) members in the exercises and programs of the
			 Partnership for Peace program of the North Atlantic Treaty Organization.
							(4)Section 23 of the Arms
			 Export Control Act (22 U.S.C. 2763; relating to foreign military financing
			 program).
							(5)Section 481 of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2291; relating to international
			 narcotics control and law enforcement).
							(6)Chapter 5 of part II of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2347 et seq.; relating to
			 international military education and training program).
							(7)Chapter 8 of part II of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2349aa et seq.; relating to
			 antiterrorism assistance).
							(e)Formulation and
			 execution of program
							(1)In
			 generalThe program authorized under subsection (a)—
								(A)shall be jointly
			 formulated by the Secretary of State and the Secretary of Defense; and
								(B)shall, prior to its implementation, be
			 approved by the Secretary of State, with the concurrence of the Secretary of
			 Defense.
								(2)Required
			 elementsThe program authorized under subsection (a) shall
			 include elements that promote—
								(A)observance of and respect
			 for human rights and fundamental freedoms; and
								(B)respect for legitimate
			 civilian authority.
								(f)Related
			 authorities
							(1)In
			 generalThe program
			 authorized under subsection (a) shall be—
								(A)jointly financed by the
			 Secretary of State and the Secretary of Defense through amounts contributed to
			 the fund under subsection (a)(2) from one or more provisions of law described
			 in subsection (d) under which the foreign country is eligible to receive
			 assistance; and
								(B)carried out under the
			 authorities of such provisions of law and the authorities of this
			 section.
								(2)Administrative
			 authoritiesFunds made available under a program authorized under
			 subsection (a) shall be subject to the same administrative authorities as apply
			 to funds made available to carry out the Foreign Assistance Act of 1961 (22
			 U.S.C. 2151 et seq.).
							(3)Limitation on eligible
			 countriesThe program authorized under subsection (a) may not
			 include the provision of assistance to—
								(A)any foreign country that
			 is otherwise prohibited from receiving such assistance under any other
			 provision of law; or
								(B)Iraq, Afghanistan, or
			 Pakistan.
								(g)Congressional
			 notification
							(1)In
			 generalNot less than 15 days before implementing an activity
			 under the program authorized under subsection (a), the Secretary of State, with
			 the concurrence of the Secretary of Defense, shall submit to the congressional
			 committees specified in paragraph (2) a notification of—
								(A)the name of the country
			 with respect to which the activity will be implemented; and
								(B)the budget,
			 implementation timeline with milestones, and completion date for the
			 activity.
								(2)Specified congressional
			 committeesThe congressional committees specified in this
			 paragraph are—
								(A)the Committee on Armed
			 Services, the Committee on Foreign Relations, and the Committee on
			 Appropriations of the Senate; and
								(B)the Committee on Armed
			 Services, the Committee on Foreign Affairs, and the Committee on Appropriations
			 of the House of Representatives.
								(h)Rule of
			 constructionNothing in this
			 section shall be construed to constitute an authorization or extension of any
			 of the provisions of law described in subsection (d).
						(i)Termination of
			 programThe authority to
			 carry out the program authorized under subsection (a) terminates at the close
			 of September 30, 2015. An activity under the program directed before that date
			 may be completed after that date, but only using funds made available for
			 fiscal years 2012 through 2015.
						1012D.International
			 military education and training
						(a)Limitations
							(1)ChadThe
			 President may not use funds made available to carry out chapter 5 of part II of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2347 et seq.) for fiscal year
			 2012 for assistance to Chad until the President certifies to the appropriate
			 congressional committees that the Government of Chad has taken credible and
			 verifiable steps to implement a plan of action to end the recruitment and use
			 of child soldiers, including the demobilization of child soldiers.
							(2)Equatorial Guinea and
			 SomaliaThe President may not
			 use funds made available to carry out chapter 5 of part II of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2347 et seq.) for fiscal year 2012 for
			 assistance to Equatorial Guinea or Somalia.
							(3)TrainingThe President may use funds made available
			 to carry out chapter 5 of part II of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2347 et seq.) for fiscal year 2012 for assistance to Angola, Cameroon,
			 the Central African Republic, Chad, Cote d’Ivoire, Guinea, or Zimbabwe only for
			 training related to international peacekeeping operations or expanded
			 international military education and training.
							(4)Notification
								(A)In
			 generalThe President shall
			 notify the appropriate congressional committees at least 15 days in advance of
			 making funds described in subparagraph (B) available for assistance to Angola,
			 Bangladesh, Cameroon, the Central African Republic, Chad, Cote d’Ivoire,
			 Democratic Republic of the Congo, Ethiopia, Guatemala, Guinea, Haiti, Kenya,
			 Libya, Nepal, Nigeria, or Sri Lanka. A notification under this subparagraph
			 shall include a detailed description of activities that are proposed to be
			 carried out using such assistance.
								(B)Funds
			 describedFunds referred to
			 in subparagraph (A) are funds made available to carry out chapter 5 of part II
			 of the Foreign Assistance Act of 1961 (22 U.S.C. 2347 et seq.) for fiscal year
			 2012.
								(5)Entertainment
			 allowancesThe President may
			 use not more than $55,000 of funds made available to carry out chapter 5 of
			 part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2347 et seq.) for
			 fiscal year 2012 for entertainment allowances.
							(b)Reporting
			 RequirementNot later than
			 April 1, 2012, and each fiscal quarter thereafter for the following two years,
			 the President shall submit to the appropriate congressional committees a report
			 on the use of funds made available to carry out chapter 5 of part II of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2347 et seq.), including a
			 description of the obligation and expenditure of such funds, and the specific
			 countries in receipt of, and the use or purpose of the assistance provided by,
			 such funds.
						IIIArms Export Control Act
			 amendments and related provisions
					1013.Increased flexibility
			 for use of defense trade control registration fees
						(a)In
			 generalSection 45 of the State Department Basic Authorities Act
			 of 1956 (22 U.S.C. 2717) is amended—
							(1)in the first
			 sentence—
								(A)by striking
			 For and inserting (a)
			 In
			 general.—For; and
								(B)by striking
			 Office and inserting Directorate; and
								(2)by amending the second
			 sentence to read as follows:
								
									(b)Availability of
				feesFees credited to the account referred to in subsection (a)
				shall be available only for payment of expenses incurred for—
										(1)management;
										(2)licensing;
										(3)compliance;
										(4)policy activities;
				and
										(5)public
				outreach.
										.
							(b)Conforming
			 amendmentSection 38(b)(3)(A) of the Arms Export Control Act (22
			 U.S.C. 2778(b)(3)(A)) is amended to read as follows:
							
								(3)(A)For each fiscal year,
				100 percent of registration fees collected pursuant to paragraph (1) shall be
				credited to a Department of State account, to be available without fiscal year
				limitation. Fees credited to that account shall be available only for the
				payment of expenses incurred for—
										(i)management;
										(ii)licensing;
										(iii)compliance;
										(iv)policy activities;
				and
										(v)public
				outreach.
										.
						1013A.Increase in
			 congressional notification thresholds
						(a)Foreign military
			 sales
							(1)In
			 generalSection 36(b) of the Arms Export Control Act (22 U.S.C.
			 2776(b)) is amended—
								(A)in paragraph (1)—
									(i)by striking
			 $50,000,000 and inserting $100,000,000;
									(ii)by striking
			 $200,000,000 and inserting $300,000,000;
			 and
									(iii)by striking
			 $14,000,000 and inserting $25,000,000;
									(B)by redesignating
			 paragraphs (2) through (6) as paragraphs (3) through (7), respectively;
			 and
								(C)by striking The
			 letter of offer shall not be issued and all that follows through
			 enacts a joint resolution and inserting the following:
									
										(2)The letter of offer shall not be
				issued—
											(A)with respect to a
				proposed sale of any defense articles or defense services under this Act for
				$200,000,000 or more, any design and construction services for $300,000,000 or
				more, or any major defense equipment for $75,000,000 or more, to the North
				Atlantic Treaty Organization (NATO), any member country of NATO, Japan,
				Australia, the Republic of Korea, Israel, or New Zealand, if Congress, within
				15 calendar days after receiving such certification, or
											(B)with respect to a
				proposed sale of any defense articles or services under this Act for
				$100,000,000 or more, any design and construction services for $200,000,000 or
				more, or any major defense equipment for $50,000,000 or more, to any other
				country or organization, if Congress, within 30 calendar days after receiving
				such certification,
											enacts a joint
				resolution.
				
								(2)Technical and
			 conforming amendmentsSection 36 of the Arms Export Control Act
			 (22 U.S.C. 2776) is amended—
								(A)in subsection (b)—
									(i)in paragraph (6)(C) (as
			 redesignated), by striking Subject to paragraph (6), if and
			 inserting If; and
									(ii)by striking paragraph
			 (7) (as redesignated); and
									(B)in subsection (c)(4), by
			 striking subsection (b)(5) each place it appears and inserting
			 subsection (b)(6).
								(b)Commercial
			 salesSection 36(c) of the Arms Export Control Act (22 U.S.C.
			 2776(c)) is amended—
							(1)in paragraph (1)—
								(A)by striking
			 Subject to paragraph (5), in and inserting
			 In;
								(B)by striking
			 $14,000,000 and inserting $25,000,000; and
								(C)by striking
			 $50,000,000 and inserting $100,000,000;
								(2)in paragraph (2)—
								(A)in subparagraph
			 (A)—
									(i)by inserting after
			 for an export the following: of any major defense
			 equipment sold under a contract in the amount of $75,000,000 or more or of
			 defense articles or defense services sold under a contract in the amount of
			 $200,000,000 or more, (or, in the case of a defense article that is a firearm
			 controlled under category I of the United States Munitions List, $1,000,000 or
			 more); and
									(ii)by striking
			 Organization, and inserting Organization (NATO),
			 and by further striking that Organization and inserting
			 NATO; and
									(B)in subparagraph (C), by
			 inserting after license the following: for an export of
			 any major defense equipment sold under a contract in the amount of $50,000,000
			 or more or of defense articles or defense services sold under a contract in the
			 amount of $100,000,000 or more, (or, in the case of a defense article that is a
			 firearm controlled under category I of the United States Munitions List,
			 $1,000,000 or more);
								(3)by striking paragraph
			 (5); and
							(4)by redesignating
			 paragraph (6) as paragraph (5).
							1013B.Return of defense
			 articlesSection 21(m)(1)(B)
			 of the Arms Export Control Act (22 U.S.C. 2761(m)(1)(B)) is amended by adding
			 at the end before the semicolon the following: , unless the Secretary of
			 State has provided prior approval of such retransfer.
					1013C.Annual estimate and
			 justification for sales program
						(a)In
			 generalSection 25(a)(1) of
			 the Arms Export Control Act (22 U.S.C. 2765(a)(1)) is amended by striking
			 , together with an indication of which sales and licensed commercial
			 exports and inserting and.
						(b)Additional
			 AmendmentSection 25(a)(3) of
			 the Arms Export Control Act (22 U.S.C. 2765(a)(3)) is amended by adding at the
			 end before the semicolon the following: , as well as any plan for
			 regional security cooperation developed in consultation with Embassy Country
			 Teams and the Department of State.
						1013D.Updating and
			 conforming penalties for violations of sections 38 and 39 of the Arms Export
			 Control Act
						(a)In
			 generalSection 38(c) of the Arms Export Control Act (22 U.S.C.
			 2778(c)) is amended to read as follows:
							
								(c)Violations of this
				section and section 39
									(1)Unlawful
				actsIt shall be unlawful for any person to violate, attempt to
				violate, conspire to violate, or cause a violation of any provision of this
				section or section 39, or any rule or regulation issued under either section,
				or a treaty referred to in subsection (j)(1)(c)(i), including any rule or
				regulation issued to implement or enforce a treaty referred to in subsection
				(j)(1)(c)(i) or an implementing arrangement pursuant to such a treaty, or who,
				in a registration or license application or required report, makes any untrue
				statement of a material fact or omits to state a material fact required to be
				stated therein or necessary to make the statements therein not
				misleading.
									(2)Criminal
				penaltiesA person who willfully commits an unlawful act
				described in paragraph (1) shall upon conviction—
										(A)be fined for each
				violation in an amount not to exceed $1,000,000, or
										(B)in the case of a natural
				person, imprisoned for not more than 20 years or
				both.
										.
						(b)Mechanisms To identify
			 violatorsSection 38(g) of the Arms Export Control Act (22 U.S.C.
			 2778(g)) is amended—
							(1)in paragraph (1)—
								(A)in subparagraph
			 (A)—
									(i)in the matter preceding
			 clause (i), by inserting or otherwise charged after
			 indictment;
									(ii)in clause (xi), by
			 striking or at the end; and
									(iii)by adding at the end
			 the following:
										
											(xiii)section 542 of title
				18, United States Code, relating to entry of goods by means of false
				statements;
											(xiv)section 554 of title
				18, United States Code, relating to smuggling goods from the United
				States;
											(xv)section 1831 of title
				18, United States Code, relating to economic espionage;
											(xvi)section 545 of title
				18, United States Code, relating to smuggling goods into the United
				States;
											(xvii)section 104A of the Foreign Corrupt
				Practices Act of 1977 (15 U.S.C. 78dd–3), relating to prohibited foreign trade
				practices by persons other than issuers or domestic concerns;
											(xviii)section 2339B of
				title 18, United States Code, relating to providing material support or
				resources to dedicated foreign terrorist organizations; or
											(xix)sections 2339C and
				2339D of title 18, United States Code, relating to financing terrorism and
				receiving terrorism training;
											;
				and
									(B)in subparagraph (B), by
			 inserting or otherwise charged after indictment;
			 and
								(2)in paragraph (3)(A), by
			 inserting or otherwise charged after
			 indictment.
							(c)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act and shall apply with respect to
			 violations of sections 38 and 39 of the Arms Export Control Act committed on or
			 after that date.
						1013E.Clarification of
			 prohibitions relating to state sponsors of terrorism and their
			 nationalsSection 40(d) of the
			 Arms Export Control Act (22. U.S.C. 2780(d)) is amended—
						(1)by inserting or to
			 the nationals of that country whose substantive contacts with that country give
			 reasonable grounds for raising risk of diversion, regardless of whether such
			 persons maintain such nationality or the nationality of another country not
			 covered by this section after with respect to a country;
			 and
						(2)by adding at the end the
			 following: For purposes of this subsection, the term
			 national means an individual who acquired citizenship by birth
			 from a country that is subject to section 126.1 of title 22, Code of Federal
			 Regulations (or any successor regulations)..
						1013F.Exemption for
			 transactions with countries supporting acts of international
			 terrorismSection 40(h) of the
			 Arms Export Control Act (22 U.S.C. 2780(h)) is amended—
						(1)in the heading—
							(A)by striking
			 exemption and inserting
			 exemptions; and
							(B)by adding and certain federal law enforcement
			 activities after reporting requirements;
			 and
							(2)by adding at the end
			 before the period the following: or with respect to Federal law
			 enforcement activities undertaken to further the investigation of violations of
			 this Act.
						1013G.Report on Foreign
			 Military Financing programSection 23 of the Arms Export Control Act
			 (22 U.S.C. 2763) is amended by adding at the end the following:
						
							(i)Report
								(1)In
				generalThe President shall
				transmit to the appropriate congressional committees as part of the supporting
				materials of the annual congressional budget justification a report on the
				implementation of this section for the prior fiscal year.
								(2)Matters to be
				includedThe report required under paragraph (1) shall include a
				description of the following:
									(A)The extent to which the
				use of the authority of this section is based on a well-formulated and
				realistic assessments of the capability requirements of foreign countries and
				international organizations.
									(B)The extent to which the
				provision of grants under the authority of this section are consistent with
				United States conventional arms transfer policy.
									(C)The extent to which the
				Department of State has developed and implemented specific plans to monitor and
				evaluate outcomes under the authority of this section, including at least one
				country or international organization assessment each fiscal year.
									(3)Appropriate
				congressional committeesIn this subsection, the term
				appropriate congressional committees means—
									(A)the Committee on
				Appropriations and the Committee on Foreign Affairs of the House of
				Representatives; and
									(B)the Committee on
				Appropriations and the Committee on Foreign Relations of the
				Senate.
									.
					1013H.Congressional
			 notification of regulations and amendments to regulations under section 38 of
			 the Arms Export Control Act
						(a)In
			 generalSection 38 of the
			 Arms Export Control Act (22 U.S.C. 2778) is amended by adding at the end the
			 following:
							
								(k)Congressional
				notificationThe President
				shall submit to the Committee on Foreign Affairs of the House of
				Representatives and the Committee on Foreign Relations of the Senate a copy of
				regulations or amendments to regulations issued to carry out this section at
				least 30 days before publication of the regulations or amendments in the
				Federal Register unless, after consulting with such Committees, the President
				determines that there is an emergency that requires a shorter period of
				time.
								.
						(b)Effective
			 dateThe amendment made by subsection (a) takes effect on the
			 date of the enactment of this Act and applies with respect the issuance of
			 regulations or amendments to regulations made on or after the date of the
			 enactment of this Act.
						1013I.Diplomatic efforts
			 to strengthen national and international arms export controls
						(a)Sense of
			 CongressIt is the sense of
			 Congress that the President should redouble United States diplomatic efforts to
			 strengthen national and international arms export controls by establishing a
			 senior-level initiative to ensure that those arms export controls are
			 comparable to and supportive of United States arms export controls,
			 particularly with respect to countries of concern to the United States.
						(b)ReportNot
			 later than one year after the date of the enactment of this Act, and annually
			 thereafter for 4 years, the President shall transmit to the Committee on
			 Foreign Affairs of the House of Representatives and the Committee on Foreign
			 Relations of the Senate a report on United States diplomatic efforts described
			 in subsection (a).
						1013J.Review and report of
			 investigations of violations of section 3 of the Arms Export Control
			 Act
						(a)ReviewThe Inspector General of the Department of
			 State shall conduct a review of investigations by the Department of State
			 during each of fiscal years 2012 through 2016 of any and all possible
			 violations of section 3 of the Arms Export Control Act (22 U.S.C. 2753) with
			 respect to misuse of United States-origin defense items to determine whether
			 the Department of State has fully complied with the requirements of such
			 section, as well as its own internal procedures (and whether such procedures
			 are adequate), for reporting to Congress any information regarding the unlawful
			 use or transfer of United States-origin defense articles, defense services, and
			 technology by foreign countries, as required by such section.
						(b)ReportThe
			 Inspector General of the Department of State shall submit to the Committee on
			 Foreign Affairs of the House of Representatives and the Committee on Foreign
			 Relations of the Senate for each of fiscal years 2012 through 2016 a report
			 that contains the findings and results of the review conducted under subsection
			 (a). The report shall be submitted in unclassified form to the maximum extent
			 possible, but may include a classified annex.
						1013K.Increase in
			 penalties for illicit trafficking in small arms and light weapons to countries
			 in the Western Hemisphere
						(a)In
			 generalNotwithstanding section 38(c) of the Arms Export Control
			 Act (22 U.S.C. 2778(c)), any person who willfully exports to a country in the
			 Western Hemisphere any small arm or light weapon without a license in violation
			 of the requirements of section 38 of such Act shall upon conviction be fined
			 for each violation not less than $1,000,000 but not more than $3,000,000 and
			 imprisoned for not more than twenty years, or both.
						(b)DefinitionIn
			 this section, the term small arm or light weapon means any item
			 listed in Category I(a), Category III (as it applies to Category I(a)), or
			 grenades under Category IV(a) of the United States Munitions List (as contained
			 in part 121 of title 22, Code of Federal Regulations (or successor
			 regulations)) that requires a license for international export under this
			 section.
						1013L.Department of State
			 Rewards ProgramSection 36(b)
			 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2708(b)) is
			 amended—
						(1)by redesignating
			 paragraphs (4) through (7) as paragraphs (5) through (8), respectively;
						(2)by inserting after
			 paragraph (3) the following new paragraph:
							
								(4)the arrest or conviction
				in any country of any individual for illegally exporting or attempting to
				export to Mexico any small arm or light weapon (as defined in section 1013K(b)
				of the Foreign Relations Authorization Act, Fiscal Year
				2012);
								;
				and
						(3)in paragraphs (5) and (6)
			 (as redesignated), by striking paragraph (1), (2), or (3) each
			 place it appears and inserting paragraph (1), (2), (3), or
			 (4).
						BSecurity assistance and
			 related matters
				IIsrael
					1021.Report on United
			 States commitments to the security of Israel
						(a)Initial
			 reportNot later than 30 days after the date of enactment of this
			 Act, the President shall transmit to the appropriate congressional committees a
			 report that contains—
							(1)a complete, unedited, and
			 unredacted copy of each assurance made by United States Government officials to
			 officials of the Government of Israel regarding Israel’s security and
			 maintenance of Israel’s qualitative military edge provided in conjunction with
			 exports under the Arms Export Control Act (22 U.S.C. 2751 et seq.) for the
			 period beginning on January 1, 1975, and ending on the date of the enactment of
			 this Act; and
							(2)an analysis of the extent
			 to which, and by what means, each assurance has been and is continuing to be
			 fulfilled.
							(b)Subsequent
			 reports
							(1)New assurances and
			 revisionsThe President shall transmit to the appropriate
			 congressional committees a report that contains the information required under
			 subsection (a) with respect to—
								(A)each assurance described
			 in subsection (a) made on or after the date of enactment of this Act; or
								(B)revisions to any
			 assurance described in subsection (a) or subparagraph (A) of this paragraph,
			 within 15 days of the new assurance or revision being conveyed.
								(2)Five-year
			 reportsNot later than 5 years after the date of the enactment of
			 this Act, and every 5 years thereafter, the President shall transmit to the
			 appropriate congressional committees a report that contains the information
			 required under subsection (a) with respect to each assurance described in
			 subsection (a) or paragraph (1)(A) of this subsection and revisions to any
			 assurance described in subsection (a) or paragraph (1)(A) of this subsection
			 during the preceding 5-year period.
							(c)FormEach
			 report required by this section shall be transmitted in unclassified form, but
			 may contain a classified annex, if necessary.
						1021A.Clarification of
			 certification requirements relating to Israel’s qualitative military
			 edgeSection 36(h)(1) of the
			 Arms Export Control Act (22 U.S.C. 2776(h)(1)) is amended by striking a
			 determination and inserting an unclassified
			 determination.
					1021B.Support to Israel
			 for missile defense
						(a)Statement of
			 policyIt shall be the policy
			 of the United States to—
							(1)promote deployment as
			 soon as is possible of effective missile defense systems capable of defending
			 against ballistic missile attack from Iran, Syria, and other potential missile
			 threats to Israel;
							(2)fully utilize, so far as
			 possible, the missile defense capabilities and resources of the United States
			 to fully assist, support, and improve the defenses of Israel to provide robust,
			 layered protection against ballistic missile, and medium and short range
			 projectile attack;
							(3)provide assistance to
			 complete accelerated co-production of Arrow missiles and continued integration
			 with the appropriate ballistic missile defense systems of the United
			 States;
							(4)provide assistance to aid
			 the system development of the Missile Defense Agency and Israel Missile Defense
			 Organization joint program to develop a short-range ballistic missile defense
			 capability, David’s Sling weapon system, and integrate the weapon system with
			 the ballistic missile defense system and force protection efforts of the United
			 States; and
							(5)provide assistance for
			 research, development, and test and evaluation, and fielding of the Iron Dome
			 Air Defense Missile System.
							(b)Authorization of
			 assistanceOf the amounts authorized to be appropriated under
			 section 513(c) of the Security Assistance Act of 2000 (Public Law 106–280; 114
			 Stat. 856), as amended by section 1221(a) of the Security Assistance Act of
			 2002 (division B of Public Law 107–228; 116 Stat. 1430) and further amended by
			 section 1011(b)(2) of this Act, the Secretary of State, in coordination with
			 the Secretary of Defense, is authorized to provide assistance to the Government
			 of Israel for the procurement, maintenance, and sustainment of the Iron Dome
			 Air Defense Missile System for purposes of intercepting short-range rockets,
			 missiles, and mortars launched against Israel, and other activities.
						(c)Report
							(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, and annually thereafter in connection with the submission of
			 congressional presentation materials for the foreign operations appropriations
			 and defense appropriations budget request, the Secretary of State, in
			 consultation with the Secretary of Defense, shall submit to the appropriate
			 congressional committees a report regarding the activities authorized under
			 subsection (b).
							(2)FormThe
			 report required under paragraph (1) shall be submitted in unclassified form to
			 the maximum extent practicable, but may include a classified annex, if
			 necessary.
							(3)Appropriate
			 congressional committees definedIn this subsection, the term
			 appropriate congressional committees means—
								(A)the Committee on Foreign
			 Affairs and the Committee on Armed Services of the House of Representatives;
			 and
								(B)the Committee on Foreign
			 Relations and the Committee on Armed Services in the Senate.
								IIEgypt
					1022.Limitation on
			 security assistance to the Government of Egypt
						(a)LimitationNone of the funds made available to carry
			 out this title may be used to provide United States security assistance to the
			 Government of Egypt unless a certification described in subsection (b) is in
			 effect.
						(b)CertificationA certification described in this
			 subsection is a certification transmitted by the President to the appropriate
			 congressional committees that contains a determination of the President
			 that—
							(1)the Government of Egypt
			 is not directly or indirectly controlled by a foreign terrorist organization,
			 its affiliates or supporters;
							(2)the Government of Egypt
			 is fully implementing the Israel-Egypt Peace Treaty; and
							(3)the Government of Egypt is detecting and
			 destroying the smuggling network and tunnels between Egypt and the Gaza
			 strip.
							(c)RecertificationsNot later than 90 days after the date on
			 which the President transmits to the appropriate congressional committees an
			 initial certification under subsection (b), and every six months
			 thereafter—
							(1)the President shall
			 transmit to the appropriate congressional committees a recertification that the
			 requirements contained in subsection (b) are continuing to be met; or
							(2)if the President is
			 unable to make such a recertification, the President shall transmit to the
			 appropriate congressional committees a report that contains the reasons
			 therefor.
							(d)WaiverThe President may waive the limitation in
			 subsection (a) if the President determines and certifies to the appropriate
			 congressional committees 15 days prior to the exercise of waiver authority
			 that—
							(1)it is in the vital
			 national security interests of the United States to do so;
							(2)the United States is
			 fully implementing and enforcing existing end-use monitoring mechanisms;
			 and
							(3)the United States has
			 established and implemented comprehensive procedures to vet all recipients of
			 United States security assistance to ensure that no recipients are members of,
			 or affiliated with, a foreign terrorist organization or any affiliates or
			 supporters thereof.
							1022A.Report on security
			 assistance to the Government of Egypt
						(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Secretary of State, in
			 coordination with the Secretary of Defense, shall submit to the appropriate
			 congressional committees a report that includes the following:
							(1)A description of the
			 strategic objectives of the United States regarding the provision of United
			 States security assistance to the Government of Egypt.
							(2)A description of biennial
			 outlays of United States security assistance to the Government of Egypt for the
			 purposes of strategic planning, training, provision of equipment, and
			 construction of facilities, including funding streams.
							(3)A description of vetting
			 and end-user monitoring systems in place by both Egypt and the United States
			 for defense articles and training provided by the United States, to include
			 human rights vetting.
							(4)A description of actions
			 that the Government of Egypt is taking to—
								(A)fully implement the
			 Egypt-Israel peace treaty;
								(B)detect and destroy the
			 smuggling network and tunnels between Egypt and the Gaza strip;
								(C)repudiate, combat, and
			 stop incitement to violence against the United States and United States
			 citizens and prohibit the transmission within its domains of satellite
			 television or radio channels that broadcast such incitement; and
								(D)adopt and implement legal
			 and political reforms that protect the religious and democratic freedoms of all
			 citizens and residents of Egypt.
								(5)Recommendations,
			 including with respect to required resources and actions, to maximize the
			 effectiveness of United States security assistance provided to Egypt.
							(b)GAO
			 reportNot later than 120 days after the date of the submission
			 of the report required under subsection (a), the Comptroller General of the
			 United States shall submit to the appropriate congressional committees a report
			 that—
							(1)reviews and comments on
			 the report required under subsection (a); and
							(2)provides recommendations
			 regarding additional actions with respect to the provision of United States
			 security assistance to Egypt, if necessary.
							(c)Appropriate
			 congressional committees definedIn this section, the term
			 appropriate congressional committees means—
							(1)the Committee on Foreign
			 Affairs and the Committee on Armed Services of the House of Representatives;
			 and
							(2)the Committee on Foreign
			 Relations and the Committee on Armed Services in the Senate.
							1022B.Government of Egypt
			 definedIn this part, the term
			 Government of Egypt means any person, agent, instrumentality, or
			 official of, is affiliated with, or is serving as a representative of the
			 Government of Egypt.
					IIILebanon
					1023.Statement of
			 policyIt shall be the policy
			 of the United States—
						(1)to declare the
			 association of political parties with terrorist organizations, militias, and
			 other elements retaining armed operational capabilities outside of the official
			 military and security institutions of the Government of Lebanon hinders the
			 emergence of a fully-democratic Lebanon;
						(2)to support the Government
			 of Lebanon in asserting its sovereignty by extending its authority throughout
			 its territory, particularly in the southern regions;
						(3)to support the emergence
			 of a democratic Lebanon, with both domestic and foreign terrorist organizations
			 and militias permanently disarmed; and
						(4)to continue to provide
			 financial and material assistance to support the sovereignty, territorial
			 integrity, unity, and political independence of Lebanon under the sole and
			 exclusive authority of the Government of Lebanon.
						1023A.Limitation on
			 security assistance to the Government of Lebanon
						(a)LimitationNone of the funds made available to carry
			 out this title may be used to provide security assistance to the Government of
			 Lebanon unless a certification described in subsection (b) is in effect.
						(b)CertificationA certification described in this
			 subsection is a certification transmitted by the President to the appropriate
			 congressional committees that contains a determination of the President
			 that—
							(1)no member of Hezbollah or
			 any other a foreign terrorist organization serves in any policy position in a
			 ministry, agency, or instrumentality of the Government of Lebanon;
							(2)there exists within the
			 Government of Lebanon comprehensive anti-terrorism vetting and tracking
			 procedures for all Lebanese security forces personnel benefitting from United
			 States security assistance programs;
							(3)all ministries of the
			 Government of Lebanon and operations that directly or indirectly benefit from
			 United States security assistance programs are financially transparent and
			 accountable;
							(4)the Government of
			 Lebanon—
								(A)is dismantling the
			 infrastructure of all foreign terrorist organizations and related militias and
			 is confiscating unauthorized weapons;
								(B)has taken other actions
			 in full compliance with United Nations Security Council Resolutions 1559, 1585,
			 1701, 1757, and other international obligations; and
								(C)is fully cooperating with
			 the Special Tribunal for Lebanon;
								(5)United States security
			 assistance and security cooperation programs for Lebanon are not utilized
			 against the State of Israel and will not adversely impact Israel’s qualitative
			 military edge; and
							(6)the Government of Lebanon
			 has taken effective steps and made demonstrable progress toward assuming full
			 control of its territory.
							(c)RecertificationsNot later than 90 days after the date on
			 which the President transmits to the appropriate congressional committees an
			 initial certification under subsection (b), and every six months
			 thereafter—
							(1)the President shall
			 transmit to the appropriate congressional committees a recertification that the
			 requirements contained in subsection (b) are continuing to be met; or
							(2)if the President is
			 unable to make such a recertification, the President shall transmit to the
			 appropriate congressional committees a report that contains the reasons
			 therefor.
							(d)WaiverThe President may waive the limitation in
			 subsection (a) if the President determines and certifies to the appropriate
			 congressional committees 15 days prior to the exercise of waiver authority
			 that—
							(1)it is in the vital
			 national security interests of the United States to do so;
							(2)the United States is
			 fully implementing and enforcing existing end-use monitoring mechanisms;
			 and
							(3)the United States has
			 established and implemented comprehensive procedures to vet all recipients of
			 United States security assistance to ensure that no recipients are members of,
			 or affiliated with, a foreign terrorist organization.
							1023B.Report on security
			 assistance to the Government of Lebanon
						(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Secretary of State, in
			 coordination with the Secretary of Defense, shall submit to the appropriate
			 committees of Congress a report that includes the following:
							(1)A description of the
			 strategic objectives of the United States regarding the provision of United
			 States security assistance to the Government of Lebanon, including arms sales
			 to the Government of Lebanon, and a strategy for achieving those
			 objectives.
							(2)A description of biennial
			 outlays for United States security assistance, including arms sales, to the
			 Government of Lebanon for the purposes of strategic planning, training,
			 provision of equipment, and construction of facilities, including funding
			 streams.
							(3)A breakdown of
			 contributions and assistance provided by the United States, international
			 organizations, and other nations and entities to the Government of Lebanon,
			 including the Ministry of Defense, the Ministry of Interior, the armed forces
			 of Lebanon, the Internal Security Forces, the General Security Directorate, the
			 General Directorate of State Security, Lebanese Military Intelligence, and
			 other organizations or agencies.
							(4)A description of vetting
			 and end-user monitoring systems in place by the Government of Lebanon, the
			 United States, international organizations, and other nations and entities
			 providing security assistance to the Government of Lebanon.
							(5)A description of metrics
			 utilized by the United States Government for measuring whether United States
			 security assistance has improved the capacity of the Government of Lebanon
			 security forces to operate.
							(b)FormThe
			 report required under subsection (a) shall be submitted in unclassified form to
			 the greatest extent possible, but may include a classified annex if
			 necessary.
						(c)Appropriate
			 congressional committees definedIn this section, the term
			 appropriate congressional committees means—
							(1)the Committee on Foreign
			 Affairs and the Committee on Armed Services of the House of Representatives;
			 and
							(2)the Committee on Foreign
			 Relations and the Committee on Armed Services in the Senate.
							1023C.Government of
			 Lebanon definedIn this part,
			 the term Government of Lebanon means any person, agent,
			 instrumentality, or official of, is affiliated with, or is serving as a
			 representative of the Government of Lebanon.
					IVPalestinian
			 Authority
					1024.Limitation on
			 security assistance to the Palestinian Authority
						(a)LimitationNone of the funds made available to carry
			 out this title may be used to provide United States security assistance to the
			 Palestinian Authority unless a certification described in subsection (b) is in
			 effect.
						(b)CertificationA
			 certification described in this subsection is a certification transmitted by
			 the President to the appropriate congressional committees that contains a
			 determination of the President that—
							(1)no member of Hamas or any
			 other foreign terrorist organization serves in any policy position in a
			 ministry, agency, or instrumentality of the Palestinian Authority;
							(2)the Palestinian Authority
			 is taking all necessary steps and action to implement the 2005 security
			 reorganization program, and implement an inclusive, standards-based approach to
			 recruitment;
							(3)all Palestinian Authority
			 ministries and operations that directly or indirectly benefit from security
			 assistance are financially transparent and accountable;
							(4)the Palestinian Authority
			 is dismantling all foreign terrorist organizations infrastructure, confiscating
			 unauthorized weapons, thwarting and preempting terrorist attacks, and fully
			 cooperating with Israel’s security services;
							(5)the Palestinian Authority
			 is fully implementing necessary institutional reforms within the Ministry of
			 Interior and within the judicial sector;
							(6)the Palestinian Authority
			 has halted all anti-Israel incitement in Palestinian Authority-controlled
			 electronic and print media and in schools, mosques, and other institutions it
			 controls, and is replacing these materials, including textbooks, with materials
			 that promote tolerance, peace, and coexistence with Israel;
							(7)there exists within the
			 Palestinian Authority comprehensive anti-terrorism vetting and tracking
			 procedures for all Palestinian Security Forces personnel benefitting from
			 United States security assistance; and
							(8)the Palestinian Authority
			 has and continues to publicly acknowledge Israel’s right to exist as a Jewish
			 state.
							(c)RecertificationsNot later than 90 days after the date on
			 which the President transmits to the appropriate congressional committees an
			 initial certification under subsection (b), and every six months
			 thereafter—
							(1)the President shall
			 transmit to the appropriate congressional committees a recertification that the
			 requirements contained in subsection (b) are continuing to be met; or
							(2)if the President is
			 unable to make such a recertification, the President shall transmit to the
			 appropriate congressional committees a report that contains the reasons
			 therefor.
							(d)WaiverThe President may waive the limitation in
			 subsection (a) if the President determines and certifies to the appropriate
			 congressional committees 15 days prior to the exercise of waiver authority
			 that—
							(1)it is in the vital
			 national security interests of the United States to do so;
							(2)the United States is
			 fully implementing and enforcing existing end-use monitoring mechanisms;
			 and
							(3)the United States has
			 established and implemented comprehensive procedures to vet all recipients of
			 United States security assistance to ensure that no recipients are members of,
			 or affiliated with, a foreign terrorist organization.
							1024A.Report on security
			 assistance to the Palestinian Authority
						(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Secretary of State shall
			 submit to the appropriate congressional committees a report that includes the
			 following:
							(1)A description of the
			 strategic objectives of the United States regarding the provision of United
			 States security assistance to the Palestinian Authority, and a strategy for
			 achieving those objectives.
							(2)A description of biennial
			 outlays for United States security assistance to the Palestinian Security
			 Forces for the purposes of strategic planning, training, provision of
			 equipment, and construction of facilities, including funding streams.
							(3)A breakdown of
			 contributions and assistance provided by the United States, international
			 organizations, and other nations and entities to the Palestinian Authority
			 Ministry of Interior, Civil Police, National Security Force, the Preventative
			 Security, the General Intelligence Service, Military Intelligence, the
			 Presidential Security Service/Presidential Guard, and other units.
							(4)A description of vetting
			 and end-user monitoring systems in place by the Palestinian Authority, the
			 United States, international organizations, and other nations and entities
			 providing security assistance to the Palestinian Authority.
							(5)A description of
			 contingency options for restructuring security assistance and reconfiguring the
			 mission of the United States Security Coordinator.
							(6)A description of metrics
			 utilized by the United States Government for measuring whether security
			 assistance and security cooperation programs have improved the capacity of the
			 Palestinian Authority security forces to operate.
							(b)FormThe report required under subsection (a)
			 shall be submitted in unclassified form to the greatest extent possible, but
			 may include a classified annex if necessary.
						1024B.Palestinian
			 Authority definedIn this
			 part, the term Palestinian Authority includes any agency or
			 instrumentality of the Palestinian Authority, including any entity that is
			 controlled by the Palestinian Authority, or any successor Palestinian governing
			 entity, including the Palestinian Legislative Council.
					VPakistan
					1025.Authorization of
			 appropriations
						(a)Authorization of
			 appropriations
							(1)In
			 generalSection 102(a) of the
			 Enhanced Partnership with Pakistan Act of 2009 (22 U.S.C. 8412(a)) is amended
			 by striking 2010 and inserting 2012.
							(2)Availability of
			 fundsSection 102(b) of the
			 Enhanced Partnership with Pakistan Act of 2009 (22 U.S.C. 8412(b)) is
			 amended—
								(A)by striking
			 Availability of
			 funds and all that follows through Of the
			 amounts and inserting Availability of funds.—Of the amounts;
			 and
								(B)by striking
			 subsection (a) and all that follows and inserting the
			 following:
									
										subsection (a), none of the amounts
			 appropriated for assistance to Pakistan may be made available for assistance to
			 Pakistan unless the Secretary of State submits to the appropriate congressional
			 committees during such fiscal year—(1)a certification that assistance provided to
				Pakistan under this title or the Foreign Assistance Act of 1961 to date has
				made or is making measurable progress toward achieving the principal objectives
				of United States assistance to Pakistan contained in the Pakistan Assistance
				Strategy Report and a memorandum explaining the reasons justifying the
				certification; and
										(2)the certification
				required under section
				203(c).
										.
								(3)Waiver; sense of
			 Congress on foreign assistance fundsSection 102 of the Enhanced Partnership
			 with Pakistan Act of 2009 (22 U.S.C. 8412) is amended by striking subsections
			 (c) and (d).
							(b)Effective
			 dateThe amendments made by
			 subsection (a) take effect on the date of the enactment of this Act and apply
			 with respect to amounts appropriated for the purposes of providing assistance
			 to Pakistan under title I of the Enhanced Partnership with Pakistan Act of 2009
			 and providing assistance to Pakistan under the Foreign Assistance Act of 1961
			 for each of the fiscal years 2012, 2013, and 2014.
						1025A.Limitations on
			 certain assistance
						(a)In
			 generalSection 203 of the
			 Enhanced Partnership with Pakistan Act of 2009 (22 U.S.C. 8423) is
			 amended—
							(1)by striking ,
			 under the direction of the President, each place it appears and
			 inserting , in consultation with the Secretary of Defense and the
			 Director of National Intelligence,;
							(2)in subsection
			 (c)(2)—
								(A)in the matter preceding
			 subparagraph (A)—
									(i)by striking
			 significant efforts towards and inserting demonstrable
			 progress in;
									(ii)by striking
			 taking into account; and
									(iii)by striking has
			 made progress on matters such as;
									(B)by redesignating
			 subparagraphs (A), (B), and (C), as subparagraphs (C), (D), and (E),
			 respectively;
								(C)by inserting before
			 subparagraph (C) (as redesignated) the following:
									
										(A)is fully assisting the United States with
				investigating the existence of an official or unofficial support network in
				Pakistan for Osama Bin Laden, including by providing the United States with
				direct access to Osama Bin Laden’s relatives in Pakistan and to Osama Bin
				Laden’s former compound in Abottabad and any materials therein;
										(B)is facilitating the issuance of entry and
				exit visas for official United States visitors engaged in counterterrorism
				efforts and training or other cooperative programs and projects in
				Pakistan;
										;
				
								(D)in subparagraph (C) (as
			 redesignated), by inserting is before
			 ceasing;
								(E)in subparagraph (D) (as
			 redesignated)—
									(i)by inserting
			 is before preventing;
									(ii)by inserting the
			 Haqqani Network, after such as;
									(iii)by adding at the end
			 before the semicolon the following: and eliminating improvised explosive
			 device (IED) networks; and
									(iv)by striking
			 and at the end;
									(F)in subparagraph (E) (as
			 redesignated)—
									(i)by inserting
			 is before strengthening; and
									(ii)by inserting and
			 fully implementing before counterterrorism; and
									(G)by adding after
			 subparagraph (E) (as redesignated) the following:
									
										(F)is using defense articles and defense
				services provided by the United States under the Foreign Military Sales program
				according to the end-use purposes, security requirements, and other terms and
				conditions agreed to by the United States at the time of transfer or by
				subsequent agreement; and
										;
				
								(3)by striking subsection
			 (e);
							(4)by redesignating
			 subsection (f) as subsection (e); and
							(5)in subsection (e) (as
			 redesignated), in paragraph (1), by striking the Committee on Oversight
			 and Government Reform,.
							(b)Effective
			 dateThe amendments made by subsection (a) take effect on the
			 date of the enactment of this Act and apply with respect to the provision of
			 security-related assistance to Pakistan in each of the fiscal years 2012, 2013,
			 and 2014.
						1025B.Strategy
			 reportsSection 301(a) of the
			 Enhanced Partnership with Pakistan Act of 2009 (22 U.S.C. 8441(a)) is
			 amended—
						(1)in the matter preceding
			 paragraph (1), by striking Not later than 45 days after the date of
			 enactment of this Act and inserting For each of the fiscal years
			 2012, 2013, and 2014;
						(2)in paragraph (1), by
			 inserting United States strategic objectives in Pakistan and
			 after A description of;
						(3)in paragraph (2), by
			 striking general;
						(4)in paragraph (3), by
			 striking A plan for and inserting A description of
			 implementation of;
						(5)by amending paragraph (7)
			 to read as follows:
							
								(7)Progress toward creating a searchable
				Internet database and other public communications strategies that will provide
				the people of the United States and the people of Pakistan with updated and
				accurate information on proposed spending plans, disbursements of assistance,
				and results achieved using funds authorized under title I of this
				Act.
								;
				and
						(6)by adding at the end the
			 following:
							
								(8)Progress toward meeting the recommendations
				of audits, reviews, and investigations completed by the General Accountability
				Office and by the Office of Inspector General of the United States Agency for
				International Development, the Department of State, and the Department of
				Defense.
								(9)A description of how the
				Administration is incorporating support for private sector development and
				enhanced trade opportunities as part of the foreign assistance approach to
				Pakistan.
								.
						VIYemen
					1026.Limitation on
			 security assistance to the Government of Yemen
						(a)LimitationNone of the funds made available to carry
			 out this title may be used to provide United States security assistance to the
			 Government of Yemen unless a certification described in subsection (b) is in
			 effect.
						(b)CertificationA
			 certification described in this subsection is a certification transmitted by
			 the President to the appropriate congressional committees that contains a
			 determination of the President that—
							(1)no ministry, agency, or instrumentality of
			 the Government of Yemen is controlled by a foreign terrorist organization or is
			 directly or indirectly affiliated with a foreign terrorist organization;
							(2)no member of a foreign
			 terrorist organization serves in any policy position in a ministry, agency, or
			 instrumentality of the Government of Yemen;
							(3)there exists within the
			 Government of Yemen comprehensive anti-terrorism vetting and tracking
			 procedures for all Yemeni security forces personnel benefitting from United
			 States security assistance;
							(4)all ministries and
			 operations of the Government of Yemen that directly or indirectly benefit from
			 United States security assistance are financially transparent and accountable;
			 and
							(5)the Government of Yemen
			 is not complicit in human rights abuses.
							(c)RecertificationsNot later than 90 days after the date on
			 which the President transmits to the appropriate congressional committees an
			 initial certification under subsection (b), and every six months
			 thereafter—
							(1)the President shall
			 transmit to the appropriate congressional committees a recertification that the
			 requirements contained in subsection (b) are continuing to be met; or
							(2)if the President is
			 unable to make such a recertification, the President shall transmit to the
			 appropriate congressional committees a report that contains the reasons
			 therefor.
							(d)WaiverThe President may waive the limitation in
			 subsection (a) if the President determines and certifies to the appropriate
			 congressional committees 15 days prior to the exercise of waiver authority
			 that—
							(1)it is in the vital
			 national security interests of the United States to do so;
							(2)the United States is
			 fully implementing and enforcing existing end-use monitoring mechanisms;
			 and
							(3)the United States has
			 established and implemented comprehensive procedures to vet all recipients of
			 United States security assistance to ensure that no recipients are members of,
			 or affiliated with, a foreign terrorist organization or any affiliates or
			 supporters thereof.
							1026A.Report on security
			 assistance to the Government of Yemen
						(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Secretary of State, in
			 coordination with the Secretary of Defense, shall submit to the appropriate
			 congressional committees a report that includes the following:
							(1)A description of the strategic objectives
			 of the United States regarding the provision of United States security
			 assistance to the Government of Yemen.
							(2)A threat assessment for
			 the Yemen.
							(3)A description of biennial
			 outlays of United States security assistance to the Government of Yemen for the
			 purposes of strategic planning, training, provision of equipment, and
			 construction of facilities, including funding streams.
							(4)A description of vetting
			 and end-user monitoring systems in place by both Yemen and the United States
			 for defense articles and training provided by the United States, to include
			 human rights vetting.
							(5)A description of actions
			 that the Government of Yemen is taking to combat foreign terrorist
			 organizations.
							(6)Recommendations,
			 including with respect to required resources and actions, to maximize the
			 effectiveness of United States security assistance to the Government of
			 Yemen.
							(b)GAO
			 reportNot later than 120 days after the date of the submission
			 of the report required under subsection (a), the Comptroller General of the
			 United States shall submit to the appropriate congressional committees a report
			 that—
							(1)reviews and comments on
			 the report required under subsection (a); and
							(2)provides recommendations
			 regarding additional actions with respect to the provision of United States
			 security assistance to Yemen, if necessary.
							(c)Appropriate
			 congressional committees definedIn this section, the term
			 appropriate congressional committees means—
							(1)the Committee on Foreign
			 Affairs and the Committee on Armed Services of the House of Representatives;
			 and
							(2)the Committee on Foreign
			 Relations and the Committee on Armed Services in the Senate.
							1026B.Government of Yemen
			 definedIn this part, the term
			 Government of Yemen means any person, agent, instrumentality, or
			 official of, is affiliated with, or is serving as a representative of the
			 Government of Yemen.
					VIIMiscellaneous
			 provisions
					1027.DefinitionsExcept as otherwise provided, in this
			 subtitle:
						(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
							(A)the Committee on Foreign
			 Affairs and the Committee on Appropriations of the House of Representatives;
			 and
							(B)the Committee on Foreign
			 Relations and the Committee on Appropriations of the Senate.
							(2)Foreign terrorist
			 organizationThe term
			 foreign terrorist organization means an organization designated as
			 a foreign terrorist organization by the Secretary of State in accordance with
			 section 219(a) of the Immigration and Nationality Act (8 U.S.C.
			 1189(a)).
						(3)Qualitative military
			 edgeThe term qualitative military edge has the
			 meaning given the term in section 36(h)(2) of the Arms Export Control Act (22
			 U.S.C. 2776(h)(2)).
						(4)United States security
			 assistanceThe term United States security
			 assistance means assistance authorized under part II of the Foreign
			 Assistance Act of 1961, the Arms Export Control Act, or any other Act under
			 which the United States provides defense articles, military training, or other
			 defense-related services by grant, loan, credit, or cash sales in furtherance
			 of national policies and objectives.
						1027A.Report on police
			 training
						(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the President shall, in
			 coordination with the heads of relevant Federal departments and agencies,
			 submit to the Committee on Foreign Affairs of the House of Representative and
			 the Committee on Foreign Relations of the Senate a report on current overseas
			 civilian police training in countries or regions that are at risk of, in, or
			 are in transition from, conflict or civil strife.
						(b)Matters To be
			 includedThe report required under subsection (a) shall contain
			 information on the following:
							(1)The coordination,
			 communication, program management, and policy implementation among the United
			 States civilian police training programs in countries or regions that are at
			 risk of, in, or are in transition from, conflict or civil strife.
							(2)The number of private
			 contractors conducting such training, and the quality and cost of such private
			 contractors.
							(3)An assessment of
			 pre-training procedures for verification of police candidates to adequately
			 assess their aptitude, professional skills, integrity, and other qualifications
			 that are essential to law enforcement work.
							(4)An analysis of the
			 practice of using existing Federal police entities to provide civilian police
			 training in countries or regions that are at risk of, in, or are in transition
			 from, conflict or civil strife, along with the subject matter expertise that
			 each such entity may provide to meet local needs in lieu of the use of private
			 contractors.
							(5)Recommendations,
			 including recommendations relating to required resources and actions, to
			 maximize the effectiveness and interagency coordination and the adequate
			 provision of civilian police training programs in countries or regions that are
			 at risk of, in, or are in transition from, conflict or civil strife.
							1027B.Audits of United
			 States assistance to Iraq
						(a)FindingsCongress
			 finds the following:
							(1)The Office of the Special
			 Inspector General for Iraq Reconstruction (SIGIR) has conducted audits of the
			 activities of the Department of State and the Department of Defense and the
			 United States Agency for International Development in Iraq which have proved
			 invaluable to Congress, senior Administration officials, and the American
			 people.
							(2)SIGIR has authority under
			 existing law to audit all United States-funded reconstruction assistance in
			 Iraq regardless of funding source.
							(3)United States assistance
			 to Iraq, under the conditions now in existence or which may be anticipated to
			 be in existence through December 2012 should be considered to be
			 reconstruction assistance.
							(4)SIGIR’s audits of the
			 police training program, and of military assistance through the Iraq Security
			 Forces Fund, have been of particular value.
							(5)SIGIR should audit
			 military, security, and economic assistance to Iraq during the term of SIGIR’s
			 existence, including assistance which may be provided under the Foreign
			 Military Financing program or the Police Development Program.
							(6)SIGIR’s audits should
			 cover such aspects of assistance programs as may be in the opinion of the
			 Inspector General necessary or desirable under section 6(a) of the Inspector
			 General Act of 1978 or section 3001 of Public Law 108–106, including any
			 programs, activities, or facilities funded in whole or part by amounts made
			 available for assistance to Iraq or which relate to such programs, activities,
			 or facilities.
							(7)SIGIR coordinates its
			 audits with other Inspectors General and the Government Accountability Office
			 to avoid duplication of effort.
							(8)SIGIR should continue to
			 report on United States assistance to Iraq in its Quarterly Reports to
			 Congress.
							(b)Cooperation with
			 SIGIRThe Secretary of State shall fully and unreservedly
			 cooperate with audits conducted by the SIGIR and with any information requests
			 which in the opinion of the SIGIR are required to comply with requirements
			 imposed on the SIGIR by law.
						CPeacekeeping
			 operations
				1031.Peacekeeping
			 operations
					(a)Authority
						(1)In
			 generalSection 551 of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2348) is amended—
							(A)in the first sentence, by
			 striking The President and inserting (a) The
			 President; and
							(B)by adding at the end the
			 following new subsection:
								
									(b)Assistance authorized to
				be appropriated under this chapter may also be used, notwithstanding section
				660, to provide assistance to enhance the capacity of foreign civilian security
				forces, including gendarmes, to participate in peacekeeping
				operations.
									.
							(2)Disarmament and
			 reintegration
							(A)In
			 generalNotwithstanding any
			 other provision of law, regulation, or Executive order, funds authorized to be
			 appropriated by this Act and any similar provision of law for peacekeeping
			 operations may be made available to support programs to disarm, demobilize, and
			 reintegrate into civilian society former members of foreign terrorist
			 organizations.
							(B)ConsultationThe
			 Secretary of State shall consult with the appropriate congressional committees
			 prior to obligating or expending funds pursuant to this subsection.
							(C)DefinitionIn
			 this paragraph, the term foreign terrorist organization means an
			 organization designated as a terrorist organization under section 219(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1189(a)).
							(b)LimitationSection
			 404(a) of the Child Soldiers Prevention Act of 2008 (Public Law 110–457; 22
			 U.S.C. 2370c-1(a)) is amended by striking section 516 or 541 of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2321j or 2347) and inserting
			 section 516, 541, or 551 of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2321j, 2347, or 2348).
					(c)Notification and
			 reporting requirements
						(1)NotificationThe
			 Secretary of State shall notify the Committee on Foreign Affairs of the House
			 of Representatives and the Committee on Foreign Relations of the Senate at
			 least 15 days before any funds authorized under this section are made
			 available.
						(2)ReportsNot
			 later than March 30, 2012, and the end of each fiscal quarter, the Secretary of
			 State shall submit to the Committee on Foreign Affairs of the House of
			 Representatives and the Committee on Foreign Relations of the Senate a report
			 on the uses of funds made available under the this section, including a
			 description of the obligation and expenditure of funds, the specific country in
			 receipt of such funds, and the use or purpose of the assistance provided by
			 such funds.
						(d)Authorization of
			 appropriationsThere is authorized to be appropriated
			 $304,390,000 for fiscal year 2012 for necessary expenses to carry out the
			 provisions of section 551 of the Foreign Assistance Act of 1961, including to
			 pay assessed expenses for international peacekeeping activities in Somalia and
			 for a United States contribution to the Multinational Force Observers Mission
			 in the Sinai.
					DReports
				1041.Report on
			 transparency in NATO arms sales
					(a)ReportNot
			 later than 180 days after the date of the enactment of this Act and annually
			 thereafter for each of the following three years, the Secretary of State, in
			 coordination with the Secretary of Defense, shall submit to the appropriate
			 congressional committees an annual report on sales and financing of defense
			 articles and defense services in excess of $50,000,000 by North Atlantic Treaty
			 Organization (NATO) member countries (other than the United States) to non-NATO
			 member countries, which includes the following:
						(1)A detailed
			 political-strategic analysis of potential dangers such sales and financing
			 might pose to the integrity of the NATO alliance.
						(2)A list of any abuses or
			 incidents involving such sales and financing to countries potentially hostile
			 to the NATO alliance.
						(3)An analysis of the
			 potential for such sales and financing made during the past five years to the
			 Russian Federation to adversely affect the long-term solidarity of the NATO
			 alliance.
						(b)NATO
			 cooperationThe Secretary of State shall seek the cooperation and
			 input of NATO’s Economic Secretariat in preparing the report required under
			 subsection (a).
					(c)FormThe
			 report required under subsection (a) shall be submitted in unclassified form
			 (including as much detail as possible), but may contain a classified
			 annex.
					(d)Appropriate
			 congressional committees definedIn this section, the term
			 appropriate congressional committees means—
						(1)the Committee on Foreign
			 Affairs of the House of Representative and the Committee on Foreign Relations
			 of the Senate; and
						(2)the congressional defense
			 committees (as defined in section 101(a)(16) of title 10, United States
			 Code).
						1041A.Report on Task Force
			 for Business and Stability Operations in Afghanistan
					(a)ReportThe Secretary of State, with the
			 concurrence of the Secretary of Defense, and in coordination with the
			 Administrator for the United States Agency for International Development, shall
			 submit to the appropriate congressional committees a report that contains a
			 detailed plan to provide for the transition of the activities of the Task Force
			 for Business and Stability Operations in Afghanistan from the Department of
			 Defense to the Department of State and the United States Agency for
			 International Development.
					(b)Appropriate
			 congressional committees definedIn this section, the term
			 appropriate congressional committees means—
						(1)the Committee on Foreign
			 Affairs of the House of Representative and the Committee on Foreign Relations
			 of the Senate; and
						(2)the congressional defense
			 committees (as defined in section 101(a)(16) of title 10, United States
			 Code).
						XIMiscellaneous
			 Provisions
			AGeneral
			 Provisions
				1101.Elimination of
			 East-West Center
					(a)ProhibitionThe
			 Secretary of State may not use any amounts authorized to be appropriated by
			 this Act to fund, make a grant to, provide assistance to, or otherwise support
			 the Center for Cultural and Technical Interchange Between East and West
			 (commonly referred to as the East-West Center).
					(b)RepealThe
			 Center for Cultural and Technical Interchange Between East and West Act of 1960
			 (chapter VII of the Mutual Security Act of 1960; Public Law 86–472) is
			 repealed.
					1102.Inspector General of
			 the Global FundSection
			 202(d)(5) of the United States Leadership Against HIV/AIDS, Tuberculosis, and
			 Malaria Act of 2003 (22 U.S.C. 7622(d)(5)) is amended—
					(1)in subparagraph
			 (C)—
						(A)by amending clause (ii)
			 to read as follows:
							
								(ii)all reports of the Inspector General of the
				Global Fund, without editing, restriction, or limitation, and in a manner that
				is consistent with the Policy for Disclosure of Reports of the Inspector
				General, approved at the 16th Meeting of the Board of the Global Fund,
				including a certification that no changes have been made to the Policy that
				would restrict the Inspector General’s ability to disclose the results of his
				or her work and the discretion and authority of the Inspector General in
				executing the functions of the Office has not been limited, reduced, or
				minimized;
								;
				and
						(B)in clause (iv), strike
			 to the Board and insert to the Board, including Office of
			 the Inspector General Progress Reports; and
						(2)by amending subparagraph
			 (D) to read as follows:
						
							(D)is maintaining a fully
				independent, well-staffed, and sufficiently resourced Office of the Inspector
				General that—
								(i)reports directly to the
				Chair of the Board of the Global Fund;
								(ii)compiles regular,
				publicly published audits and investigations of financial, programmatic, and
				reporting aspects of the Global Fund, its grantees, recipients, sub-recipients,
				contractors, suppliers, and LFAs;
								(iii)documents incidents of
				harassment, undue pressure, and interference in its work and evidence of
				reprisal or retaliation, so that appropriate corrective action may be taken;
				and
								(iv)maintains a robust
				mandate to conduct in-depth investigations and programmatic audits, free from
				undue restriction, interference, harassment, and efforts to undermine its
				authority;
								.
					1103.Antiboycott
			 provisions
					(a)Short
			 titleThis section may be cited as the Antiboycott
			 Act.
					(b)FindingsThe
			 Congress finds that—
						(1)the Arab League boycott
			 of Israel, and the secondary boycott of United States firms that have
			 commercial ties with Israel, are an impediment to investment, trade, economic
			 development, and peace in the Middle East and North Africa;
						(2)it is in the common
			 interest of the people of Israel and the Arab states that the Arab League
			 boycott be terminated, that the Central Office for the Boycott of Israel be
			 closed, and that Arab League states normalize relations with their neighbor
			 Israel; and
						(3)the President, the
			 Secretary of State, and the Secretary of Commerce should continue to vigorously
			 oppose the Arab League boycott of Israel and use the authorities enacted into
			 law by Congress to take concrete steps to seek an end to the Arab League
			 boycott.
						(c)PolicyIt
			 is the policy of the United States to—
						(1)oppose restrictive trade
			 practices or boycotts fostered or imposed by foreign countries against other
			 countries friendly to the United States or against any United States
			 person;
						(2)encourage and, in
			 specified cases, require United States persons engaged in the export of goods
			 or technology or other information to refuse to take actions, including
			 furnishing information or entering into or implementing agreements, which have
			 the effect of furthering or supporting the restrictive trade practices or
			 boycotts fostered or imposed by any foreign country against a country friendly
			 to the United States or against any United States person; and
						(3)foster international
			 cooperation and the development of international rules and institutions to
			 assure reasonable access to world supplies.
						(d)Prohibitions and
			 exceptions
						(1)ProhibitionsIn
			 order to carry out the purposes set forth in subsection (c), the Secretary of
			 Commerce (in this section referred to as the Secretary) shall
			 issue regulations prohibiting any United States person, with respect to that
			 person’s activities in the interstate or foreign commerce of the United States,
			 from taking or knowingly agreeing to take any of the following actions with
			 intent to comply with, further, or support any boycott fostered or imposed by a
			 foreign country against a country that is friendly to the United States and is
			 not itself the object of any form of boycott pursuant to United States law or
			 regulation:
							(A)Refusing, or requiring any other person to
			 refuse, to do business with or in the boycotted country, with any business
			 concern organized under the laws of the boycotted country, with any national or
			 resident of the boycotted country, or with any other person, pursuant to an
			 agreement with, or requirement of, or a request from or on behalf of the
			 boycotting country. The mere absence of a business relationship with or in the
			 boycotted country with any business concern organized under the laws of the
			 boycotted country, with any national or resident of the boycotted country, or
			 with any other person, shall not indicate the existence of the intent required
			 to establish a violation of regulations issued to carry out this
			 subparagraph.
							(B)Refusing, or requiring
			 any other person to refuse, to employ or otherwise discriminate against any
			 United States person on the basis of the race, religion, sex, or national
			 origin of that person or of any owner, officer, director, or employee of such
			 person.
							(C)Furnishing information
			 with respect to the race, religion, sex, or national origin of any United
			 States person or of any owner, officer, director, or employee of such
			 person.
							(D)Furnishing information about whether any
			 person has, has had, or proposes to have any business relationship (including a
			 relationship by way of sale, purchase, legal or commercial representation,
			 shipping or other transport, insurance, investment, or supply) with or in the
			 boycotted country, with any business concern organized under the laws of the
			 boycotted country, with any national or resident of the boycotted country, or
			 with any other person which is known or believed to be restricted from having
			 any business relationship with or in the boycotting country. Nothing in this
			 subparagraph shall prohibit the furnishing of normal business information in a
			 commercial context as defined by the Secretary.
							(E)Furnishing information
			 about whether any person is a member of, has made a contribution to, or is
			 otherwise associated with or involved in the activities of any charitable or
			 fraternal organization that supports the boycotted country.
							(F) Paying, honoring, confirming, or otherwise
			 implementing a letter of credit that contains any condition or requirement the
			 compliance with which is prohibited by regulations issued pursuant to this
			 paragraph, and no United States person shall, as a result of the application of
			 this paragraph, be obligated to pay or otherwise honor or implement such letter
			 of credit.
							(2)ExceptionsRegulations
			 issued pursuant to paragraph (1) may provide exceptions for—
							(A)compliance, or agreement
			 to comply, with requirements—
								(i)prohibiting the import of
			 items from the boycotted country or items produced or provided, by any business
			 concern organized under the laws of the boycotted country or by nationals or
			 residents of the boycotted country; or
								(ii)prohibiting the shipment
			 of items to the boycotting country on a carrier of the boycotted country or by
			 a route other than that prescribed by the boycotting country or the recipient
			 of the shipment;
								(B)compliance, or agreement
			 to comply, with import and shipping document requirements with respect to the
			 country of origin, the name of the carrier and route of shipment, the name of
			 the supplier of the shipment, or the name of the provider of other services,
			 except that, for purposes of applying any exception under this subparagraph, no
			 information knowingly furnished or conveyed in response to such requirements
			 may be stated in negative, blacklisting, or similar exclusionary terms, other
			 than with respect to carriers or route of shipment as may be permitted by such
			 regulations in order to comply with precautionary requirements protecting
			 against war risks and confiscation;
							(C)compliance, or agreement
			 to comply, in the normal course of business with the unilateral and specific
			 selection by a boycotting country, or a national or resident thereof, of
			 carriers, insurers, suppliers of services to be performed within the boycotting
			 country, or specific items which, in the normal course of business, are
			 identifiable by source when imported into the boycotting country;
							(D)compliance, or agreement
			 to comply, with export requirements of the boycotting country relating to
			 shipment or transshipment of exports to the boycotted country, to any business
			 concern of or organized under the laws of the boycotted country, or to any
			 national or resident of the boycotted country;
							(E)compliance by an
			 individual, or agreement by an individual to comply, with the immigration or
			 passport requirements of any country with respect to such individual or any
			 member of such individual’s family or with requests for information regarding
			 requirements of employment of such individual within the boycotting country;
			 and
							(F)compliance by a United
			 States person resident in a foreign country, or agreement by such a person to
			 comply, with the laws of the country with respect to the person’s activities
			 exclusively therein, and such regulations may contain exceptions for such
			 resident complying with the laws or regulations of the foreign country
			 governing imports into such country of trademarked, trade-named, or similarly
			 specifically identifiable products, or components of products for such person’s
			 own use, including the performance of contractual services within that
			 country.
							(3)Limitation on
			 exceptionsRegulations issued pursuant to paragraphs (2)(C) and
			 (2)(F) shall not provide exceptions from paragraphs (1)(B) and (1)(C).
						(4)Antitrust and civil
			 rights laws not affectedNothing in this subsection may be
			 construed to supersede or limit the operation of the antitrust or civil rights
			 laws of the United States.
						(5)EvasionThis
			 section applies to any transaction or activity undertaken by or through a
			 United States person or any other person with intent to evade the provisions of
			 this section or the regulations issued pursuant to this subsection. The
			 regulations issued pursuant to this section shall expressly provide that the
			 exceptions set forth in paragraph (2) do not permit activities or agreements
			 (expressed or implied by a course of conduct, including a pattern of responses)
			 otherwise prohibited, which are not within the intent of such
			 exceptions.
						(e)Reports
						(1)In
			 generalRegulations issued under this section shall require that
			 any United States person receiving a request to furnish information, enter into
			 or implement an agreement, or take any other action referred to in subsection
			 (d) shall report that request to the Secretary, together with any other
			 information concerning the request that the Secretary determines appropriate.
			 The person shall also submit to the Secretary a statement regarding whether the
			 person intends to comply, and whether the person has complied, with the
			 request.
						(2)Public availability of
			 reportsAny report filed pursuant to this subsection shall be
			 made available promptly for public inspection and copying, except that
			 information regarding the quantity, description, and value of any item to which
			 such report relates may be kept confidential if the Secretary determines that
			 disclosure of that information would place the United States person involved at
			 a competitive disadvantage.
						(3)Summaries to secretary
			 of stateThe Secretary shall periodically transmit to the
			 Secretary of State summaries of the information contained in the reports filed
			 pursuant to this subsection for such action as the Secretary of State, in
			 consultation with the Secretary, considers appropriate to carry out the
			 purposes set forth in subsection (c).
						(f)PreemptionThe
			 provisions of this section and the regulations issued under this section shall
			 preempt any law, rule, or regulation that—
						(1)is a law, rule, or
			 regulation of any of the several States or the District of Columbia, or any of
			 the territories or possessions of the United States, or of any governmental
			 subdivision thereof; and
						(2)pertains to participation
			 in, compliance with, implementation of, or the furnishing of information
			 regarding restrictive trade practices or boycotts fostered or imposed by
			 foreign countries against other countries.
						(g)Penalties
						(1)Unlawful
			 ActsIt shall be unlawful for a person to violate, attempt to
			 violate, conspire to violate, or cause a violation of this section or of any
			 regulation or order issued under this section.
						(2)Criminal
			 PenaltyA person who, with knowledge or intent, commits, attempts
			 to commit, or conspires to commit, or aids or abets in the commission of, an
			 unlawful act described in subsection (d) shall, upon conviction, be fined not
			 more than $1,000,000, or, if a natural person, be imprisoned for not more than
			 20 years, or both.
						(3)Civil
			 Penalties
							(A)AuthorityThe
			 President may impose the following civil penalties on a person for each
			 violation by that person of this section or any regulation or order issued
			 under this section, for each violation:
								(i)A fine of not more than
			 $250,000.
								(ii)A prohibition on the person’s ability to
			 export any goods, technology, or services, whether or not a license has been
			 issued previously to authorize such an export.
								(B)ProceduresAny
			 civil penalty under this subsection may be imposed only after notice and
			 opportunity for an agency hearing on the record in accordance with sections 554
			 through 557 of title 5, United States Code, and shall be subject to judicial
			 review in accordance with chapter 7 of such title.
							(C)Standards for levels of
			 civil penaltyThe President may by regulation provide standards
			 for establishing levels of civil penalty under this paragraph based upon the
			 seriousness of the violation, the culpability of the violator, and the
			 violator’s record of cooperation with the Government in disclosing the
			 violation.
							(h)Annual
			 reportNot later than 180 days after the date of the enactment of
			 this Act and annually thereafter, the President shall transmit to Congress a
			 report on the implementation and enforcement of this section and on additional
			 steps taken by the United States to bring about the termination of the Arab
			 League boycott of Israel and to encourage Arab League states to normalize their
			 relations with Israel.
					(i)DefinitionIn this section, the term United
			 States person—
						(1)means—
							(A)any United States
			 resident or national;
							(B)any domestic concern
			 (including any permanent domestic establishment of any foreign concern);
			 and
							(C)any foreign subsidiary or
			 affiliate (including any permanent foreign establishment) of any domestic
			 concern that is controlled in fact by such domestic concern, as determined
			 under regulations of the President; but
							(2)does not include an
			 individual resident outside the United States who is employed by a person other
			 than a person described in paragraph (1).
						1104.American materials
			 required for public use of certain funds
					(a)In general
						(1)Allowable
			 materialsNotwithstanding any
			 other provision of law, only unmanufactured articles, materials, and supplies
			 that have been mined or produced in the United States, and only manufactured
			 articles, materials, and supplies that have been manufactured in the United
			 States substantially all from articles, materials, or supplies mined, produced,
			 or manufactured in the United States, shall be acquired for public use with
			 funds authorized to be appropriated by this Act or any amendment made by this
			 Act for operations of the Department of State unless the Secretary of State
			 determines their acquisition to be inconsistent with the public interest or
			 their cost to be unreasonable.
						(2)ExceptionsThis
			 section does not apply—
							(A)to articles, materials,
			 or supplies for use outside the United States unless they are acquired for
			 operations of the Department of State on a regular basis and not needed on an
			 urgent basis;
							(B)if articles, materials,
			 or supplies of the class or kind to be used, or the articles, materials, or
			 supplies from which they are manufactured, are not mined, produced, or
			 manufactured in the United States in sufficient and reasonably available
			 commercial quantities and are not of a satisfactory quality; and
							(C)to manufactured articles,
			 materials, or supplies procured under any contract with an award value that is
			 not more than $3,000.
							(b)DefinitionsIn
			 this section:
						(1)Public building, public
			 use, and public workThe terms public building,
			 public use, and public work mean a public
			 building of, use by, and a public work of, the Federal Government, the District
			 of Columbia, Puerto Rico, Guam, American Samoa, and the Virgin Islands.
						(2)United
			 StatesThe term United States includes any place
			 subject to the jurisdiction of the United States.
						(c)Rule of
			 constructionThis section
			 shall be applied in a manner consistent with United States obligations under
			 international agreements.
					1105.Prohibition on
			 disclosure of political contributions in submitting offers for Department of
			 State contracts
					(a)ProhibitionThe Secretary of State may not require an
			 entity submitting an offer for a contract with the Department of State or
			 otherwise participating in acquisition of property or services by the
			 Department of State to disclose any of the following information as a condition
			 of submitting the offer or otherwise participating in such acquisition:
						(1)Any payment consisting of
			 a contribution, expenditure, independent expenditure, or disbursement for an
			 electioneering communication that is made by the entity, its officers or
			 directors, or any of its affiliates or subsidiaries to a candidate for election
			 for Federal office or to a political committee, or that is otherwise made with
			 respect to any election for Federal office.
						(2)Any disbursement of funds
			 (other than a payment described in paragraph (1)) made by the entity, its
			 officers or directors, or any of its affiliates or subsidiaries to any
			 individual or entity with the intent or the reasonable expectation that the
			 individual or entity will use the funds to make a payment described in
			 paragraph (1).
						(b)No effect on other
			 disclosure requirementsNothing in this section may be construed
			 to waive or otherwise affect the application to an entity described in
			 subsection (a) of any provision of law that requires the entity to disclose
			 information on contributions, expenditures, independent expenditures, or
			 electioneering communications.
					(c)DefinitionsIn this section—
						(1)each of the terms
			 contribution, expenditure, independent
			 expenditure, electioneering communication,
			 candidate, election, and Federal office
			 has the meaning given each such term in the Federal Election Campaign Act of
			 1971 (2 U.S.C. 431 et seq.); and
						(2)the term
			 acquisition has the meaning given that term in section 131 of
			 title 41, United States Code.
						1106.Protection of
			 intellectual property rights
					(a)Resources to protect
			 intellectual property rightsThe Secretary of State shall ensure that
			 the protection in foreign countries of the intellectual property rights of
			 United States persons in other countries is a significant component of United
			 States foreign policy in general and in relations with individual countries.
			 The Secretary of State, in consultation with the Director General of the United
			 States and Foreign Commercial Service and the heads of other agencies as
			 appropriate, shall ensure that adequate resources are available at diplomatic
			 and consular missions in any country that is identified under section 182(a)(1)
			 of the Trade Act of 1974 (19 U.S.C. 2242(a)(1)) to ensure—
						(1)support for enforcement
			 action against violations of the intellectual property rights of United States
			 persons in such country; and
						(2)cooperation with and
			 support for the host government's efforts to reform its applicable laws,
			 regulations, practices, and agencies to enable that government to fulfill its
			 international and bilateral obligations with respect to intellectual property
			 rights.
						(b)New
			 appointments
						(1)AppointmentsThe
			 Secretary of State, in consultation with the Director General of the United
			 States and Foreign Commercial Service, shall appoint at least one intellectual
			 property attaché to serve in a United States embassy or other diplomatic or
			 consular mission in a country in each geographic region covered by a regional
			 bureau of the Department of State. The appointments under the preceding
			 sentence shall be in addition to personnel serving, on the date of the
			 enactment of this Act, in the capacity of intellectual property attachés from
			 any department or agency of the United States at United States embassies or
			 other diplomatic missions.
						(2)Regions
			 definedThe geographic regions referred to in paragraph (1) are
			 the following:
							(A)Africa.
							(B)Europe and
			 Eurasia.
							(C)East Asia and the
			 Pacific.
							(D)The Near East.
							(E)South and Central Asia
			 and the Pacific.
							(F)The Western
			 Hemisphere.
							(c)Priority
			 assignments
						(1)In
			 generalSubject to paragraph
			 (2), in designating the embassies or other diplomatic or consular missions to
			 which attaches are assigned under subsection (b), the Secretary of State shall
			 give priority to those countries where the activities of an attaché may be
			 carried out with the greatest potential benefit to reducing intellectual
			 property infringement in the United States market, to protecting the
			 intellectual property rights of United States persons and their licensees, and
			 to protecting the interests of United States persons otherwise harmed by
			 violations of intellectual property rights in those countries.
						(2)Assignments to priority
			 countriesIn carrying out
			 paragraph (1), the Secretary of State shall consider assigning intellectual
			 property attachés—
							(A)to the countries that
			 have been identified under section 182(a)(1) of the Trade Act of 1974 (19
			 U.S.C. 2242(a)(1));
							(B)to the country where the
			 Organization for Economic Cooperation and Development has its headquarters;
			 and
							(C)to countries recommended by the
			 Intellectual Property Enforcement Coordinator and the heads of other
			 appropriate agencies.
							(d)TrainingThe Secretary of State shall ensure that
			 each attaché appointed under subsection (b) is fully trained for the
			 responsibilities of the position before assuming duties at the United States
			 embassy or other diplomatic or consular mission in question.
					(e)CoordinationThe activities of intellectual property
			 attachés under this section shall be carried out in coordination with the
			 Intellectual Property Enforcement Coordinator.
					(f)Report to
			 Congress
						(1)In
			 generalThe Secretary of
			 State shall submit to Congress, not later than December 31 of each year, a
			 report on the appointment, designation for assignment, and activities of all
			 intellectual property attachés of any Federal department or agency who are
			 serving at United States embassies or other diplomatic or consular
			 missions.
						(2)In
			 generalEach report under
			 paragraph (1) shall include the following:
							(A)An outline of the specific duties and
			 responsibilities undertaken by the intellectual property attachés.
							(B)A description of the progress, or lack
			 thereof, in the preceding 1-year period, regarding the resolution of general
			 and specific intellectual property disputes in each country identified under
			 section 182(a)(1) of the Trade Act of 1974 (19 U.S.C. 2242(a)(1)), including
			 any changes by the host government in applicable laws and regulations and their
			 enforcement.
							(C)An assessment of the obstacles preventing
			 the host government of each country described in subparagraph (B) from
			 implementing adequate measures to fulfill its international and bilateral
			 obligations with respect to intellectual property rights.
							(D)An assessment of the
			 adequacy of the resources of the Department of State employed to carry out this
			 section and, if necessary, an assessment of the need for additional resources
			 for such purposes.
							(g)DefinitionsIn
			 this section:
						(1)Intellectual Property
			 Enforcement CoordinatorThe
			 term Intellectual Property Enforcement Coordinator means the
			 Intellectual Property Enforcement Coordinator appointed under section 301 of
			 the Prioritizing Resources and Organization for Intellectual Property Act of
			 2008 (15 U.S.C. 8111).
						(2)Intellectual property
			 rightsThe term
			 intellectual property rights means the rights of holders of
			 copyrights, patents, trademarks, other forms of intellectual property, and
			 trade secrets.
						(3)United states
			 personThe term United States person means—
							(A)any United States resident or
			 national;
							(B)any corporation,
			 partnership, other business entity, or other organization, that is organized
			 under the laws of the United States; and
							(C)any foreign subsidiary or
			 affiliate (including any permanent foreign establishment) of any corporation,
			 partnership, business entity, or organization described in subparagraph (B),
			 that is controlled in fact by such corporation, partnership, business entity,
			 or organization.
							(h)Authorization of
			 appropriationsOf the amounts
			 authorized to be appropriated by this Act, or any amendments made by this Act,
			 there are authorized to be appropriated amounts necessary for the training and
			 support of the intellectual property attaches appointed under subsection
			 (b).
					1107.Inter-country
			 adoption strategy
					(a)In
			 generalNot later than
			 December 31, 2012, the Secretary of State should develop and define a strategy
			 for inter-country adoptions between the United States and foreign countries
			 with over 100 adoptions into the United States per year.
					(b)Matters to be
			 includedThe strategy described in subsection (a) should
			 include—
						(1)principles to guide the efforts of the
			 Department of State to encourage and support countries to ratify the Hague
			 Convention on Protection of Children and Cooperation in Respect of
			 Inter-country Adoption (Hague Convention);
						(2)a statement highlighting
			 the United States commitment to the Hague Convention and a summary of its most
			 significant provisions;
						(3)recommendations on bridging and
			 coordinating the various policies of the Hague Convention, the States, United
			 States courts, and United States Government departments; and
						(4)specific methods to
			 encourage compliance with post-adoption reporting and monitoring.
						(c)Sense of
			 CongressCongress supports
			 the Department of State’s ongoing efforts to assist countries in amending their
			 adoptions policies in order to come into alignment with the Hague
			 Convention.
					1108.Clarification of
			 sensitive technologies for purposes of procurement ban
					(a)FindingsCongress finds the following:
						(1)The Government of Iran continues to disrupt
			 the free flow of information to the people of Iran.
						(2)The Government of Iran
			 continues to utilize information technology to conduct surveillance of
			 dissidents’ communications in an effort to repress opponents of the regime.
						(3)Congress passed the
			 Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010
			 (CISADA) (which was enacted into law on July 1, 2010) to increase pressure on
			 the Iranian regime to abandon nefarious policies, including the development of
			 nuclear weapons, support for international terrorism, and violations of
			 internationally recognized human rights.
						(4)Section 106 of that Act
			 provides for sanctions against firms that provide Iran with sensitive
			 technologies that allow the Government of Iran to monitor, disrupt, or filter
			 the free flow of information to and from the people of Iran.
						(5)On September 23, 2010,
			 the President delegated authorities provided under section 106 of that Act to
			 the Secretary of State.
						(6)On June 30, 2011, the
			 Government Accountability Office issued a report, pursuant to section 106 of
			 that Act and other legislation, entitled Iran Communications
			 Blocking (GAO–11–706R).
						(7)That report notes that
			 the Department of State has not identified any firms that have provided Iran
			 with such sensitive technology, and that the Department of State has no
			 intention to further refine the definition of sensitive technologies
			 beyond hardware, software, telecommunications equipment, or any other
			 technology the President determines is to be used to monitor, filter, or
			 disrupt information and communication flows in Iran. The report further
			 notes that many communications technologies may be used for legitimate purposes
			 as well as disruption and surveillance, making a determination of the buyer’s
			 or seller’s intent difficult to discern.
						(8)The report also notes
			 that, according to various sources, the Government of Iran has developed
			 indigenous capabilities to disrupt and monitor information and
			 communications in Iran.
						(b)Responsibilities of
			 Secretary of StateThe Secretary of State shall—
						(1)not later than 90 days after the date of
			 the enactment of this Act, issue guidelines to further describe the goods,
			 services, and technologies that will be considered sensitive
			 technologies for purposes of section 106 of the Comprehensive Iran
			 Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8515), and
			 publish those guidelines in the Federal Register;
						(2)determine the types of goods, services, and
			 technologies that enable any indigenous capabilities that Iran has to disrupt
			 and monitor information and communications in that country, and consider adding
			 descriptions of those items to the guidelines; and
						(3)periodically review, but in no case less
			 than once each year, the guidelines and, if necessary, amend the guidelines on
			 the basis of technological developments and new information regarding transfers
			 of goods, services, and technologies to Iran and the development of Iran’s
			 indigenous capabilities to disrupt and monitor information and communications
			 in Iran.
						1109.Curtailing the
			 frequency of international maritime piracy
					(a)FindingsCongress finds the following:
						(1)Maritime piracy is
			 expanding in frequency, geographical scope, and cost, representing a growing
			 threat to United States national security and even economic well-being. Somali
			 pirates now operate in a sea space of approximately 2.5 million square nautical
			 miles, an increase from 1 million square miles two years ago.
						(2)From 2007 to 2010, the
			 number of reported hijackings increased sevenfold. Last year witnessed the
			 highest number of successful pirate attacks and hostages taken on record.
			 Somali pirates captured six times the number of hostages in 2010 than in 2007,
			 with the length of time held hostage increasing, along with reports of abuse.
			 Average ransom payments to Somali pirates have risen to over $4,000,000.
						(3)Central to curtailing
			 maritime piracy are internationally recognized best management
			 practices, which entail practical steps ship owners and seafarers can
			 take to prevent pirate attacks from happening. Best management
			 practices include steps such as proceeding at full speed through high
			 risk areas, placing additional lookouts on watches, and employing physical
			 barriers such as razor wire.
						(4)Best management
			 practices have been developed by the shipping industry and are updated
			 based upon operation experience and lessons learned. Best Management
			 Practice 3, the third version of the document, was produced in June
			 2010.
						(5)Use of the
			 internationally recognized best management practices have been
			 actively encouraged by the international Contact Group on Piracy off the Coast
			 of Somalia, created in January 2009 pursuant to United Nations Security Council
			 Resolution 1851.
						(6)It is estimated that
			 approximately 20 percent of all vessels operating off the Horn of Africa do not
			 employ these best management practices. Reportedly, it is these
			 ships that make up the vast majority of ships that are successfully
			 pirated.
						(7)On June 15, 2011,
			 Assistant Secretary of State for Political-Military Affairs Andrew Shapiro
			 testified before the Subcommittee on Terrorism, Nonproliferation and Trade of
			 the Committee on Foreign Affairs of the House of Representatives that,
			 The problem is that the small number of ships that don’t follow best
			 management practices are responsible for the vast majority of those that are
			 actually pirated…we need to work with the shipping industry to put financial
			 pressure and incentives on those who are not following best management
			 practices and leading to this problem to take further action..
						(b)Declaration of
			 policyIt shall be the policy
			 of the United States to publically identify persons who show continual
			 disregard for internationally-recognized maritime best management practices
			 promoted by the Contact Group on Piracy off the Coast of Somalia, putting the
			 lives of their crew in jeopardy and contributing to the growing ransom demands
			 of Somali pirates.
					(c)Publication of persons
			 who show continual disregard for internationally-recognized maritime best
			 management practices
						(1)In
			 generalSubject to paragraph
			 (3), not later than 180 days after the date of the enactment of this Act and
			 annually thereafter (or more frequently as new information becomes available),
			 the President shall transmit to the appropriate congressional committees a list
			 of persons who the President determines continually disregard
			 internationally-recognized maritime best management practices promoted by the
			 Contact Group on Piracy off the Coast of Somalia.
						(2)Public
			 availabilityThe lists required under paragraph (1) shall be
			 printed in the Federal Register.
						(3)Termination
							(A)CertificationThe lists required under paragraph (1)
			 shall no longer be required on the date that is 30 days after the date on which
			 the President certifies to the appropriate congressional committees that the
			 insufficient use of internationally recognized best management
			 practices is no longer a contributing factor in the rise of maritime
			 piracy off the coast of Somalia.
							(B)NotificationThe
			 President shall notify the appropriate congressional committees not less than
			 15 days before making a certification described in subparagraph (A).
							(4)DefinitionsIn
			 this section:
							(A)Appropriate
			 congressional committeesThe term appropriate
			 congressional committees means—
								(i)the Committee on Foreign Affairs and the
			 Committee on Armed Services of the House of Representatives; and
								(ii)the Committee on Foreign Relations and the
			 Committee on Armed Services of the Senate.
								(B)PersonThe term person means any
			 natural person, or any business, legal entity, or association, including a
			 corporation, partnership, or joint venture.
							1110.United Nations High
			 Commissioner for Refugees and Religious Freedom
					(a)Sense of
			 CongressIt is the sense of Congress that the United Nations High
			 Commissioner for Refugees (UNHCR) should, within the next 12 months, accomplish
			 the following:
						(1)A review by UNHCR of the
			 extent to which UNHCR is processing Religion-Based Refugee Claims consistent
			 with Article 1A(2) of the 1951 Convention or the 1967 Protocol relating to the
			 Status of Refugees.
						(2)A thorough training of
			 UNHCR staff utilizing the UNHCR Guidelines for Religion-Based Refugee Claims,
			 including any additional materials necessary based on the review conducted
			 pursuant to paragraph (1), such as the Department of State’s Annual Report on
			 International Religious Freedom under section 102(b) of the International
			 Religious Freedom Act of 1998 (22 U.S.C. 6412(b)).
						(b)Reporting
						(1)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the Secretary of State shall submit to the appropriate
			 congressional committees a report on whether UNHCR has accomplished the
			 measures specified in paragraphs (1) and (2) of subsection (a), and any new
			 steps UNHCR has taken to strengthen implementation of the Guidelines referred
			 to in paragraph (2) of such subsection, with a particular focus on countries
			 that are contiguous to, or hosting asylum-seekers from, countries identified as
			 countries of particular concern for religious freedom under
			 section 402(b) of the International Religious Freedom Act of 1998 (22 U.S.C.
			 6442(b)) or listed on the Watchlist of the United States
			 Commission on International Religious Freedom for violations of religious
			 freedom.
						(2)Justification and
			 documentationIf the Secretary determines in the report under
			 paragraph (1) that UNHCR has not accomplished the aforementioned measures, or
			 has not taken any new steps to address the aforementioned concerns, the
			 Secretary shall submit to the appropriate congressional committees the
			 justification and documentation provided by UNHCR, if available, of the reasons
			 why no such actions were taken.
						1111.Exchange program for
			 women legislators and civil society leaders
					(a)In
			 generalThe Secretary of
			 State should encourage exchanges between women legislators and civil society
			 leaders in politics and decision-making processes. The Secretary should focus
			 such exchange program on the following countries:
						(1)Afghanistan.
						(2)The Democratic Republic
			 of the Congo.
						(3)Iraq.
						(4)Liberia.
						(5)South Sudan.
						(b)Sense of
			 CongressThese exchanges should seek to—
						(1)expand female
			 participation in international exchange programs of the Department of
			 State;
						(2)promote the advancement
			 of women leaders in national parliaments and civil society, reduce legal and
			 discriminatory barriers to women’s civil, educational, and economic equality;
			 and
						(3)promote the human and
			 civil rights of women and inclusion in decision-making structures as
			 fundamental components of democratic governance, stability, and economic
			 development.
						1112.National interest
			 waiver under the Child Soldiers Prevention Act of 2008Section 404(c) of the Child Soldiers
			 Prevention Act of 2008 (22 U.S.C. 2370c–1(c)) is amended to read as follows:
					
						(c)National interest
				waiverThe President may
				waive the application to a country of the prohibition in subsection (a)
				if—
							(1)the President determines
				that such waiver is in the national interest of the United States; and
							(2)the President provides to
				the appropriate congressional committees at least 15 days in advance of
				exercising the waiver a justification for granting such a waiver, including a
				certification that the government of the country has taken credible and
				verifiable steps to implement a plan of action to end the recruitment and use
				of child soldiers, including the demobilization of child
				soldiers.
							.
				BCountry-specific
			 provisions
				1121.Azores Cooperative
			 Initiative Program
					(a)AuthorizationThe
			 Secretary of State is authorized to support the Azores Cooperative Initiative
			 Program, to provide bilateral cooperation, expertise, and resources to design
			 and implement solutions pursuant to the provisions of the 1995 agreement
			 between the United States and Portugal, in areas of science, technology,
			 education, environment, and agriculture in order to further Luso-American
			 relations, including support for the following Program activities:
						(1)Integrated pest
			 management program for horticultural crops in the Azores, Portugal.
						(2)Establishment of
			 aquacultural research in the Azores.
						(3)Sustainable fisheries in
			 the Azores.
						(4)Improvements to the
			 Azores health care system, including epidemiology and control of Leptospirosis
			 in the Azores.
						(5)Geological risk
			 monitoring.
						(6)Tourism promotion.
						(7)Assistance in economic
			 policy analysis.
						(8)Technical cooperation for
			 rural development.
						(9)Export promotion of
			 Azorean products.
						(10)Training exchanges with
			 regard to the activities described in paragraphs (1) through (9).
						(b)Authorization of
			 appropriationsTo carry out subsection (a), there is authorized
			 to be appropriated to the Secretary $200,000 for fiscal year 2012 from existing
			 funds of the Department of State.
					1122.United States
			 embassies in Caribbean countries
					(a)Sense of
			 CongressIt is the sense of Congress that—
						(1)the Department of State should establish
			 embassies in Antigua and Barbuda, Dominica, St. Kitts and Nevis, St. Lucia, and
			 St. Vincent and the Grenadines, where the United States does not now have
			 embassies;
						(2)the United States Embassy
			 in St. George’s, Grenada, should serve as a model for future United States
			 embassies in such countries;
						(3)as the very large United
			 States diplomatic presence diminishes in Afghanistan and Iraq over time, the
			 Department of State should re-assign five of those diplomatic billets to the
			 five Caribbean countries identified in paragraph (1);
						(4)between the time of
			 passage of this Act and the coming reduction in the number of Department of
			 State Foreign Service officers in Iraq and Afghanistan, the Department of State
			 should plan for the establishment of embassies in the five Caribbean countries
			 identified in paragraph (1); and
						(5)such embassies should be
			 established not later than ten years after the date of enactment of this
			 Act.
						(b)Report, conditionality,
			 and exception
						(1)NotificationThe Secretary of State shall notify the
			 appropriate congressional committees when the total number of Foreign Service
			 officers in the United States embassies in Iraq and Afghanistan has been
			 reduced by 20 percent as compared to the total number of such officers as of
			 the date of the enactment of this Act.
						(2)Withholding of
			 fundsExcept as provided in
			 paragraph (3), if United States embassies have not been established in the five
			 Caribbean countries identified in subsection (a)(1) by the date that the total
			 number of Foreign Service officers in United States embassies in Iraq and
			 Afghanistan has been reduced by 20 percent under paragraph (1) of this
			 subsection, notwithstanding any other provision of law, five percent of the
			 amounts otherwise made available to the Overseas Building Operations account of
			 the Department of State shall be withheld until such time as such embassies are
			 established.
						(3)Exception for
			 delayThe Secretary of State may delay for up to one year the
			 establishment of the United States embassies in the five Caribbean countries
			 identified in subsection (a)(1) if the Secretary determines that more time is
			 needed to establish such embassies and submits to the appropriate congressional
			 committees a report explaining the reason for such delay.
						(4)Limitation on
			 additional fundingTo establish the United States embassies in
			 the five Caribbean countries identified in subsection (a)(1), the Secretary of
			 State may use only amounts that are available to the Department of State for
			 such purpose.
						1123.Limitation on funds
			 for U.S.-China Center of Excellence on Nuclear SecurityNo funds are authorized to be appropriated
			 for the establishment or operation of the U.S.-China Center of Excellence on
			 Nuclear Security resulting from the agreement signed in January 2011 between
			 the National Nuclear Security Administration and the China Atomic Energy
			 Authority, unless the President determines that the provision of such funds are
			 in the national security interest of the United States by contributing to
			 efforts to prevent terrorists from obtaining radioactive materials that could
			 be used in an explosive device.
				1124.Visas for certain
			 citizens of the People’s Republic of China
					(a)In
			 generalThe Secretary of
			 State shall seek to enter into an agreement with the People’s Republic of China
			 regarding the issuance of visas under section 101(a)(15)(I) of the Immigration
			 and Nationality Act (8 U.S.C. 1101(a)(15)(I)) to an alien who is a
			 state-controlled media worker from the People’s Republic of China only on a
			 one-for-one basis with an employment-based visa issued by the People’s Republic
			 of China to a citizen or national of the United States who is employed by the
			 Broadcasting Board of Governors.
					(b)DefinitionsIn this section—
						(1)the term
			 state-controlled media worker from the People’s Republic of
			 China means a representative of a media organization owned, operated,
			 or controlled by the People’s Republic of China, including—
							(A)China Central Television;
							(B)China Daily;
							(C)China National
			 Radio;
							(D)China News Service;
							(E)China Radio
			 International;
							(F)China Youth Daily;
							(G)Economic Daily;
							(H)Global Times;
							(I)Guangming Daily;
							(J)Legal Daily;
							(K)Liberation Army
			 Daily;
							(L)People’s Daily; or
							(M)Xinhua News Agency; and
							(2)the term Broadcasting Board of
			 Governors means—
							(A)the entity described under the United
			 States International Broadcasting Act of 1994; and
							(B)any other entity that
			 engages in broadcasting activities as a result of such Act.
							1125.Report on the
			 influence of the People’s Republic of China in Southwest Asia
					(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act and annually thereafter for
			 the next 2 years, the Secretary of State shall submit to the appropriate
			 congressional committees a report detailing—
						(1)the extent of strategic
			 ties between the People’s Republic of China and Pakistan, including arms
			 transfers, technological and military assistance (including nuclear and missile
			 capabilities), intelligence cooperation, ties to senior Pakistani civilian and
			 military leaders, commercial and defense industrial base development, and
			 efforts to expand strategic infrastructure in Pakistan (such as roads,
			 airfields, ports) and its motives for doing so; and
						(2)China’s strategic
			 interests in Afghanistan, including with respect to security, investment and
			 trade, as well as the interrelationship between Chinese policy toward
			 Afghanistan and Pakistan, respectively.
						(b)Public release of
			 reportThe report required under subsection (a) may be submitted
			 in classified and unclassified form, but the unclassified portion of the report
			 shall be published on the website of the Department of State.
					1126.Enforcement of United
			 States regulations on travel to CubaThe President shall fully enforce all United
			 States regulations as in effect on January 19, 2009, on travel to Cuba and
			 impose the corresponding penalties against individuals determined to be in
			 violation of such regulations.
				1127.Measures supporting
			 the reunification of Cyprus
					(a)PolicyIt
			 shall be the policy of the United States to continue to support measures aimed
			 at the reunification of Cyprus and to provide assistance to Cyprus only for
			 programs and activities that are consistent with the goal of reunification of
			 Cyprus and the achievement of a bi-communal, bi-zonal federation.
					(b)ConsultationThe
			 President shall, to the maximum extent practicable, consult with the Government
			 of the Republic of Cyprus with respect to the provision of United States
			 assistance in Cyprus in order to ensure the transparency of such
			 assistance.
					(c)Report
			 modificationSection 620C(c) of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2373(c)) is amended in the second sentence—
						(1)by striking
			 60-day and inserting 90-day; and
						(2)by inserting before the
			 period at the end the following: , including a detailed description of
			 programs and activities funded by the United States to help achieve the
			 reunification of Cyprus.
						1128.Pending claims
			 against the Kingdom of Saudi Arabia
					(a)FindingsCongress finds the following:
						(1)On May 19, 1992, the Subcommittee on Europe
			 and the Near East of the Committee on Foreign Affairs of the House of
			 Representatives held a hearing concerning commercial abuses experienced by
			 United States companies in Saudi Arabia and brought the matter to the attention
			 of the Saudi Embassy.
						(2)As a result of the May
			 19, 1992, hearing, outstanding claims by United States companies against the
			 Kingdom of Saudi Arabia resulted in the initiation by the Committee on Foreign
			 Affairs of the House of Representatives and the Committee on Foreign Relations
			 of the Senate of a special claims process to resolve the claims, which was
			 included in subsequent legislation.
						(3)Failure to resolve all
			 such claims has set a poor precedent for dispute resolution processes and trade
			 relations between the United States and the Kingdom of Saudi Arabia.
						(b)Sense of
			 CongressIt is the sense of
			 Congress that the Secretary of State should—
						(1)immediately engage with
			 the Kingdom of Saudi Arabia to resolve any outstanding claims described in
			 subsection (a) through the special claims process described in that subsection;
			 and
						(2)take this matter into
			 account when reviewing United States relations with the Kingdom of Saudi
			 Arabia, including with respect to current and future trade agreements and
			 related activities.
						(c)ReportThe Secretary of State shall, not later
			 than 30 days after the date of the enactment of this Act, and not later than
			 120 days thereafter, submit to the appropriate congressional committees a
			 report on the progress achieved in resolving any remaining claims described in
			 subsection (a).
					1129.Promotion of human
			 rights in Vietnam
					(a)FindingsCongress
			 finds the following:
						(1)The relationship between
			 the United States and the Socialist Republic of Vietnam has grown substantially
			 since the end of the trade embargo in 1994, with annual trade between the two
			 countries exceeding $15,300,000,000 in 2009.
						(2)The Government of
			 Vietnam’s transition toward greater economic freedom and trade has not been
			 matched by greater political freedom and substantial improvements in basic
			 human rights for Vietnamese citizens, including freedom of religion,
			 expression, association, and assembly.
						(3)The United States
			 Congress agreed to Vietnam becoming an official member of the World Trade
			 Organization in 2006, amidst assurances that the Government of Vietnam was
			 steadily improving its human rights record and would continue to do so.
						(4)Vietnam remains a
			 one-party state, ruled and controlled by the Communist Party of Vietnam (CPV),
			 which continues to deny the right of citizens to change their
			 Government.
						(5)Although in recent years
			 the National Assembly of Vietnam has played an increasingly active role as a
			 forum for highlighting local concerns, corruption, and inefficiency, the
			 National Assembly remains subject to the direction of the CPV and the CPV
			 maintains control over the selection of candidates in national and local
			 elections.
						(6)The Government of Vietnam
			 forbids public challenge to the legitimacy of the one-party state, restricts
			 freedoms of opinion, the press, and association and tightly limits access to
			 the Internet and telecommunication.
						(7)Since Vietnam’s accession
			 to the WTO on January 11, 2007, the Government of Vietnam arbitrarily arrested
			 and imprisoned numerous individuals for their peaceful advocacy of religious
			 freedom, democracy, and human rights, including Father Nguyen Van Ly, human
			 rights lawyers Nguyen Van Dai, Le Thi Cong Nhan, Cu Huy Ha Vu, and Le Cong
			 Dinh, and bloggers Nguyen Van Hai and Phan Thanh Hai.
						(8)The Government of Vietnam
			 continues to detain, imprison, place under house arrest, convict, or otherwise
			 restrict persons for the peaceful expression of dissenting political or
			 religious views.
						(9)The Government of Vietnam
			 has also failed to improve labor rights, continues to arrest and harass labor
			 leaders, and restricts the right to organize independently.
						(10)The Government of
			 Vietnam continues to limit the freedom of religion, restrict the operations of
			 independent religious organizations, and persecute believers whose religious
			 activities the Government regards as a potential threat to its monopoly on
			 power.
						(11)Despite reported
			 progress in church openings and legal registrations of religious venues, the
			 Government of Vietnam has halted most positive actions with respect to
			 religious freedom since the Department of State lifted the country of
			 particular concern (CPC) designation for Vietnam in November
			 2006.
						(12)The Government of
			 Vietnam controls all print and electronic media, including access to the
			 Internet, jams the signals of some foreign radio stations, including Radio Free
			 Asia, and has detained and imprisoned individuals who have posted, published,
			 sent, or otherwise distributed democracy-related materials.
						(13)People arrested in
			 Vietnam because of their political or religious affiliations and activities
			 often are not accorded due legal process as they lack full access to lawyers of
			 their choice, may experience closed trials, have often been detained for years
			 without trial, and have been subjected to the use of torture to admit crimes
			 they did not commit or to falsely denounce their own leaders.
						(14)Vietnam continues to be
			 a source country for the commercial sexual exploitation and forced labor of
			 women and girls, as well as for men and women legally entering into
			 international labor contracts who subsequently face conditions of debt bondage
			 or forced labor, and is a destination country for child trafficking and
			 continues to have internal human trafficking.
						(15)Although the Government
			 of Vietnam reports progress in combating human trafficking, it does not fully
			 comply with the minimum standards for the elimination of trafficking, and is
			 not making substantial efforts to comply.
						(16)United States refugee
			 resettlement programs, including the Humanitarian Resettlement (HR) Program,
			 the Orderly Departure Program (ODP), Resettlement Opportunities for Vietnamese
			 Returnees (ROVR) Program, general resettlement of boat people from refugee
			 camps throughout Southeast Asia, the Amerasian Homecoming Act of 1988, and the
			 Priority One Refugee resettlement category, have helped rescue Vietnamese
			 nationals who have suffered persecution on account of their associations with
			 the United States or, in many cases, because of such associations by their
			 spouses, parents, or other family members, as well as other Vietnamese
			 nationals who have been persecuted because of race, religion, nationality,
			 political opinion, or membership in a particular social group.
						(17)While previous programs
			 have served their purposes well, a significant number of eligible refugees from
			 Vietnam were unfairly denied or excluded, including Amerasians, in some cases
			 by vindictive or corrupt Vietnamese officials who controlled access to the
			 programs, and in others by United States personnel who imposed unduly
			 restrictive interpretations of program criteria. In addition, the Government of
			 Vietnam has denied passports to persons who the United States has found
			 eligible for refugee admission.
						(18)Congress has passed
			 numerous resolutions condemning human rights abuses in Vietnam, indicating that
			 although there has been an expansion of relations with the Government of
			 Vietnam, it should not be construed as approval of the ongoing and serious
			 violations of fundamental human rights in Vietnam.
						(b)Prohibition on
			 increased nonhumanitarian assistance to the Government of Vietnam
						(1)Assistance
							(A)In
			 generalExcept as provided in paragraph (2), the Federal
			 Government may not provide any nonhumanitarian assistance authorized to be
			 appropriated by this Act or any amendment made by this Act to the Government of
			 Vietnam during any fiscal year in an amount that exceeds the amount of such
			 assistance provided during fiscal year 2011 unless—
								(i)the Federal Government
			 provides assistance supporting the creation and facilitation of human rights
			 training, civil society capacity building, noncommercial rule of law
			 programming, and exchange programs between the Vietnamese National Assembly and
			 the United States Congress at levels commensurate with, or exceeding, any
			 increases in nonhumanitarian assistance to Vietnam authorized to be
			 appropriated by this Act or any amendment made by this Act;
								(ii)with respect to the
			 limitation for fiscal year 2012, the President determines and certifies to
			 Congress, not later than 30 days after the date of the enactment of this Act,
			 that the requirements of clauses (i) through (vii) of subparagraph (B) have
			 been met during the 12-month period ending on the date of the certification;
			 and
								(iii)with respect to the
			 limitation for subsequent fiscal years, the President determines and certifies
			 to Congress every 12 months after the certification required pursuant to clause
			 (ii) of this subparagraph, that the requirements of subparagraphs (i) through
			 (vii) of subparagraph (B) have been met during the 12-month period prior to
			 such certification.
								(B)RequirementsThe
			 requirements of this subparagraph are the following:
								(i)The Government of Vietnam
			 has made substantial progress toward releasing all political and religious
			 prisoners from imprisonment, house arrest, and other forms of detention.
								(ii)The Government of
			 Vietnam has made substantial progress toward—
									(I)respecting the right to
			 freedom of religion, including the right to participate in religious activities
			 and institutions without interference, harassment, or involvement of the
			 Government, for all of Vietnam’s diverse religious communities; and
									(II)returning estates and
			 properties confiscated from the churches and religious communities.
									(iii)The Government of
			 Vietnam has made substantial progress toward respecting the right to freedom of
			 expression, assembly, and association, including the release of independent
			 journalists, bloggers, and democracy and labor activists.
								(iv)The Government of
			 Vietnam has made substantial progress toward repealing or revising laws that
			 criminalize peaceful dissent, independent media, unsanctioned religious
			 activity, and nonviolent demonstrations and rallies, in accordance with
			 international standards and treaties to which Vietnam is a party.
								(v)The Government of Vietnam
			 has made substantial progress toward allowing Vietnamese nationals free and
			 open access to United States refugee programs.
								(vi)The Government of
			 Vietnam has made substantial progress toward respecting the human rights of
			 members of all ethnic and minority groups.
								(vii)Neither any official of
			 the Government of Vietnam nor any agency or entity wholly or partly owned by
			 the Government of Vietnam was complicit in a severe form of trafficking in
			 persons, or the Government of Vietnam took all appropriate steps to end any
			 such complicity and hold such official, agency, or entity fully accountable for
			 its conduct.
								(2)Exception
							(A)Continuation of
			 assistance in the national interestNotwithstanding the failure
			 of the Government of Vietnam to meet the requirements of clauses (i) through
			 (vii) of paragraph (1)(B), the President may waive the application of paragraph
			 (1) for any fiscal year if the President determines that the provision to the
			 Government of Vietnam of increased nonhumanitarian assistance authorized to be
			 appropriated by this Act or any amendment made by this Act would promote the
			 purpose of this section or is otherwise in the national interest of the United
			 States.
							(B)Exercise of waiver
			 authorityThe President may exercise the authority under
			 subparagraph (A) with respect to—
								(i)all United States
			 nonhumanitarian assistance to Vietnam authorized to be appropriated by this Act
			 or any amendment made by this Act; or
								(ii)one or more programs,
			 projects, or activities of such assistance.
								(3)DefinitionsIn
			 this section:
							(A)Nonhumanitarian
			 assistanceThe term nonhumanitarian assistance
			 means—
								(i)any assistance under the
			 Foreign Assistance Act of 1961 (including programs under title IV of chapter 2
			 of part I of that Act, relating to the Overseas Private Investment Corporation)
			 authorized to be appropriated by this Act or any amendment made by this Act,
			 other than—
									(I)disaster relief
			 assistance, including any assistance under chapter 9 of part I of that
			 Act;
									(II)assistance which
			 involves the provision of food (including monetization of food) or
			 medicine;
									(III)assistance for
			 refugees; and
									(IV)assistance to combat
			 HIV/AIDS, including any assistance under section 104A of that Act; and
									(ii)sales, or financing on
			 any terms, under the Arms Export Control Act.
								(B)Severe forms of
			 trafficking in personsThe term severe form of trafficking
			 in persons means any activity described in section 103(8) of the
			 Trafficking Victims Protection Act of 2000 (Public Law 106–386 (114 Stat.
			 1470); 22 U.S.C. 7102(8)).
							(c)Effective
			 dateThis section shall take effect on the date of the enactment
			 of this Act and shall apply with respect to the provision of nonhumanitarian
			 assistance to the Government of Vietnam authorized to be appropriated by this
			 Act or any amendment made by this Act during fiscal year 2012 and subsequent
			 fiscal years.
					(d)United States public
			 diplomacy
						(1)Radio Free Asia
			 transmissions to VietnamIt is the policy of the United States to
			 take such measures as are necessary to overcome the jamming of Radio Free Asia
			 by the Government of Vietnam.
						(2)United States
			 educational and cultural exchange programs with VietnamIt is the
			 policy of the United States that programs of educational and cultural exchange
			 with Vietnam should actively promote progress toward freedom and democracy in
			 Vietnam by providing opportunities to Vietnamese nationals from a wide range of
			 occupations and perspectives to see freedom and democracy in action and, also,
			 by ensuring that Vietnamese nationals who have already demonstrated a
			 commitment to these values are included in such programs.
						(e)Refugee resettlement
			 for nationals of VietnamIt
			 is the policy of the United States to offer refugee resettlement to nationals
			 of Vietnam (including members of the Montagnard ethnic minority groups) who
			 were eligible for the Orderly Departure Program (ODP), the Humanitarian
			 Resettlement (HR) Program, the Resettlement Opportunities for Vietnamese
			 Returnees (ROVR) Program, the Amerasian Homecoming Act of 1988, or any other
			 United States refugee program and who were deemed ineligible due to
			 administrative error or who for reasons beyond the control of such individuals
			 (including insufficient or contradictory information or the inability to pay
			 bribes demanded by officials of the Government of Vietnam) were unable or
			 failed to apply for such programs in compliance with deadlines imposed by the
			 Department of State.
					CStatements of
			 policy
				1131.Ecumenical
			 PatriarchateThe United States
			 calls on the Republic of Turkey to—
					(1)based on the goals
			 specified in the draft of the European Union Constitution, eliminate all forms
			 of discrimination, particularly those forms based on race or religion, and
			 immediately—
						(A)grant the Ecumenical
			 Patriarchate appropriate international recognition and ecclesiastic
			 succession;
						(B)grant the Ecumenical
			 Patriarchate the right to train clergy of all nationalities, not just Turkish
			 nationals; and
						(C)respect the human rights
			 and property rights of the Ecumenical Patriarchate;
						(2)pledge to uphold and
			 safeguard religious and human rights without compromise; and
					(3)continue the achievement
			 of processes and programs to modernize and democratize its society.
					1132.Special Envoy for the
			 Great Lakes Region of AfricaCongress calls on the President to appoint a
			 Special Envoy for the Great Lakes Region to help coordinate efforts to resolve
			 the instability and insecurity in Eastern Congo, as provided in section 107 of
			 the Democratic Republic of the Congo Relief, Security, and Democracy Promotion
			 Act of 2006 (Public Law 109–456; 22 U.S.C. 2151 note).
				1133.Lord’s Resistance
			 Army
					(a)FindingsCongress finds the following:
						(1)The Lord’s Resistance
			 Army has terrorized central Africa for 25 years, and abducted tens of thousands
			 of children, many of whom have been forced into child soldiering or sex
			 slavery.
						(2)The influence of the
			 Lord’s Resistance Army spans the border areas of South Sudan, Democratic
			 Republic of Congo, and Central African Republic.
						(3)The Lord’s Resistance Army has become one
			 of the deadliest rebel group in Congo, and has displaced hundreds of thousands
			 of people across central Africa, including South Sudan, the world’s newest
			 country where United States investments in peace and stability are
			 critical.
						(b)Statement of
			 policyIt shall be the
			 policy of the United States to implement the Administration’s strategy released
			 in November 2010 to mitigate and eliminate the threat to civilians and regional
			 stability posed by the Lord’s Resistance Army, in accordance with section 4 of
			 the Lord’s Resistance Army Disarmament and Northern Uganda Recovery Act of 2009
			 (Public Law 111–172; 22 U.S.C. 2151 note).
					(c)Statement of
			 policyIt is the policy of
			 the United States to investigate, hold accountable, and impose sanctions
			 against any individual or entity responsible for war crimes and crimes against
			 humanity in the Republic of Sudan or Republic of South Sudan.
					1134.Camp
			 AshrafIt shall be the policy
			 of the United States to—
					(1)urge the Government of
			 Iraq to uphold its commitments to the United States to ensure the continued
			 well-being of those individuals living in Camp Ashraf and prevent their
			 involuntary return to Iran in accordance with the United States Embassy
			 Statement on Transfer of Security Responsibility for Camp Ashraf of December
			 28, 2008;
					(2)take all necessary and appropriate steps in
			 accordance with international agreements to support the commitments of the
			 United States to ensure the physical security and protection of Camp Ashraf
			 residents; and
					(3)take all necessary and
			 appropriate steps to prevent the forcible relocation of Camp Ashraf residents
			 inside Iraq and facilitate the robust presence of the United Nations Assistance
			 Mission in Iraq in Camp Ashraf.
					1135.Human rights abuses
			 by the Government of Syria
					(a)FindingsCongress finds the following:
						(1)The Syrian Arab Republic is governed by an
			 authoritarian regime which continues to commit massive, systematic, and
			 extraordinary human rights abuses, including the use of torture and arbitrary
			 arrest and detention, and the most basic human and political rights to its
			 citizens.
						(2)The Government of Syria
			 continues to ruthlessly suppress pro-democracy protests within its borders and
			 has wantonly killed an estimated 1,500 people since the unrest began.
						(3)The United States,
			 European Union, and other responsible nations have imposed sanctions against
			 the Syrian regime for its extensive human rights abuses.
						(4)The Department of State’s
			 Annual Country Reports on Human Rights Practices for 2010 states that—
							(A)the Government of Syria
			 systematically repressed citizens’ ability to change their government…
			 imposed severe restrictions on civil liberties: freedoms of speech and press,
			 including Internet and academic freedom; freedoms of assembly and of
			 association, including severe restrictions on nongovernmental organizations
			 (NGOs); and freedoms of religion and movement; and
							(B)the security
			 forces committed arbitrary or unlawful killings, caused politically motivated
			 disappearances, and tortured and physically abused prisoners and detainees with
			 impunity.
							(b)Statement of
			 policyIt shall be the policy of the United States to—
						(1)continue to strongly
			 condemn the Government of Syria’s suppression of pro-democracy protests and its
			 extensive and systematic violations of and denial of the human rights of the
			 Syrian people; and
						(2)fully implement and
			 enforce the full range of United States sanctions against the Government of
			 Syria pursuant to the Syria Accountability and Lebanese Sovereignty Restoration
			 Act of 2003 and other provisions of law.
						1136.Relations with
			 RussiaIt shall be the policy
			 of the United States to—
					(1)strengthen bilateral
			 relations with Russia, in the interest of improving global security and the
			 prosperity of United States business and commercial entities;
					(2)encourage Russian
			 development of rules to govern a wide range of issues from services regulation
			 to foreign investment to intellectual property rights that will improve the
			 trade and investment climate and assure reliable partners to United States
			 potential investors, entrepreneurs, and exporters, under the conviction that a
			 rules-based system of competition protects United States interests and builds
			 trust between countries and peoples;
					(3)continue to collaborate
			 with the Russian Government and civil society to strengthen democracy and human
			 rights, combat corruption, deepen the rule of law, and liberalize banking,
			 finance, and other services, which are initiatives that improve the lives and
			 livelihoods of Russians, the transparency of their institutions, and the
			 confidence of their partners; and
					(4)continue to collaborate
			 with Russia to resolve international conflicts and to combat terrorism,
			 proliferation of nuclear weapons and other weapons of mass destruction, and
			 environmental degradation that threaten the global economy and security.
					1137.Cote
			 d’Ivoire
					(a)FindingsCongress finds the following:
						(1)The political crisis in
			 Cote d’Ivoire, which resulted from the disputed November 2010 Presidential
			 election, imperiled the civic, economic, and human rights of its citizens and
			 the political stability of the entire sub-region.
						(2)With 17 scheduled
			 elections across Africa in 2011, Ivoirian and international acceptance of Mr.
			 Gbagbo’s electoral claim would have aided and abetted the efforts of those
			 individuals who may seek to undermine the democratic will of Africa’s citizens
			 and reversed gains in democracy and governance across the continent.
						(3)On April 11, 2011, Mr.
			 Gbagbo was arrested and taken into the custody of the forces aligned with the
			 elected President, thereby creating an opportunity for the political and
			 security crisis in Cote d’Ivoire to be resolved and for rule of law to be
			 restored.
						(4)The United States has a
			 strong interest in promoting democracy and peace in Cote d’Ivoire and across
			 all of Africa.
						(b)Statement of
			 CongressCongress—
						(1)supports the democratic
			 aspirations of the Ivoirian people;
						(2)strongly condemns Mr.
			 Gbagbo’s attempt to circumvent the will of the people of Cote d’Ivoire the
			 majority of whom voted on November 29, 2010, to elect Alassane Ouattara as
			 their president;
						(3)welcomes the arrest of
			 former president Laurent Gbagbo and calls upon him to urge his supporters to
			 lay down their weapons and contribute to peace and reconciliation in the
			 country;
						(4)calls for an immediate
			 end to acts of violence, human rights abuses, the intimidation of United
			 Nations troops, and the hindrance of United Nations access to investigate
			 alleged violations of international human rights and humanitarian law;
						(5)asserts that Mr. Gbagbo
			 and his military and paramilitary forces must be held accountable for any human
			 rights crimes and abuses that they have perpetrated against citizens and
			 residents of Cote d’Ivoire, as must all other persons or entities who have
			 committed such violations;
						(6)calls on the United
			 States Government and international community to continue to provide support
			 for the ongoing efforts of the Economic Community of West African States and
			 the African Union efforts to resolve the Ivoirian crisis, in particular through
			 support for implementation of the conflict resolution framework and related
			 recommendations contained in the Report of the High Level Panel of the African
			 Union for the Resolution of the Crisis in Cote d’Ivoire of March 10,
			 2011;
						(7)calls on the United
			 Nations Security Council, with the support of the elected Government of Cote
			 d’Ivoire, the African Union, and ECOWAS, to continue to ensure that legal
			 democratic processes and international human rights and humanitarian law are
			 upheld in Cote d’Ivoire, and that there is accountability for violations
			 thereof;
						(8)supports the application
			 of smart, targeted sanctions against Mr. Gbagbo and his key supporters by the
			 United States Government and international community in order to send a clear
			 message that his rejection of the democratic process is unacceptable and that
			 impunity for human rights violations and economic crimes against the Ivoirian
			 people will not be tolerated;
						(9)supports the Economic
			 Community of West African States and the African Union’s aggressive steps to
			 constrict the access of the Gbagbo regime’s access to financial resources,
			 including all actions taken by the Central Bank of West African States (BCEAO)
			 of the West African Economic and Monetary Union (UEMOA) to achieve that
			 end;
						(10)calls on the United
			 States Government and other responsible nations to continue, in a coordinated
			 manner, to provide humanitarian assistance to those with emergency needs, both
			 within Cote d’Ivoire and in neighboring countries hosting Ivoirian refugees, as
			 necessary and appropriate;
						(11)calls on President
			 Ouattara to demonstrate restraint and uphold rule of law with respect to the
			 capture and potential prosecution of Mr. Gbagbo and his supporters, while
			 demonstrating commitment to reconciliation and recovery;
						(12)calls for an
			 independent, and impartial investigation of all allegations of mass killings
			 and other human rights abuses, and calls on President Ouattara to provide
			 unfettered access and the necessary resources for such an investigation to
			 occur, with the support of the United States and other responsible nations, as
			 necessary and appropriate;
						(13)calls for the
			 disarmament of all irregular security forces and militias; and
						(14)urges the Government of
			 Cote d’Ivoire to immediately commence national reconciliation efforts, invest
			 in rebuilding infrastructure, facilities, and institutions damaged as a result
			 of the military and political crisis, to ensure the safety of all persons
			 resident within Cote d’Ivoire and, facilitate the safe and voluntary return of
			 refugees and internally displaced people.
						1138.Water and
			 sanitation
					(a)FindingsCongress finds the following:
						(1)The Department of State and the United
			 States Agency for International Development have designated Global Health as a
			 policy priority for United States foreign assistance.
						(2)Clean, potable water and
			 adequate sanitation are indispensable foundations of healthy societies.
						(3)Urban areas, where the
			 expansion of slums reduces access to clean water and proper sanitation, are
			 particularly prone to the spread of disease.
						(4)Diseases related to
			 unsafe water and inadequate sanitation account for [80 percent of sicknesses in
			 developing countries].
						(b)Statement of
			 policyIt shall be the policy of the United States to address
			 waterborne illnesses and conditions related to poor sanitation as priorities
			 for United States global health policy.
					DSense of Congress
			 provisions
				IGeneral
			 provisions
					1141.Bureau of Educational
			 and Cultural Affairs
						(a)FindingsCongress finds the following:
							(1)The Bureau of Educational
			 and Cultural Affairs of the Department of State engages students, educators and
			 rising leaders in more than 160 countries through academic, cultural, sports,
			 and professional exchanges.
							(2)These robust and
			 effective international education, cultural exchange and leadership development
			 programs strengthen relationships of the United States with foreign partners
			 that in turn benefit the United States economy and national security.
							(3)The Department of State’s
			 Competitive Grants Program within the Bureau of Educational and Cultural
			 Affairs’ Exchange critically supports academic, cultural and professional
			 exchange and training programs that seek mutual understanding and the free
			 exchange of ideas between the people of the United States and the people of
			 other countries.
							(4)Broadening our
			 understanding of other cultures, languages, foreign governments, and economies
			 makes us stronger as a country.
							(5)As Secretary of State
			 Hillary Clinton noted in February 2011, There is nothing that is more
			 effective than having people break down barriers [through
			 exchange].
							(6)The Bureau of Educational
			 and Cultural Affairs’ focus on global education, women, youth, underserved
			 audiences and the formation of critical global communities, as well as its
			 concentration on countries of strategic importance, such as Afghanistan,
			 Pakistan, Iraq, and Indonesia, serve the interests of the United States around
			 the world.
							(7)Alumni outreach engages
			 thousands of Bureau Educational and Cultural Affairs alumni around the world
			 and assures a strong return on investment.
							(8)The Bureau of Educational
			 and Cultural Affairs alumni encompass over one million people around the world,
			 including more than 50 Nobel Laureates and over 350 current and former heads of
			 state and government.
							(b)Sense of
			 CongressIt is the sense of Congress that the Bureau of
			 Educational and Cultural Affairs of the Department of State fosters mutual
			 understanding between the people of the United States and the people of other
			 countries to promote friendly and peaceful relations as mandated by the Mutual
			 Educational and Cultural Exchange Act of 1961.
						1142.Department of State
			 code of conduct to prevent human trafficking
						(a)Sense of
			 CongressIt is the sense of
			 Congress that the Secretary of State should institute a code of conduct within
			 the Department of State to prevent severe forms of trafficking in persons.
						(b)Matters to be
			 includedThe code of conduct described in subsection (a) should
			 outline necessary steps to ensure that Department of State contractors and
			 subcontractors do not engage in trafficking in persons.
						1143.Public
			 diplomacy
						(a)FindingsCongress finds the following:
							(1)New media and
			 communication technologies have given rise to explosive growth in the volume
			 and frequency of information flowing to consumers worldwide.
							(2)Individuals and entities
			 that seek to undermine United States principles and ideals are actively engaged
			 in shaping perceptions about the United States and its role in world
			 affairs.
							(3)The 9/11 Commission
			 concluded in its report that long-term success against terrorism demands
			 the use of all elements of national power, including foreign aid and
			 public diplomacy. The Commission cautioned, If we favor one tool while
			 neglecting others, we leave ourselves vulnerable and weaken our national
			 effort..
							(b)Sense of
			 CongressIt is the sense of Congress that—
							(1)strengthening United
			 States public diplomacy through increased collaboration with the private sector
			 should be a top United States foreign policy priority;
							(2)the Secretary of State
			 should consider ways to strengthen current outreach efforts to key audiences in
			 Egypt, Pakistan, Turkey, and Russia.
							1144.Human rights
			 prioritiesIt is the sense of
			 Congress that, recognizing that standing for fundamental human rights and
			 against human rights abuse abroad is in keeping with United States values, the
			 Secretary of State should ensure that such issues are incorporated, on a basis
			 at least equal to the attention given to economic and political factors, into
			 United States bilateral relationships.
					1145.Discouraging murder
			 and other forms of violenceIt
			 is the sense of Congress that the Secretary of State should discourage foreign
			 governments from condoning murder and other forms of physical violence that is
			 directed against individuals because of their sexual orientation or gender
			 identity.
					1146.International
			 cooperation in spaceIt is the
			 sense of Congress that any effort to expand international cooperation in space,
			 such as adding new partners to the International Space Station, conducting
			 operations beyond low Earth orbit, exploring the Moon and Mars, launching deep
			 space probes, and developing related technology and capabilities should not
			 include participation by entities owned, controlled, chartered by, or located
			 within the People’s Republic of China.
					1147.Boundary, water, and
			 fisheries commissions
						(a)FindingsCongress
			 finds the following:
							(1)The boundary, water, and
			 fisheries commissions funded using the funds authorized to be appropriated
			 under section 104 are longstanding treaty- and agreement-based organizations
			 formed to address important border, water, and fisheries resource issues, and
			 receive substantial financial support from United States taxpayers.
							(2)Although paragraph (g) of
			 Article 24 of the 1944 Water Treaty between Mexico and the United States (59
			 Stat. 1219) requires the International Boundary and Water Commission (United
			 States and Mexico) to annually submit a joint report to the United States and
			 Mexican Governments, the last English-language Annual Report was filed for
			 2006, and contained no detail regarding the cost of the Commission’s particular
			 activities or the specific allocation of Commission resources.
							(3)The International Joint
			 Commission last filed an Annual Report for 2008 which, although it described
			 past Commission projects and activities in general terms, contained no detail
			 regarding the cost of its particular activities or the specific allocation of
			 Commission resources.
							(4)The International
			 Boundary Commission (United States and Canada) last filed an Annual Report for
			 2007.
							(5)The Great Lakes Fishery
			 Commission, the largest recipient of United States assistance to international
			 fisheries commissions, last filed an Annual Report for 2006, which was six
			 pages long and contained three lines of financial data.
							(6)In contrast, the most
			 recent Annual Report by the Pacific Salmon Commission (filed in September 2010
			 for the 2007/2008 period) was 189 pages long, and contained an independently
			 audited financial statement.
							(b)Sense of
			 CongressIt is the sense of Congress that timely reporting by the
			 boundary, water, and fisheries commissions that sufficiently explains each such
			 commission’s activities and the disposition of each such commission’s resources
			 is necessary to maintain public support for their continued funding.
						IICountry-specific
			 provisions
					1151.Keystone XL
			 pipelineIt is the sense of
			 Congress that—
						(1)the delay of the Secretary of State to
			 authorize the Presidential Permit for the Keystone XL pipeline has adversely
			 affected the United States economy and weakened United States national
			 security;
						(2)according to the Energy
			 Information Administration, in 2010, the United States imported 2,321 barrels
			 per day from Canada;
						(3)Canada, as a democratic
			 ally, offers a stable source of energy for the United States;
						(4)support of this pipeline
			 is contingent upon the adherence of any private company, contractor, or
			 subsidiary, connected to this project to the Iran Sanctions Act of 1996, the
			 Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010, and
			 other provisions of United States law; and
						(5)in accordance with all
			 applicable rules and guidelines, the Secretary of State should promptly
			 authorize the Presidential Permit for the Keystone XL pipeline.
						1152.Activities of the
			 People’s Republic of China in Africa
						(a)FindingsCongress finds the following:
							(1)China is one of the
			 world’s largest investors in Africa.
							(2)Bilateral trade deals
			 have been signed between China and 45 African countries.
							(3)The China-Africa
			 Development Fund was created to invest in African equities, and plans call for
			 an expansion to $5 billion.
							(4)According to Tapiwa
			 Mashakada, Zimbabwe’s Minister of Economic Planning and Investment, the China
			 Development Bank could invest up to $10 billion in Zimbabwe, site of the
			 world’s second-largest platinum deposit.
							(5)Chinese direct investment
			 in Zambia, with a focus on copper mining, surpassed $1 billion in 2010.
							(6)Sudan is China’s
			 third-largest trade partner in Africa, and China has been its biggest arms
			 supplier. China continues to be criticized by human rights observers for
			 supplying weapons in violation of the United Nations weapons embargo of
			 Sudan.
							(7)Chinese direct investment
			 in Nigeria exceeded $7 billion in 2010, with a focus on oil investments in the
			 conflict-ridden Niger Delta.
							(8)According to reports,
			 China’s African investments may increase by 70 percent from 2009 to 2015, to
			 $50 billion, and Chinese-African bilateral trade may double from 2010 to 2015,
			 to $300 billion.
							(b)Sense of
			 CongressIt is the sense of Congress that—
							(1)the United States
			 Government should have a firm understanding of China’s rapid expansion in
			 natural resource-rich, high-conflict areas of Africa; and
							(2)the United States-China
			 Economic and Security Review Commission should, as part of its existing mandate
			 and resources, prepare a report on China’s activities in Africa as they relate
			 to the United States-China relationship.
							1153.Actions to secure
			 freedom of Chen Guangcheng and other human rights defenders in the People’s
			 Republic of China
						(a)FindingsCongress finds the following:
							(1)Blind, self-taught legal advocate Chen
			 Guangcheng publicly exposed the fact that in 2005, 130,000 involuntary
			 abortions and sterilizations were performed on women in Linyi County, Shandong
			 Province in a single year.
							(2)Mr. Chen was arrested on
			 June 21, 2006, tried on November 27, 2006, and sentenced on December 1, 2006,
			 to four years and three months in jail, on charges of intentional
			 destruction or damage to property and gathering people to
			 disturb traffic order.
							(3)The prosecution and trial
			 of Mr. Chen has drawn repeated criticism for its lack of due process of law,
			 including the detention of his defense lawyers on the eve of trial and the
			 alleged extraction of witness statements under torture.
							(4)Time Magazine named Mr.
			 Chen one of 2006’s Top 100 People Who Shape Our World, in the
			 category of Heroes and Pioneers.
							(5)In August 2007, Chinese
			 authorities stopped Mr. Chen’s wife, Yuan Weijing, at the airport, revoked her
			 passport, and forcibly returned her to her village as she attempted to travel
			 to Manila to collect Mr. Chen’s Magsaysay Award, known as Asia’s Nobel Prize.
							(6)Mr. Chen was released
			 from prison on September 9, 2010, with a chronic, debilitating intestinal
			 illness contracted in prison, for which he has been allowed no medical
			 treatment.
							(7)Mr. Chen is now under
			 house arrest, where he has been repeatedly and severely beaten, and denied
			 adequate medical treatment and nutrition despite fragile and deteriorating
			 health.
							(8)Mr. Chen’s wife, Yuan
			 Weijing, and their children have been subjected to harassment, surveillance,
			 and confinement throughout Mr. Chen’s imprisonment and house arrest.
							(9)Mr. Chen and Ms. Yuan
			 secretly recorded a video describing the harsh conditions of their house
			 arrest, which included constant surveillance by 66 security police, severed
			 telephone and internet connections, lack of adequate food, and continued
			 intimidation by officials, who enter their home at any time, without notice.
							(10)In February 2011,
			 following the video’s release, Mr. Chen’s legal team tried to assist him, but
			 several were placed under house arrest, and two of his lawyers, Jiang Tianyong
			 and Teng Biao, were beaten and later disappeared.
							(11)The Foreign
			 Correspondents’ Club of China issued the following warning on February 17,
			 2011, Correspondents should be careful if they attempt to enter the
			 village of activist Chen Guangcheng in Shandong Province. In recent days
			 several correspondents have encountered groups of violent, plainclothes thugs.
			 . . They have pushed reporters around, threatened them with bricks, damaged
			 their cars, confiscated or destroyed their equipment and taken their press
			 credentials.
							(12)The 2010
			 Congressional-Executive Commission on China Report states that Chinese
			 authorities continued to implement population planning policies that interfere
			 with and control the reproductive lives of women, employing various methods
			 including fines, cancellation of state benefits and permits, forced
			 sterilization, forced abortion, arbitrary detention, and other
			 abuses.
							(b)Sense of
			 CongressIt is the sense of Congress that—
							(1)the Government of the People’s Republic of
			 China should cease its harassment of Chen Guangcheng and his family, including
			 his wife, daughter, son, and mother, and arrange medical treatment for him and
			 his wife, Yuan Weijing;
							(2)the Government of the
			 People’s Republic of China should release Chen Guangcheng and his family from
			 house arrest, allow them freedom of movement, and allow access to him by
			 international diplomats and journalists;
							(3)the President and the Secretary of State
			 should actively and repeatedly seek diplomatic visits to Chen Guangcheng and
			 his family;
							(4)the President, Secretary
			 of State, and other Administration officials should raise the issue of
			 harassed, arrested, disappeared, and disbarred human rights lawyers and
			 defenders with the Government of the People’s Republic of China and link this
			 issue to United States interests in the rule of law and human rights;
							(5)the President, Secretary
			 of State, and other United States Government officials should aggressively and
			 repeatedly raise the issue of the coercive implementation of China’s birth
			 limitation policy with President Hu Jintao; and
							(6)Chen Guangcheng and his
			 wife, Yuan Weijing, are to be commended for their courage and integrity and
			 should be supported in their determination to expose and oppose coercive
			 population control methods in China that violate the human rights of
			 women.
							1154.Chinese
			 drywall
						(a)FindingsCongress finds the following:
							(1)Between 2001 through 2009, contaminated
			 drywall manufactured in China was imported into the United States and used in
			 home construction.
							(2)It has been found through
			 scientific studies, including a study by Sandia National Laboratories in New
			 Mexico, that the contaminated drywall imported from China creates a corrosive
			 environment for fire safety alarm devices, such as smoke and carbon monoxide
			 alarms, electrical distribution components, such as receptacles, switches, and
			 circuit breakers, and gas service piping and fire suppression sprinkler systems
			 installed in the affected homes.
							(3)Based on these scientific
			 findings, the United States Consumer Product Safety Commission issued an
			 updated Remediation Protocol for Homes with Problem Drywall on March 18, 2011,
			 which recommends the replacement of all contaminated drywall and replacement of
			 fire safety alarm devices, electrical distribution components, and gas service
			 piping and fire suppression sprinkler systems.
							(4)In addition, homeowners
			 with contaminated drywall from China have indicated that the drywall releases a
			 strong sulfur-like odor that renders the home uninhabitable.
							(5)Companies in China that
			 manufactured and exported the contaminated drywall to the United States have
			 refused to meet with United States officials, including representatives of the
			 Consumer Product Safety Commission, have not provided financial assistance to
			 homeowners with contaminated drywall from China, and have not submitted to
			 jurisdiction in United States Federal Courts that are hearing cases on
			 contaminated drywall from China.
							(b)Sense of
			 CongressIt is the sense of Congress that—
							(1)the Secretary of State should insist that
			 Government of the People’s Republic of China, which has ownership interests in
			 the companies that manufactured and exported contaminated drywall to the United
			 States, have the companies meet with representatives of the United States
			 Government on remedying homeowners that have contaminated drywall in their
			 homes; and
							(2)the Secretary of State
			 should insist that the Government of the People’s Republic of China have the
			 companies that manufactured and exported contaminated drywall submit to
			 jurisdiction in United States Federal Courts and comply with any decisions
			 issued by the Courts for homeowners with contaminated drywall.
							1155.Rights of religious
			 minorities in Egypt
						(a)Statement of
			 CongressCongress is
			 concerned about the state of religious freedom in Egypt and the plight of
			 religious minorities in the country, including Coptic Christians.
						(b)Sense of
			 CongressThe Office of
			 International Religious Freedom and the Bureau of Democracy, Human Rights and
			 Labor at the Department of State should dedicate all appropriate resources to
			 promoting the rights of religious minorities in Egypt.
						1156.Plight of Coptic
			 Christians in Egypt
						(a)FindingsCongress
			 finds the following:
							(1)Coptic Christians in
			 Egypt have been subject to discrimination, oppression, and violent attacks as
			 documented by the United State Commission on International Religious Freedom
			 (USCIRF) and other human rights groups.
							(2)USCIRF has called for
			 Egypt to be designated as a Country of Particular Concern pursuant to the
			 International Religious Freedom Act of 1998.
							(3)Credible reports
			 concerning the disappearance, forced conversion, and forced marriages of Coptic
			 Christian women and girls in Egypt reveal a consistent pattern of targeting
			 such vulnerable individuals with deceptive practices, often involving
			 psychological and physical abuse, including rape, beatings, confinement, and
			 isolation from their families.
							(4)The Government of Egypt
			 has failed to credibly investigate these allegations, creating a climate of
			 impunity for the perpetrators of these crimes and denying justice to the
			 victims and their families.
							(5)The current political
			 uncertainty in Egypt has increased concerns as to whether the religious freedom
			 and other human rights of Coptic Christians will be respected and
			 protected.
							(b)Sense of
			 congressIt is the sense of Congress that the Administration
			 should include the protection of Coptic Christian communities and respect for
			 their human rights as a priority in diplomatic engagements with the Government
			 of Egypt, including regular bilateral consultations on the status of
			 investigations, prosecutions, sentencing, and imprisonment of perpetrators of
			 human rights violations against Coptic Christians.
						1157.State sponsorship of
			 terrorism by EritreaIt is the
			 sense of Congress that—
						(1)given the growing
			 security threat from al Shabaab, a United States-designated foreign terrorist
			 organization, every effort should be made to tackle its outside sources of
			 support;
						(2)Eritrea’s ongoing and
			 well-documented support for armed insurgents in Somalia, including al Shabaab,
			 poses a significant threat to the national security interests of the United
			 States and East African countries; and
						(3)the Secretary of State
			 should designate Eritrea as a state sponsor of terrorism pursuant to section
			 6(j) of the Export Administration Act of 1979, section 40 of the Arms Export
			 Control Act, and section 620A of the Foreign Assistance Act of 1961.
						1158.Holocaust-era
			 property restitution and compensation by certain European
			 countriesIt is the sense of
			 Congress that—
						(1)countries in Central and
			 Eastern Europe that have not already done so should return looted and
			 confiscated properties from the Holocaust to their rightful owners or, where
			 restitution is not possible, pay equitable compensation, in accordance with
			 principles of justice and in an expeditious manner that is transparent and
			 fair;
						(2)to this end, such countries should follow
			 the Terezin Declaration of June 30, 2009, and the Guidelines and Best Practices
			 for the Restitution and Compensation of Immovable (Real) Property Confiscated
			 or Otherwise Wrongfully Seized by the Nazis, Fascists and Their Collaborators
			 during the Holocaust (Shoah) Era between 1933-1945, including the Period of
			 World War II, both of which were adopted by more than 40 countries in Prague on
			 June 9, 2010; and
						(3)countries in Central and Eastern Europe
			 should enact and implement appropriate restitution and compensation legislation
			 to facilitate private, communal, and religious property restitution.
						1159.Democracy in
			 GeorgiaIt is the sense of
			 Congress that—
						(1)Georgia is a strategic
			 partner of the United States and the United States should fully support the
			 development and consolidation of effective democratic governance in Georgia,
			 respect for human rights and the rule of law, an independent media, and a
			 vibrant civil society;
						(2)the United States should
			 support the strengthening of democratic government institutions, including
			 truly independent executive, judicial, and legislative branches that exhibit
			 effective transparency and accountability;
						(3)the United States should
			 support a free and fair electoral system in Georgia with a diverse and robust
			 multi-party political system representative of Georgia’s diverse
			 population;
						(4)the United States should
			 fully support Georgia’s efforts to join NATO and the transatlantic community;
			 and
						(5)the United States should
			 fully support Georgia’s territorial integrity and should urge the European
			 Union, its Member States, and other responsible countries to call for an
			 immediate and complete withdrawal of Russian troops occupying Georgian
			 territory in accordance with the August and September 2008 ceasefire
			 agreements.
						1160.Urging the immediate
			 return of United States children abducted to Japan
						(a)FindingsCongress
			 finds the following:
							(1)More than 300 United
			 States children have been wrongfully removed to and retained in Japan since the
			 United States began keeping records in 1994.
							(2)At least 31 United States
			 children were wrongfully removed to and retained in Japan in 2010 alone.
							(3)The Department of State
			 currently has at least 113 open cases involving 156 children who have been
			 reported to the Department and who are being retained in Japan against the
			 wishes of their parent in the United States and, in many cases, in direct
			 violation of a valid United States court order.
							(4)Congress is not aware of
			 any legal decision that has been issued and enforced by the Government of Japan
			 to return a single abducted child to the United States.
							(5)Japan has announced that
			 it is preparing to ratify the 1980 Hague Convention on the Civil Aspects of
			 International Child Abduction (the Hague Convention).
							(6)The Hague Convention
			 provides enumerated defenses designed to provide protection to children alleged
			 to be subjected to a grave risk of physical or psychological harm in the
			 left-behind country.
							(7)The Hague Convention by
			 its own terms would not apply to any abductions occurring before Japan’s
			 ratification of the Hague Convention, therefore necessitating that a separate
			 protocol be established to immediately address the existing abduction cases of
			 all United States children wrongfully removed to and currently retained in
			 Japan.
							(8)According to the
			 Department of State’s April 2009 Report on Compliance with the Hague Convention
			 on the Civil Aspects of International Child Abduction, abducted children are at
			 risk of serious emotional and psychological problems and have been found to
			 experience anxiety, eating problems, nightmares, mood swings, sleep
			 disturbances, aggressive behavior, resentment, guilt, and fearfulness, and as
			 adults may struggle with identity issues, their own personal relationships, and
			 parenting.
							(9)Left-behind parents may
			 encounter substantial psychological, emotional, and financial problems, and
			 many may not have the financial resources to pursue civil or criminal remedies
			 for the return of their children in foreign courts or political systems.
							(b)Sense of
			 CongressIt is the sense of Congress that—
							(1)the Hague Convention on
			 the Civil Aspects of International Child Abduction (the Hague
			 Convention), if ratified by Japan, will not provide for the resolution
			 of the existing cases involving the abductions of more than 156 United States
			 children to Japan;
							(2)the United States, by way
			 of a memorandum of understanding with the Government of Japan, and through all
			 other appropriate means, should seek the immediate return of all United States
			 children wrongfully removed to or retained in Japan; and
							(3)the Secretary of State
			 should take any and all other appropriate measures to ensure that left behind
			 parents with United States children wrongfully removed or retained in Japan,
			 have direct access and communications with their children.
							1161.Relating to the
			 Quartet and contacts with any Palestinian government
						(a)FindingsCongress finds the following:
							(1)On January 30, 2006, the
			 Quartet stated that all members of a future Palestinian government must be
			 committed to nonviolence, recognition of Israel, and acceptance of previous
			 agreements and obligations, including the Roadmap, and recalled this statement
			 on March 30, 2006, following the formation of a Hamas-controlled Palestinian
			 government.
							(2)On July 5, 2011, the
			 Quartet called for an end to the deplorable five-year detention of Gilad
			 Shalit.
							(b)Sense of
			 CongressIt is the sense of Congress that the Secretary of State
			 should urge the Quartet to adopt the immediate and unconditional release of
			 Gilad Shalit as an additional condition for contact with any Palestinian
			 government in which Hamas participates.
						1162.Democracy and the
			 rule of law in the Russian FederationIt is the sense of Congress that—
						(1)the Government of the
			 Russian Federation should—
							(A)safeguard human rights, including freedoms
			 of speech, assembly, and association; and
							(B)take all necessary steps to ensure that the
			 upcoming parliamentary and presidential elections meet international electoral
			 standards and are universal, free, equal, fair, secret, transparent, and
			 accountable and to—
								(i)allow credible,
			 independent electoral observers, both domestic and international for both
			 long-term and short-term observation missions, unrestricted and timely access
			 to complete their work;
								(ii)take steps to ensure
			 that the text and implementation of election law in the Russian Federation is
			 consistent with international electoral standards;
								(iii)provide access to the
			 ballot for all political parties and candidates by removing unreasonable
			 barriers to political party registration and to candidate acceptance on
			 electoral ballots and by ensuring fair, impartial, and timely consideration of
			 all political party registration applications; and
								(iv)undertake an impartial,
			 independent investigation of the procedures used to deny the party registration
			 application of the Party of the People’s Freedom (PARNAS) to ensure that the
			 procedures used were consistent with international standards; and
								(2)the President and the Secretary of State
			 should make respect for democracy, the rule of law, and human rights a priority
			 in the ongoing relationship and dialogue between the Governments of the United
			 States and the Russian Federation, in particular in light of the upcoming
			 parliamentary and presidential elections in Russia.
						1163.Republic of the Sudan
			 and Republic of South Sudan
						(a)FindingsCongress finds the following:
							(1)The United States was a witness to the 2005
			 Comprehensive Peace Agreement (CPA), which marked the end of more than two
			 decades of civil war between North and South Sudan that resulted in the deaths
			 of more than 2,000,000 people.
							(2)The CPA provided the
			 framework for a historic referendum to determine the future status of South
			 Sudan held between January 9, 2011, and January 15, 2011.
							(3)On February 7, 2011, the
			 Southern Sudan Referendum Commission announced that the people of South Sudan
			 voted in favor of succession from the Republic of the Sudan by a margin of 98.8
			 percent in a credible and transparent vote.
							(4)The mandate for the
			 United Nations Mission in Sudan (UNMIS), which was established by United
			 Nations Security Council Resolution 1590 on March 24, 2005, and was
			 instrumental in supporting the implementation of the CPA, expired on July 9,
			 2011, with the completion of the CPA Interim Period.
							(5)The mandate for the
			 United Nations Mission in South Sudan (UNMISS), as established by United
			 Nations Security Council Resolution 1996 (2011), commenced on July 9,
			 2011.
							(6)Several outstanding issues relating to CPA
			 implementation and potential points of conflict remain unresolved between North
			 and South Sudan, including the final status of the contested area of Abyei,
			 ongoing violence in Southern Kordofan and Blue Nile, disputed border areas,
			 citizenship rights and nationality, division of oil resources and profits,
			 currency, international debt and assets, the liberation of slaves from South
			 Sudan still held in Sudan, and other matters.
							(7)Lasting peace and
			 stability for the region cannot be realized until all outstanding elements of
			 the CPA are dealt with in a fair and peaceful manner and a comprehensive peace
			 is secured in Darfur.
							(b)Sense of
			 CongressIt is the sense of Congress that—
							(1)the independence of the Republic of South
			 Sudan represents an historic opportunity for peace in the region and the people
			 of South Sudan should be commended for freely and peacefully expressing their
			 desire for independence through a credible and transparent referendum;
							(2)the people and leaders of
			 South Sudan should be commended for their efforts to reach this historic
			 milestone;
							(3)all parties should continue to work to
			 resolve outstanding matters relating to implementation of the Comprehensive
			 Peace Agreement for Sudan, including the final status of Abyei, disputed border
			 areas, the completion of popular consultations and security arrangements in
			 Southern Kordofan and Blue Nile, citizenship and nationality, division of oil
			 resources and profits, currency, international debt and assets, the liberation
			 of slaves from South Sudan still held in Sudan, and other matters in order to
			 ensure a smooth transition to two states and to mitigate points of
			 conflict;
							(4)all parties should fully
			 implement their June 20, 2011, agreement on temporary arrangements for the
			 contested Abyei area and swiftly establish a cessation of hostilities in
			 Southern Kordofan;
							(5)the deployment of up to
			 4,200 Ethiopian peacekeepers to Abyei and the new United Nations Mission in
			 South Sudan (UNMISS) are expected to help provide security and stability in the
			 region;
							(6)peace, rule of law,
			 security, and good governance should be promoted throughout Sudan and South
			 Sudan, particularly efforts to—
								(A)advance security and
			 stability in both countries, especially in critical areas such as Darfur, Blue
			 Nile, and Southern Kordofan and in Abyei;
								(B)promote respect for the
			 human and civil rights of all, including southerners living in Sudan and
			 northerners living in South Sudan;
								(C)encourage the development
			 of multi-party democracy, vibrant democratic institutions, and freedom of
			 speech and association;
								(D)prevent extremists groups
			 from exploiting the territories of Sudan and South Sudan and encourage full
			 cooperation with the United States on counterterrorism priorities; and
								(E)encourage a productive
			 relationship between Sudan and South Sudan that recognizes the mutual need for
			 cooperation and an open flow of people and goods across borders and to refrain
			 from the use of proxy forces to foment conflict;
								(7)the United States and other responsible
			 countries should support the Legislative Assembly of the Republic of South
			 Sudan, and the Auditor General’s office as it works to create a Petroleum
			 Directorate, to ensure full accountability in the management of the country’s
			 oil sector; and
							(8)the Darfur peace process
			 should remain a priority in United States relations with Sudan, particularly
			 with regard to efforts to secure a just and lasting peace in Darfur,
			 humanitarian access to vulnerable populations, and freedom of movement for the
			 African Union-United Nations Mission in Darfur (UNAMID).
							1164.Sale of F-16 fighter
			 aircraft to Taiwan
						(a)FindingsCongress finds the following:
							(1)The Taiwan Relations Act
			 (Public Law 96–8) codified in law the basis for continued commercial, cultural,
			 and other relations between the people of the United States and the people of
			 Taiwan.
							(2)The Taiwan Relations Act
			 states that the United States will make available to Taiwan such defense
			 articles and defense services in such quantity as may be necessary to enable
			 Taiwan to maintain a sufficient self-defense capability, and that
			 both the President and the Congress shall determine the nature and
			 quantity of such defense articles and services based solely upon their judgment
			 on the needs of Taiwan, in accordance with procedures established by
			 law.
							(3)A Department of Defense
			 report on the military power of the People’s Republic of China in 2010 stated
			 that China’s military build-up opposite [Taiwan] continued unabated. The
			 [People’s Liberation Army] is developing the capability to deter Taiwan
			 independence or influence Taiwan to settle the dispute on Beijing’s terms…[and]
			 the balance of cross-Strait military forces continues to shift in the
			 mainland’s favor.
							(4)A Defense Intelligence
			 Agency assessment of Taiwan’s air defense status in 2010 concluded that while
			 Taiwan has nearly 400 combat aircraft in service, far fewer are
			 operationally capable.
							(5)Taiwan’s president stated
			 in a newspaper interview on February 17, 2011, that Taiwan needs both new F-16
			 C/D fighter jets and upgrades to the Taiwan Air Forces’ existing fleet of F-16
			 A/B fighter jets to maintain a certain defensive and fighting
			 capability.
							(6)The president of Taiwan
			 stated his administration’s desire to acquire F-16 C/Ds in a May 12, 2010,
			 video address to the United States where he asked the United States to provide
			 Taiwan with the necessary weapons to keep its aerial integrity intact.
							(b)Sense of
			 CongressIt is the sense of Congress that—
							(1)the United States, in
			 accordance with the Taiwan Relations Act, should continue to make available to
			 Taiwan such defense articles and services as may be necessary for Taiwan to
			 maintain a sufficient self-defense capability; and
							(2)the President should take
			 immediate steps to sell to Taiwan—
								(A)all the F-16 fighter jets
			 that are needed by Taiwan, including new F-16 C/D aircraft and upgrades to the
			 existing F-16 A/B fleet; and
								(B)diesel submarines,
			 offered to Taiwan by the United States in 2001, once Taiwan has budgeted for
			 such submarines.
								1165.Official contacts
			 with Government of TurkeyIt
			 is the sense of Congress that the Secretary of State, in all official contacts
			 with Turkish leaders and other Turkish officials, should emphasize that Turkey
			 should—
						(1)end all forms of
			 religious discrimination;
						(2)allow the rightful church
			 and lay owners of Christian church properties, without hindrance or
			 restriction, to organize and administer prayer services, religious education,
			 clerical training, appointments, and succession, religious community
			 gatherings, social services, including ministry to the needs of the poor and
			 infirm, and other religious activities;
						(3)return to their rightful
			 owners all Christian churches and other places of worship, monasteries,
			 schools, hospitals, monuments, relics, holy sites, and other religious
			 properties, including movable properties, such as artwork, manuscripts,
			 vestments, vessels, and other artifacts; and
						(4)allow the rightful
			 Christian church and lay owners of Christian church properties, without
			 hindrance or restriction, to preserve, reconstruct, and repair, as they see
			 fit, all Christian churches and other places of worship, monasteries, schools,
			 hospitals, monuments, relics, holy sites, and other religious properties within
			 Turkey.
						1166.Restrictions on
			 religious freedom in Vietnam
						(a)FindingsCongress
			 finds the following:
							(1)The Secretary of State,
			 under the International Religious Freedom Act of 1998 (22 U.S.C. 6401 et seq.)
			 and authority delegated by the President, designates nations found guilty of
			 particularly severe violations of religious freedom as
			 Countries of Particular Concern (CPC).
							(2)In November 2006, the
			 Secretary of State announced that the Socialist Republic of Vietnam was no
			 longer designated as a Country of Particular Concern.
							(3)The Unified Buddhist
			 Church of Vietnam (UBCV), the Hoa Hao Buddhists, and the Cao Dai groups
			 continue to face unwarranted abuses because of their attempts to organize
			 independently of the Government of Vietnam, including the detention and
			 imprisonment of individual members of these religious communities.
							(4)In September 2009,
			 Vietnamese police cordoned off a Lang Mai Buddhist monastery, and monks were
			 beaten, degraded, and sexually assaulted by undercover policemen and
			 civilians.
							(5)Protestants continue to
			 face beatings and other ill-treatment, harassment, fines, threats, and forced
			 renunciations of faith.
							(6)According to Human Rights
			 Watch, 355 Montagnard Protestants remain in prison, arrested after 2001 and
			 2004 demonstrations for land rights and religious freedom in the Central
			 Highlands.
							(7)According to the United
			 States Commission on International Religious Freedom, there are reports that
			 some Montagnard Protestants were imprisoned because of their religious
			 affiliation or activities or because religious leaders failed to inform on
			 members of their religious community who allegedly participated in
			 demonstrations.
							(8)Ksor Tino, a Degar
			 Christian, died on September 6, 2009, after being detained in a Plei Ku city
			 prison and being tortured repeatedly with electric prods and severe physical
			 punishment for refusing to join a government sanctioned religion.
							(9)On November 11, 2010,
			 hundreds of Vietnamese police violently attacked a Catholic prayer service in
			 the Gia Lai Provence, leaving 9 of the beaten unconscious from strokes to the
			 head.
							(10)According to the United
			 States Commission on International Religious Freedom 2010 Annual Report,
			 religious freedom advocates and human rights defenders Nguyen Van Dai, Le Thi
			 Cong Nhan, and Fr. Thaddeus Nguyen Van Ly are in prison under Article 88 of the
			 Criminal Code and Fr. Phan Van Loi is being held without official detention
			 orders under house arrest.
							(11)At least 15 individuals
			 are being detained in long term house arrest for reasons related to their
			 faith, including the most venerable Thich Quang Do and most of the leadership
			 of the UBCV.
							(12)UBCV monks and youth
			 groups leaders are harassed and detained and charitable activities are denied,
			 Vietnamese officials discriminate against ethnic minority Protestants by
			 denying medical, housing, and educational benefits to children and families, an
			 ethnic minority Protestant was beaten to death for refusing to recant his
			 faith, over 600 Hmong Protestant churches are refused legal recognition or
			 affiliation, leading to harassment, detentions, and home destructions, and a
			 government handbook on religion instructs government officials to control
			 existing religious practice, halt enemy forces from
			 abusing religion to undermine the Vietnamese Government, and
			 overcome the extraordinary growth of Protestantism.
							(13)Since August 2008, the
			 Vietnamese Government has arrested and sentenced at least eight individuals and
			 beaten, tear-gassed, harassed, publicly slandered, and threatened Catholics
			 engaged in peaceful activities seeking the return of Catholic Church properties
			 confiscated by the Vietnamese Government after 1954 in Hanoi, including in the
			 Thai Ha parish.
							(14)Local police and mobile
			 anti-riot police attacked a funeral procession in the Con Dau
			 parish on May 4, 2010, shooting tear gas and rubber bullets, beating residents
			 with batons and electric rods, injuring 100, and killing at least one.
							(15)The United States
			 Commission on International Religious Freedom, prominent nongovernmental
			 organizations, and representative associations of Vietnamese-American,
			 Montagnard-American, and Khmer-American organizations have called for the
			 redesignation of Vietnam as a CPC.
							(b)Sense of
			 CongressIt is the sense of Congress that—
							(1)the Secretary of State
			 should place Vietnam on the list of Countries of Particular
			 Concern for particularly severe violations of religious freedom;
			 and
							(2)the Government of Vietnam
			 should lift restrictions on religious freedom and implement necessary legal and
			 political reforms to protect religious freedom.
							1167.European arms sales
			 to ChinaIt is the sense of
			 Congress that—
						(1)the European Union should
			 continue its ban on all arms exports to the People’s Republic of China;
						(2)the President should
			 raise United States objections to the potential lifting of the European Union
			 arms embargo against the People’s Republic of China;
						(3)the United States
			 Government should make clear in discussions with the governments of countries
			 in the European Union that a lifting of the European Arms Embargo on arms sales
			 to the People’s Republic of China would potentially adversely affect
			 transatlantic defense cooperation, including future transfers of United States
			 military technology, services, and equipment to European Union
			 countries;
						(4)the European Union should
			 make legally binding and enforceable its Code of Conduct for Arms
			 Exports;
						(5)human rights abuses in
			 the People’s Republic of China remain a matter of concern for United States
			 foreign policy;
						(6)the continuing military
			 build-up of the Government of the People’s Republic of China aimed at Taiwan
			 and the ongoing weapon of mass destruction- and missile-related proliferation
			 of state-sponsored companies in China are matters of grave concern to United
			 States foreign and national security policy; and
						(7)the United States
			 Government and the European Union should work cooperatively to develop a common
			 strategy to limit sensitive technologies exported to the People’s Republic of
			 China, seek improvement in the human rights conditions in and the export
			 control practices of the People’s Republic of China, as well as an end to the
			 ongoing proliferation of weapons of mass destruction and ballistic missile
			 related technology from China to state sponsors of terrorism.
						XIILimitation on
			 assistance to the Palestinian Authority
			1201.Short
			 titleThis title may be cited
			 as the Preparing the Palestinian People for Peace Act of
			 2011.
			1202.Sense of
			 CongressIt is the sense of
			 Congress that—
				(1)the Palestinian Authority
			 has not fully lived up to its prior agreements with Israel to end incitement;
			 and
				(2)the Palestinian Authority
			 should do more to prepare the Palestinian people for peace with Israel.
				1203.Limitation on
			 assistance to the Palestinian AuthorityChapter 1 of part III of the Foreign
			 Assistance Act of 1961, as amended by section 933, is further amended by adding
			 at the end the following:
				
					620O.Limitation on
				assistance to the Palestinian Authority
						(a)LimitationFunds may not be provided under this Act to
				the Palestinian Authority except during a period for which a certification
				described in subsection (b) is in effect.
						(b)CertificationNot later than 60 days after the date of
				the enactment of this Act, and every 180 days thereafter, the President shall
				certify in writing to Congress that the Palestinian Authority—
							(1)is not engaging in a
				pattern of incitement against Israel; and
							(2)is engaged in peace
				preparation activities, that is, activities aimed at promoting peace with the
				Jewish state of Israel.
							(c)WaiverThe limitation of subsection (a) shall not
				apply if the President certifies in writing to Congress that waiving such
				prohibition is important to the national security interests of the United
				States.
						(d)ReportWhenever the waiver authority pursuant to
				subsection (c) is exercised, the President shall submit to Congress a report
				detailing the justification for the waiver, the purposes for which the funds
				will be spent, and the reasons the President is unable to make the
				certification in subsection (b). Such report shall also detail the steps the
				Palestinian Authority has taken to arrest terrorists, confiscate weapons, halt
				incitement, dismantle the terrorist infrastructure, and promote peace with the
				Jewish state of Israel.
						(e)DefinitionsIn
				this section:
							(1)CongressThe term Congress
				means—
								(A)the Speaker, the Committee on Foreign
				Affairs, and the Committee on Appropriations of the House of Representatives;
				and
								(B)the President pro tempore, the Committee on
				Foreign Relations, and the Committee on Appropriations of the Senate.
								(2)IncitementThe
				term ‘incitement’ means any of the following that is sponsored, supported, or
				directed by officials or employees of the Palestinian Authority or Palestinian
				Authority-controlled, sponsored, or supported electronic, broad cast, and print
				media, schools, mosques, and institutions:
								(A)Statements, media,
				communication, or other activities against any religion, ethnicity, or
				nationality.
								(B)Advocacy, endorsement, or
				glorification of violence, martyrdom, or terrorism.
								(C)Endorsement,
				glorification, honor, or other memorialization of any person or group that has
				advocated, sponsored, or committed acts of terrorism, including the naming
				after or dedication to such person or group of any school, community center,
				camp, stadium, public square, street, land, landmark, waterway, or other
				facility.
								(3)Peace preparation
				activitiesThe term ‘peace preparation activities’ means
				Arabic-language communications and educational activities sponsored by the
				Palestinian Authority, which are communicated or administered via electronic,
				broad cast and print media, schools, mosques and statements by government
				officials that may include the following:
								(A)Public acknowledgments of
				the State of Israel’s right to exist as a Jewish state.
								(B)Firm public commitments
				to and endorsements of peaceful co-existence with the Jewish State of
				Israel.
								(C)Production, distribution,
				and public display via all media platforms, schools, mosques, educational
				materials and elsewhere of maps that show the State of Israel existing as
				‘Israel’ side-by-side with ‘Palestine’ and halting all production,
				distribution, or public display of maps that do not include a state of
				Israel.
								(D)Renouncing any and all
				future rights or claims to commit acts of violence against
				Israel.
								.
			
	
		September 23, 2011
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
